

EXECUTION COPY
 


 

--------------------------------------------------------------------------------

[jpmorgan.gif]
 
CREDIT AGREEMENT
Dated as of December 16, 2009
among
 
STEELCASE INC.,
 
and
 
THE SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTIES HERETO,
as the Borrowers
 
THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
 
BANK OF AMERICA, N.A.,
as Syndication Agent
 
and
 
FIFTH THIRD BANK,
as Documentation Agent
__________________________________
 
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Section
Page

 

 
ARTICLE I:  DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES
1

 
1.1.  Certain Defined Terms
1

 
1.2.  References
24

 
1.3.  Company Acting on Behalf of Itself and Subsidiary Borrowers
25

 
1.4.  Joint and Several Liability for Obligations of the Company, Domestic
Subsidiary Borrowers and Special Foreign Subsidiary Borrowers; Joint and Several
Liability for Obligations of the Traditional Foreign Subsidiary Borrowers; No
Liability of Traditional Foreign Subsidiary Borrowers for Obligations of the
Company, the Domestic Subsidiary Borrowers or the Special Foreign Subsidiary
Borrowers.
25

 

 
ARTICLE II:  REVOLVING LOAN FACILITIES
26

 
2.1. Revolving Loans.
26

 
2.2. Swing Line Loans.
26

 
2.3.  Rate Options for all Advances; Maximum Interest Periods
28

 
2.4.  Optional Payments; Mandatory Prepayments; Determination of Dollar Amounts.
28

 
2.5.  Voluntary Reduction of Commitments
29

 
2.6.  Method of Borrowing
29

 
2.7.  Method of Selecting Types, Currency and Interest Periods for Advances
29

 
2.8.  Minimum Amount of Each Advance
30

 
2.9.  Method of Selecting Types, Currency and Interest Periods for Conversion
and Continuation of Advances.
30

 
2.10.  Default Rate
31

 
2.11.  Method of Payment.
31

 
2.12.  Evidence of Debt.
32

 
2.13.  Notices
32

 
2.14.  Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes.
33

 
2.15.  Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions
37

 
2.16.  Lending Installations
37

 
2.17.  Non-Receipt of Funds by the Administrative Agent.
38

 
2.18.  Termination Date
38

 
2.19.  Replacement of Certain Lenders
38

 
2.20.  Judgment Currency
39

 
2.21.  Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations.
39

 
2.22.  Increase of Aggregate Revolving Loan Commitment.
40

 
2.23.  Addition of Subsidiary Borrowers
41

 
2.24.  Defaulting Lenders
42


 
ii

--------------------------------------------------------------------------------

 

 
ARTICLE III:  THE LETTER OF CREDIT FACILITY
43

 
3.1.  Obligation to Issue Letters of Credit
43

 
3.2.  [Intentionally Omitted].
43

 
3.3.  Types and Amounts
43

 
3.4.  Conditions
44

 
3.5.  Procedure for Issuance of Letters of Credit.
44

 
3.6.  Letter of Credit Participation
44

 
3.7.  Reimbursement Obligation
45

 
3.8.  Letter of Credit Fees
45

 
3.9.  Issuing Bank Reporting Requirements
46

 
3.10.  Indemnification; Exoneration.
46

 
3.11.  Cash Collateral
47

 

 
ARTICLE IV:  CHANGE IN CIRCUMSTANCES
47

 
4.1.  Yield Protection
47

 
4.2.  Changes in Capital Adequacy Regulations
48

 
4.3.  Availability of Types of Advances
48

 
4.4.  Funding Indemnification
49

 
4.5.  Lender Statements; Survival of Indemnity
49

 

 
ARTICLE V:  CONDITIONS PRECEDENT
49

 
5.1.  Conditions to Closing
49

 
5.2.  Each Advance and Letter of Credit
51

 
5.3.  Initial Advance to Each New Subsidiary Borrower
51

 

 
ARTICLE VI:  REPRESENTATIONS AND WARRANTIES
52

 
6.1.  Organization; Corporate Powers
52

 
6.2.  Authority; Validity; Enforceability.
53

 
6.3.  No Conflict; Governmental Consents
53

 
6.4.  Financial Statements
53

 
6.5.  No Material Adverse Change
54

 
6.6.  Taxes
54

 
6.7.  Litigation
54

 
6.8.  Significant Subsidiaries
54

 
6.9.  ERISA
54

 
6.10.  Accuracy of Information
55

 
6.11.  Securities Activities
55

 
6.12.  Material Agreements
55

 
6.13.  Compliance with Laws
55

 
6.14.  Assets and Properties
55

 
6.15.  Statutory Indebtedness Restrictions
55

 
6.16. Environmental Matters.
55

 
6.17.  Insurance
56

 
6.18.  Solvency
56

 
6.19.  Benefits
56

 
6.20.  Pledge Agreements
57


 
iii

--------------------------------------------------------------------------------

 

 
6.21. Additional Representations and Warranties of Foreign Subsidiary Borrowers
57

 

 
ARTICLE VII:  COVENANTS
58

 
7.1.  Reporting
58

 
7.2. Affirmative Covenants.
61

 
7.3. Negative Covenants.
64

 
7.4.  Financial Covenants
69

 

 
ARTICLE VIII:  DEFAULTS
70

 
8.1.  Defaults
70

 

 
ARTICLE IX:  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
72

 
9.1.  Termination of Revolving Loan Commitments; Acceleration.
72

 
9.2.  Preservation of Rights
73

 
9.3.  Amendments
73

 

 
ARTICLE X:  GENERAL PROVISIONS
74

 
10.1.  Survival of Representations
74

 
10.2.  Governmental Regulation
74

 
10.3.  Accounting
74

 
10.4.  Headings
75

 
10.5.  Entire Agreement
75

 
10.6.  Several Obligations; Benefits of this Agreement
75

 
10.7. Expenses; Indemnification.
75

 
10.8.  Numbers of Documents
76

 
10.9.  Confidentiality
76

 
10.10.  Severability of Provisions
77

 
10.11.  Nonliability of Lenders
77

 
10.12.  GOVERNING LAW
77

 
10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
77

 
10.14.  USA Patriot Act
78

 

 
ARTICLE XI:  THE ADMINISTRATIVE AGENT
78

 
11.1.  Appointment; Nature of Relationship
78

 
11.2.  Powers
79

 
11.3.  General Immunity
79

 
11.4.  No Responsibility for Loans, Creditworthiness, Recitals, Etc
79

 
11.5.  Action on Instructions of Lenders
79

 
11.6.  Employment of Administrative Agent and Counsel
79

 
11.7.  Reliance on Documents; Counsel
80

 
11.8.  The Administrative Agent’s Reimbursement and Indemnification
80

 
11.9.  Rights as a Lender
80

 
11.10.  Lender Credit Decision
80

 
11.11.  Successor Administrative Agent
80

 

 
iv

--------------------------------------------------------------------------------

 

 
11.12.  No Duties Imposed Upon Syndication Agents, Documentation Agents or
Arrangers
81

 
11.13. Notice of Default
81

 
11.14.  Delegation to Affiliates
81

 
11.15.  Authority with Respect to Guarantees.
81

 
11.16.  Authority with Respect to Pledge Agreements.
82

 

 
ARTICLE XII:  SETOFF; RATABLE PAYMENTS
84

 
12.1.  Setoff
84

 
12.2.  Ratable Payments
84

 
12.3. Relations Among Lenders.
84

 
12.4.  Representations and Covenants Among Lenders
84

 

 
ARTICLE XIII:  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
85

 
13.1.  Successors and Assigns
85

 
13.2. Participations.
85

 
13.3. Assignments.
86

 
13.4.  Dissemination of Information
87

 
13.5.  Tax Certifications
87

 

 
ARTICLE XIV:  NOTICES
87

 
14.1.  Giving Notice.
87

 
14.2.  Change of Address
88

 

 
ARTICLE XV:  COUNTERPARTS
89




 
v

--------------------------------------------------------------------------------

 
EXHIBITS AND SCHEDULES


 
Exhibits
 
EXHIBIT A
--
Revolving Loan Commitments
   
(Definitions)
EXHIBIT B
--
Form of Borrowing/Election Notice
   
(Section 2.2, Section 2.7 and Section 2.9)
EXHIBIT C
--
Form of Request for Letter of Credit
   
(Section 3.4)
EXHIBIT D
--
Form of Assignment Agreement
   
(Definitions and Section 13.3)
EXHIBIT E
--
Form of Company’s and Subsidiary Guarantors’ Counsel’s Opinion
   
(Sections 5.1 and 5.3)
EXHIBIT F
--
List of Closing Documents
   
(Section 5.1)
EXHIBIT G
--
Form of Officer’s Certificate
   
(Sections 5.2 and 7.1(A)(iii))
EXHIBIT H
--
Form of Compliance Certificate
   
(Sections 5.2 and 7.1(A)(iii))
EXHIBIT I
--
Form of Subsidiary Guaranty
   
(Definitions)
EXHIBIT J
--
Form of Revolving Loan Note
   
(If Requested) (Section 2.12(D))
EXHIBIT K
--
Form of Assumption Letter
   
(Definitions)
EXHIBIT L
--
Form of Commitment and Acceptance
   
(Section 2.22)


 
vi

--------------------------------------------------------------------------------

 
Schedules
 
Pricing Schedule
         
Schedule 1.1A
--
Cash Restructuring Losses/Charges (Definitions)
     
Schedule 7.3(A)(i)
--
Permitted Existing Non-Guarantor Subsidiary Indebtedness (Definitions, Section
7.3(A)(i))
     
Schedule 7.3(C)(ii)
--
Permitted Existing Liens (Section 7.3(C)(ii))
     
Schedule 7.3(D)(vii)
--
Permitted Existing Non-Obligor Subsidiary Investments (Section 7.3(D)(vii))
     
Schedule 7.3(D)(x)
--
Permitted Existing Additional Investments (Section 7.3(D)(x))


 
vii

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


This CREDIT AGREEMENT, dated as of December 16, 2009, is entered into by and
among Steelcase Inc., a Michigan corporation, as the Company, the Subsidiary
Borrowers from time to time parties hereto, the institutions from time to time
parties hereto as Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent
for itself and the other Lenders, Bank of America, N.A., as Syndication Agent
and Fifth Third Bank, as Documentation Agent.  The parties hereto agree as
follows:
 
ARTICLE I: DEFINITIONS AND GENERALLY APPLICABLE PRINCIPLES
 
1.1. Certain Defined Terms.  The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined.
 
As used in this Agreement:
 
“Accounting Change” is defined in Section 10.3 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries and transactions relating to the formation or acquisition of an
Owned Dealer Affiliate) (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.
 
“Additional Permitted RP Amount” means, at any time, the positive amount (if
any) determined at such time in accordance with the provisions of the Restricted
Payment Schedule.
 
“Adjusted EBITDA” means, for any period with respect to the Company and its
Subsidiaries calculated on a consolidated basis, all as determined in accordance
with Agreement Accounting Principles:
 
 
(a)
EBIT for such period,

 
 
plus
(b)
all amounts deducted in determining EBIT for such period on account of
depreciation and amortization expense,

 
 
minus
(c)
any extraordinary or unusual gains or non-recurring gains (including any
restructuring gains, all such non-recurring gains to be determined by the
Company in a manner consistent with the Company’s consolidated financial
statements for the fiscal year ending February 27, 2009) to the extent added in
computing EBIT for such period (or plus any extraordinary or unusual non-cash
losses or charges or non-recurring non-cash losses or charges (other than any
such non-cash loss or charge to the extent that it represents an accrual of, or
reserve for, cash expenditures in any future period), including any non-cash
restructuring losses or charges, all such non-recurring non-cash losses or
charges to be determined by the Company in a manner consistent with the
Company’s consolidated financial statements for the fiscal year ending February
27, 2009, to the extent deducted in computing EBIT for such period),

 

 
1

--------------------------------------------------------------------------------

 
 
plus
(d)
for any fiscal quarter ending on or after November 27, 2009 and through the
fiscal quarter ending August 27, 2010, cash restructuring losses or charges
arising in connection with the events described on Schedule 1.1A, in an
aggregate amount for all such events and all such fiscal quarters not to exceed
$10,000,000,

 
 
plus
(e)
for any fiscal quarter ending on or after the fiscal quarter ending August 27,
2010, non-cash unrealized losses or charges for such fiscal quarter in respect
of the Company’s universal variable life insurance policies (or minus non-cash
unrealized gains for such fiscal quarter in respect of the Company’s universal
variable life insurance policies),

 
 
plus
(f)
any loss or charge on the sale of the Company’s lease portfolio during such
period,

 
 
plus
(g)
any non-cash impairments to fixed assets or goodwill or other intangible assets
to the extent deducted in computing such EBIT and such fixed assets or goodwill
or other intangible assets are identified on the Company’s consolidated balance
sheet for the fiscal year ending February 27, 2009.

 
Notwithstanding anything herein, in any financial statements of the Company or
in generally accepted accounting principles to the contrary, for purposes of
calculating and determining Adjusted EBITDA for any fiscal quarter of the
Company, any Acquisition made by the Company or any of its Subsidiaries,
including through mergers or consolidations and including any related financing
transactions, during the period for which such Adjusted EBITDA was calculated
may, at the Company’s option, be deemed to have occurred on the first day of the
relevant period for which such Adjusted EBITDA was calculated on a pro forma
basis acceptable to the Administrative Agent, but without giving effect to any
projected synergies resulting from such Acquisition.


“Administrative Agent” means JPMorgan (including its branches and Affiliates) in
its capacity as contractual representative for itself and the Lenders pursuant
to Article XI hereof and any successor Administrative Agent appointed pursuant
to Article XI hereof.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to a Borrower of the same Type and, in the
case of Eurocurrency Rate Advances, in the same currency and for the same
Interest Period.
 
“Affected Lender” is defined in Section 2.19 hereof.
 
“Affiliate” of any Person means (i) any other Person directly or indirectly
controlled by, under common control with, such Person and (ii) solely in the
case of a Person other than the Company or its Subsidiaries, any other Person
controlling such Person.  A Person shall be deemed to control another Person if
the controlling Person (i) is the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act) of greater than or equal to ten percent (10%)
or more of the combined voting power of the controlled Person (giving effect to
the relative voting rights associated with the voting securities or other voting
interests held by the controlling Person) or (ii) possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of Capital Stock,
by contract or otherwise.
 
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as the same may be increased or reduced from
time to time pursuant to the terms hereof.  The initial Aggregate Revolving Loan
Commitment is One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000.00).

 
2

--------------------------------------------------------------------------------

 
“Agreed Currencies” means (i) Dollars and (ii) so long as such currency remains
an eligible currency, euro.  For purposes of this Agreement, euro shall remain
an eligible currency so long as neither the Administrative Agent, the Required
Lenders nor the Company has given notice in accordance with Section 2.21 and
such currency remains readily available, freely traded and one for which
deposits are customarily offered to banks in the London interbank market,
convertible into Dollars in the international interbank market available to the
Lenders in such market and as to which an Equivalent Amount may be readily
calculated.  If in the determination of the Administrative Agent, (a) the euro
shall no longer be readily available or freely traded or (b) an Equivalent
Amount is not readily calculable therefor (each of clause (a) and (b), a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Company, and the euro shall no longer be an Agreed Currency
until such time as the Disqualifying Event(s) no longer exist(s), but in any
event within five (5) Business Days of receipt of such notice from the
Administrative Agent, the Company shall repay each Loan in such currency to
which the Disqualifying Event applies or convert each such Loan into a Loan in
Dollars, subject to the other terms contained in Articles II and IV.
 
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4; provided, however, that except as provided in
Section 10.3, with respect to the calculation of the financial covenants set
forth in Section 7.4, “Agreement Accounting Principles” means generally accepted
accounting principles as in effect in the United States as of the Closing Date,
applied in a manner consistent with that used in preparing the financial
statements of the Company referred to in Section 6.4 hereof; and provided
further that, to the extent reflected in the consolidated results or condition
of the Company or any Subsidiary, the Non-Owned Percentage of Net Income or any
other financial results or condition attributable to any Owned Dealer Affiliate
shall be reversed and excluded therefrom (without duplication of any prior
reversal or exclusion made or taken in accordance with generally accepted
accounting principles as in effect in the United States from time to time).
 
“Alternate Base Rate” means, for any day (or if such day is not a Business Day,
the immediately preceding Business Day), a rate of interest per annum equal to
the highest of (i) the Prime Rate in effect on such day, (ii) the sum of the
Federal Funds Effective Rate in effect on such day plus ½ of 1%, and (iii) the
Eurocurrency Rate for a one month Interest Period on such day plus 1%; provided,
that, for the avoidance of doubt, the Eurocurrency Rate for any day shall be
based on the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page (or on any successor or substitute page) at approximately 11:00 a.m. London
time on such day (without any rounding).  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.
 
“Annual Financials” is defined in Section 7.1(A)(iv) hereof.
 
“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of the Pricing Schedule.
 
“Applicable Facility Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.14(C)(i) hereof determined in accordance with the provisions of the
Pricing Schedule.

 
3

--------------------------------------------------------------------------------

 
“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of the Pricing Schedule.
 
“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum used to calculate Letter of Credit fees payable under Section 3.8(A)
hereof equal to the Applicable Eurocurrency Margin then in effect.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means each of (i) JPMSI, and its successors and (ii) Banc of America
Securities LLC and its successors, each in its capacity as a joint lead arranger
and joint book runner for the loan transaction evidenced by this Agreement.
 
“Assignment Agreement” is defined in Section 13.3 hereof.
 
“Asset Sale” means, with respect to the Company or any of its Subsidiaries, the
sale, lease, conveyance, disposition or other transfer by such Person of any of
its assets (including by way of a sale-leaseback transaction, and including the
sale or other transfer of any of the Equity Interests of any Subsidiary of such
Person) to any Person other than (i) the sale of Receivables and Related
Security in connection with a Permitted Receivables Financing, (ii) the sale of
inventory in the ordinary course of business, (iii) the sale, lease, conveyance,
disposition or other transfer to the Company or any Subsidiary, (iv) the sale,
exchange or other transfer of any capital asset (including aircraft operated by
the Company) in connection with, or in good faith contemplation of, the
purchase, lease or acquisition by the Company or any Subsidiary of a capital
asset of like kind within 180 days of such sale or exchange (v) a sale,
conveyance, disposition or other transfer constituting an Investment of the type
described in subclauses (i) through (iv), inclusive, of Section 7.3(D) hereof,
and (vi) the liquidation, in whole or in part, of any life insurance policies
owned by the Company or any Subsidiary.
 
“Assumption Letter” means a letter from a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit K hereto pursuant to which such
Subsidiary agrees to become a Subsidiary Borrower and agrees to be bound by the
terms and conditions of this Agreement as if originally a party hereto.
 
“Authorized Officer” means any of the president and chief executive officer, the
chief financial officer, the treasurer or the Director of Corporate Treasury
Services, acting singly.
 
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a)
commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan, a plan not governed by ERISA or a nonqualified
retirement plan) in respect of which the Company or any other member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
 
“Borrower” means each of (i) the Company and (ii) any Subsidiary Borrower, and
“Borrowers” means, collectively, the Company and all Subsidiary Borrowers.

 
4

--------------------------------------------------------------------------------

 
“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
 
“Borrowing/Election Notice” is defined in Section 2.7 hereof.
 
“British Pounds Sterling” means the lawful currency of Great Britain.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of the country in which payment or purchase of
such Agreed Currency can be made (and, if the Advance, Swing Line Loan or L/C
Drafts which are the subject of a borrowing, drawing, payment, reimbursement or
rate selection are denominated in euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in euro).
 
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) in the case of any other entity, any interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, such entity; provided, however, that “Capital
Stock” shall not include any debt securities convertible into equity securities
prior to such conversion.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases would be capitalized on a balance sheet
of such Person prepared in accordance with Agreement Accounting Principles.
 
“Cash Equivalents” means:
 
(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or Canada
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America or Canada, respectively), in
each case maturing within one year from the date of acquisition thereof;
 
(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank organized under the laws of the United States of
America or any State thereof  or under the laws of Canada or any Province
thereof, in each case which has a combined capital and surplus and undivided
profits of not less than $500,000,000;

 
5

--------------------------------------------------------------------------------

 
(d)  fully collateralized repurchase agreements that either are on-demand or
have a term of not more than thirty (30) days, in any case, for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; and
 
(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 or any comparable provision under applicable Canadian law, (ii) are rated
AAA by S&P and Aaa by Moody’s and AAA by Dominion Bond Rating Service (as
applicable) and (iii) have portfolio assets of at least $5,000,000,000 (or, in
the case of money market funds offered by any Lender, $1,000,000,000).
 
For the avoidance of doubt, in no event shall auction rate securities be
considered Cash Equivalents for purposes of this definition.
 
“Change” is defined in Section 4.2 hereof.
 
“Change of Control” means an event or series of events by which  any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act), other than any holder or beneficial owner of the Company’s Class
B common stock, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act; provided that a person shall be deemed
to have “beneficial ownership” of all securities that such person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of thirty-five percent (35%) or more
of the combined voting power of the Company’s outstanding Capital Stock
ordinarily having the right to vote at an election of directors.
 
“Closing Date” means December 16, 2009.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
 
“Commitment and Acceptance”  is defined in Section 2.22 hereof.
 
“Commitment Increase Notice” is defined in Section 2.22 hereof.
 
“Company” means Steelcase Inc., a Michigan corporation, together with its
successors and permitted assigns, including a debtor-in-possession on behalf of
the Company.
 
“Company Guaranty” means that certain Guaranty, dated as of the date required
pursuant to Section 5.3, in form and substance substantially similar to Exhibit
I hereto (with such appropriate changes as may be agreed to by the
Administrative Agent), executed by the Company in favor of the Administrative
Agent, for the ratable benefit of itself and the other Holders of Obligations,
unconditionally guaranteeing all of the indebtedness, obligations and
liabilities of the Subsidiary Borrowers arising under or in connection with the
Loan Documents, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Computation Date” is defined in Section 2.4(C) hereof.
 
“Consolidated Assets” means, as of any date, except as expressly provided
herein, the total assets of the Company and its Subsidiaries, calculated  on a
consolidated basis for the then most recent

 
6

--------------------------------------------------------------------------------

 
fiscal quarter for which financial statements are publicly available in
accordance with Agreement Accounting Principles.
 
“Consolidated Sales” means, for any period, except as expressly provided herein,
the total sales of the Company and its Subsidiaries, calculated on a
consolidated basis for the then most recent fiscal quarter for which financial
statements are publicly available in accordance with Agreement Accounting
Principles.
 
“Consolidated Net Worth” means, at a particular date, the amount reported as
shareholders’ equity on the consolidated balance sheet for the Company and its
Subsidiaries, calculated on a consolidated basis for the most recent fiscal
quarter for which financial statements are publicly available in accordance with
Agreement Accounting Principles.
 
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance for which liability or standards of care are imposed under any
Environmental Requirements of Law.
 
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
 
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (iii) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as the Company, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
 
“Credit Event” means an Advance or a Swing Line Loan, the issuance of a Letter
of Credit, a L/C Draft or any of the foregoing.
 
“Customary Permitted Liens” means:
 
(i) Liens with respect to the payment of taxes, assessments or governmental
charges in all cases (A) which are not yet due and payable or (B) if
foreclosure, distraint, sale or other

 
7

--------------------------------------------------------------------------------

 
similar proceedings shall not have been commenced or any such proceeding after
being commenced is stayed, which are being contested in good faith by
appropriate proceedings properly instituted and diligently conducted and with
respect to which (x) adequate reserves or other appropriate provisions are being
maintained, which reserves and provisions shall be maintained in accordance with
generally accepted accounting principles as in effect from time to time, if and
to the extent that such generally accepted accounting principles so require, and
(y) in the case of any such Liens that are Environmental Liens, Liens in favor
of the IRS or Liens in favor of the PBGC that are being contested, no such
Liens, individually or in the aggregate, exceed $30,000,000;
 
(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained, which reserves and provisions shall
be maintained in accordance with generally accepted accounting principles as may
be in effect from time to time, if and to the extent that such generally
accepted accounting principles so require;
 
(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the assets or property of the Company and
its Subsidiaries taken as a whole or materially impair the use thereof in the
operation of the businesses taken as a whole and (B) all such Liens securing
bonds to stay judgments or in connection with appeals do not secure at any time
an aggregate amount exceeding $35,000,000;
 
(iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary use or occupancy of the real property or with the ordinary
conduct of the business of the Company or any of its Subsidiaries;
 
(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against the Company or any of its Subsidiaries
which do not constitute a Default under Section 8.1(H) hereof; and
 
(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
 
“Default” means an event described in Article VIII hereof.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three (3) Business Days after the
date required to be funded by it hereunder unless such Lender’s failure to fund
such Loan is based on such Lender’s good faith determination that the conditions
precedent to funding such Loan under this Agreement have not been satisfied and
such Lender has notified the Administrative Agent in writing of such
determination, (b) notified the Company, the Administrative

 
8

--------------------------------------------------------------------------------

 
Agent, the Issuing Bank, the Swing Line Bank or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three (3)
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days after the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, in each case, until such
time as such Lender ceases to be a “Defaulting Lender” as determined pursuant to
Section 2.24.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable for
cash, pursuant to a sinking fund obligation or otherwise, or redeemable for cash
at the option of the holder thereof, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Revolving Loan Termination Date.
 
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
 
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
 
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars, on or as of the most recent
Computation Date provided for in Section 2.4(C).
 
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.
 
“Domestic Subsidiary Borrower” means a Subsidiary Borrower that is a Domestic
Subsidiary.
 
“EBIT” means, for any period, for the Company and its Subsidiaries calculated on
a consolidated basis, the sum, without duplication, of (i) Net Income for such
period, plus (ii) Interest Expense to the extent deducted in computing Net
Income for such period, plus (iii) foreign, federal, state and local income
taxes to the extent deducted in computing Net Income for such period (and,
beginning with the fiscal quarter ending August 27, 2010, minus, foreign,
federal, state and local income taxes to the extent the negative amount of any
taxes were included in computing Net Income for such period), plus (iv) the
amount of any cash dividends received from Owned Dealer Affiliates, minority
interests or non-consolidated joint ventures during such period, all as
determined in accordance with Agreement Accounting Principles.
 
“Effective Commitment Amount” is defined in Section 2.22 hereof.

 
9

--------------------------------------------------------------------------------

 
“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental Requirements of Law, or (b) damages arising
from, or costs incurred by such Governmental Authority in response to, a Release
or threatened Release of a Contaminant into the environment.
 
“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”
 
“Environmental Requirements of Law” means all applicable Requirements of Law
derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. and the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in
each case including any amendments thereto and any successor statutes.
 
“Equal and Ratable Debt” means any Indebtedness of the Company or any of its
Subsidiaries which includes a negative pledge clause prohibiting the creation of
a Lien on the assets of the Company or any of its Subsidiaries in favor of the
Administrative Agent for the benefit of itself and the Holders of Obligations
unless the holders of such Indebtedness shall be provided with an equal and
ratable Lien on such assets.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Equivalent Amount” of any currency at any date shall mean the equivalent in
Dollars of such currency, calculated on the basis of the rate at which such
currency may be exchanged into Dollars, as set forth at approximately 11:00 a.m.
(local time applicable to the transaction in question) on such date on the
Reuters World Currency Page for such currency.  In the event that such rate does
not appear on any Reuters World Currency Page, the Equivalent Amount with
respect to such currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Equivalent Amount with respect to such currency shall instead be calculated on
the basis of the arithmetic mean of the buy and sell spot rates of exchange of
the Administrative Agent or an Affiliate of the Administrative Agent in the
London interbank market (or other market where the Administrative Agent’s
foreign exchange operations in respect of such currency are then being
conducted) for such other currency at or about 11:00 a.m. (local time applicable
to the transaction in question) on the date on which such amount is to be
determined, rounded up to the nearest amount of such currency as determined by
the Administrative Agent from time to time; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent or an Affiliate of the Administrative Agent may
use any reasonable method it deems appropriate (after consultation with the
Company) to determine such amount, and such determination shall be conclusive
absent manifest error.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
 
“euro” means the lawful currency of the member states of the European Union
which adopted the Council Regulation E.C. No. 1103/97 dated 17 June 1997 passed
by the Council of the European Union,

 
10

--------------------------------------------------------------------------------

 
or, if different, the then lawful currency of the member states of the European
Union that participate in the third stage of the Economic and Monetary Union.
 
“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period, the rate appearing on, in the case of a Eurocurrency Rate
Loan denominated in Dollars, Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service providing rate quotations comparable to those currently provided on such
page of such Service, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) and, in
the case of a Eurocurrency Rate Loan denominated in euro, the appropriate page
of such Service which displays British Bankers Association Interest Settlement
Rates for deposits in euro, in either case, at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for deposits in the relevant Agreed Currency with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “Eurocurrency Base Rate” with
respect to such Eurocurrency Rate Loan for such Interest Period shall be the
rate at which deposits in the Agreed Currency in the Equivalent Amount of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Agent in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period.
 
“Eurocurrency Payment Office” of the Administrative Agent means, for each of the
Agreed Currencies, the agency, branch, Affiliate or correspondence bank of the
Administrative Agent, as it may from time to time specify to the Company and
each Lender as its Eurocurrency Payment Office.
 
“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16th of 1%) equal to the sum of (i) (a) the Eurocurrency Base Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate, plus (ii)
the Applicable Eurocurrency Margin then in effect.
 
“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.
 
“Eurocurrency Rate Loan” means a Loan made on a fully syndicated basis pursuant
to Section 2.1, which bears interest at the Eurocurrency Rate (excluding any
Loan which bears interest pursuant to clause (iii) of the definition of
“Alternate Base Rate”).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the Applicable Floating Rate Margin then in effect.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 
11

--------------------------------------------------------------------------------

 
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
 
“Foreign Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located outside the United States of America.
 
“Foreign Subsidiary Borrower” means a Subsidiary Borrower that is a Foreign
Subsidiary and shall include any Special Foreign Subsidiary Borrower or
Traditional Foreign Subsidiary Borrower.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business.
 
“Governmental Acts” is defined in Section 3.10(A) hereof.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
 
“Guaranty” means each of (i) the Company Guaranty and (ii) each Subsidiary
Guaranty.
 
“Hedging Arrangements” means any and all agreements, devices or arrangements
designed to protect at least one of the parties thereto from the fluctuations of
interest rates, commodity prices, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange or swap
agreements, forward currency exchange or swap agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options,
puts and warrants or any similar derivative transactions.
 
“Holders of Obligations” means, at any time, the holders of the Obligations at
such time, including, without limitation, (i) each Lender and the Issuing Bank
in respect of its Loans and L/C Exposure respectively, (ii) the Administrative
Agent, the Issuing Bank and the Lenders in respect of all other present and
future obligations and liabilities of the Company and each Subsidiary of every
type and description arising under or in connection with the Credit Agreement or
any other Loan Document, (iii) each Indemnitee in respect of the obligations and
liabilities of the Company to such Person under Section 10.7(B) hereof, and (iv)
their respective successors and (in the case of a Lender, permitted) transferees
and assigns.
 
“Indebtedness” of a Person means, without duplication, (a) all indebtedness for
borrowed money, including indebtedness evidenced by bonds, notes, debentures,
Capitalized Lease Obligations or similar instruments and obligations
representing the deferred purchase price of property (other than operating lease
obligations and trade payables or accounts payable, in either case, arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (b) all liabilities secured by any Lien (other than a Customary
Permitted Lien) existing on property owned or acquired by such Person subject
thereto, whether or not the liability secured thereby shall have been assumed,
(c) all actual or contingent reimbursement obligations under outstanding standby
letters of credit (to the extent an underlying obligation is not already accrued
as, or included in, indebtedness under clause (a) above) or any obligations with
respect to bankers acceptances, (d) all Disqualified Stock, (e) any Off-Balance
Sheet Liabilities, and (f) all Contingent Obligations (other than guarantees
issued by such Person for the benefit of its Subsidiaries or Affiliates to
support routine trade payables, accounts payable or operating lease

 
12

--------------------------------------------------------------------------------

 
obligations) related to indebtedness, obligations or liabilities of the type
described in the foregoing clauses (a) through (e); provided that, in the case
of the Company or any of its Subsidiaries, “Indebtedness” shall not include
intercompany indebtedness or obligations (i) of the Company owing to any of its
Subsidiaries, (ii) of any Subsidiary of the Company owing to the Company or
(iii) of any Subsidiary of the Company owing to any other Subsidiary of the
Company.
 
“Indemnified Matters” is defined in Section 10.7(B) hereof.
 
“Indemnitees” is defined in Section 10.7(B) hereof.
 
“Initial Loan Parties” means the Company and each Subsidiary Guarantor as of the
Closing Date.
 
“Interest Coverage Ratio” is defined in Section 7.4(B) hereof.
 
“Interest Expense” means, without duplication, for any period, calculated on a
consolidated basis, the sum of (i) the total interest expense of the Company and
its Subsidiaries, including interest whether paid or accrued, all as determined
in conformity with Agreement Accounting Principles, (ii) the interest component
of the lease portfolio of the Company and its Subsidiaries, (iii) the interest
component of Off-Balance Sheet Liabilities (including, without limitation, yield
owing upon or in connection with Receivables Facility Attributed Indebtedness or
any other amount that would be characterized as interest if related Receivables
Facility Attributed Indebtedness constituted a secured loan) and (iv) net
payments (or minus net receipts) (if any) pursuant to Hedging Arrangements
relating to interest rate protection.
 
“Interest Period” means, with respect to a Eurocurrency Rate Loan, a period of
one (1), two (2), three (3) or six (6) months, commencing on a Business Day
selected by the Company (on behalf of itself or any Subsidiary Borrower) on
which a Eurocurrency Rate Advance is made to the Company pursuant to this
Agreement.  Such Interest Period shall end on (but exclude) the day which
corresponds numerically to such date one (1), two (2), three (3) or six (6)
months thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any indebtedness, Equity Interests or other
securities, or of a beneficial interest in any indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, (iii) any
loan, advance (other than (a) prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business
on terms customary in trade or (b) in the case of Investments by the Company or
any Subsidiary, short-term extensions of credit made in the ordinary course of
business by the Company or such Subsidiary to authorized Steelcase dealers to
finance trade receivables owing from customers to such dealers arising in
connection with the sale of goods) or capital contribution by that Person to any
other Person, including all indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business, (iv)
any deposit accounts and certificates of deposit owned by such Person and (v)
any structured notes, derivative financial instruments (excluding Hedging
Arrangements) and other similar instruments or contracts issued by any other
Person and owned by that Person.  For purposes of clarification, Investments
shall not include the premiums paid or the cash surrender value of life
insurance policies which are obtained by the Company or any Subsidiary with

 
13

--------------------------------------------------------------------------------

 
respect to directors, retirees, employees, former employees or other personnel
and for which the Company or any Subsidiary is the beneficiary of the proceeds
thereof.
 
“Investment Policy” means the Investment Policy approved by the Company’s Board
of Directors in the form attached to the officer’s certificate delivered on the
Closing Date pursuant to Section 5.1(12), as such policy may be amended,
restated, supplemented or otherwise modified from time to time with the consent
of the Administrative Agent, which consent shall not be unreasonably withheld or
delayed.
 
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
 
“Issuing Bank” means JPMorgan or any of its Affiliates.
 
“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
 
“JPMSI” means J.P. Morgan Securities Inc. in its capacity as an Arranger
hereunder.
 
“L/C Documents” is defined in Section 3.4(A) hereof.
 
“L/C Draft” means a draft drawn on the Issuing Bank pursuant to a Letter of
Credit.
 
“L/C Exposure” means, at any time, the aggregate principal amount of all L/C
Obligations at such time.  The L/C Exposure of any Lender at any time shall be
its Pro Rata Share of the total L/C Exposure at such time.
 
“L/C Interest” is defined in Section 3.6 hereof.
 
“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the Dollar Amount then available for drawing under each of the
Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.
 
“Lender Increase Notice” is defined in Section 2.22 hereof.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties as assignees to Assignment Agreements delivered pursuant to
Section 13.3 or Commitments and Acceptances delivered pursuant to Section 2.22,
including the Issuing Bank, the Swing Line Bank and each of their respective
successors and assigns.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.
 
“Letter of Credit” means the commercial and standby letters of credit to be
issued by the Issuing Bank pursuant to Section 3.1 hereof.
 
“Leverage Ratio” is defined in Section 7.4(A) hereof.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 
14

--------------------------------------------------------------------------------

 
“Liquidity” means, at any time, the sum of (i) cash and (ii) Cash Equivalents,
in each case, maintained by the Company or any of its United States or Canadian
Subsidiaries in or through one or more deposit, money market, brokerage,
investment or similar accounts the United States of America or Canada at a
Lender or an affiliate of a Lender, all to the extent that such accounts and the
assets therein are unrestricted and not subject to any Liens at such time;
provided that, “Liquidity” shall (other than as provided in Section 7.4(A))
include the cash surrender value associated with any Company-owned life
insurance and, for the purposes of calculating Liquidity, “Lien” shall not
include Lender or Lender affiliate rights of setoff.
 
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively, all Revolving Loans (whether made or continued as or converted to
Floating Rate Loans or Eurocurrency Rate Loans) and Swing Line Loans.
 
“Loan Account” is defined in Section 2.12(A) hereof.
 
“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(D), the Company Guaranty, any Subsidiary Guaranty, any Pledge
Agreement, any Assumption Letter, any Commitment and Acceptance, any Assignment
Agreement and all other documents, instruments, notes and agreements (other than
documents, instruments, notes and agreements evidencing any Hedging Arrangements
or any Banking Services) executed in connection therewith or contemplated
thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.
 
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, liabilities (actual or contingent), operations, financial condition or
performance of the Company and its Subsidiaries, taken as a whole, (b) the
ability of the Company or any of its Subsidiaries to perform its obligations
under the Loan Documents, or (c) the ability of the Lenders or the
Administrative Agent to enforce the Obligations.
 
“Material Domestic Subsidiary” means (a) each Domestic Subsidiary Borrower and
(b) each other Domestic Subsidiary of the Company (i) the total assets
(determined on a consolidated basis for such Domestic Subsidiary and its
Subsidiaries) of which exceed the lesser of $50,000,000 or five percent (5%) of
the Company’s Consolidated Assets or (ii) the total sales (determined on a
consolidated basis for such Domestic Subsidiary and its Subsidiaries) of which
exceed five percent (5%) of the Company’s Consolidated Sales.  Such
determination shall be made as of the end of the most recently completed fiscal
quarter, or, in the case of consummation of a Permitted Acquisition, at the time
of consummation of such Permitted Acquisition (calculated as of the end of the
most recently completed fiscal quarter by the Company on a pro forma basis
acceptable to the Administrative Agent, taking into account the consummation of
such Permitted Acquisition).
 
“Material Foreign Subsidiary” means (a) each Foreign Subsidiary Borrower of the
Company and (b) each other Foreign Subsidiary of the Company (i) the total
assets (determined on a consolidated basis for such Foreign Subsidiary and its
Subsidiaries) of which exceed ten percent (10%) of the Company’s Consolidated
Assets or (ii) the total sales (determined on a consolidated basis for such
Foreign Subsidiary and its Subsidiaries) of which exceed ten percent (10%) of
the Company’s Consolidated Sales.  Such determination shall be made as of the
end of the most recently completed fiscal quarter, or, in the case of
consummation of a Permitted Acquisition, at the time of consummation of such
Permitted Acquisition (calculated as of the end of the most recently fiscal
quarter by the Company on a

 
15

--------------------------------------------------------------------------------

 
pro forma basis acceptable to the Administrative Agent, taking into account the
consummation of such Permitted Acquisition).
 
“Material Indebtedness” means any individual Indebtedness (other than the
Indebtedness hereunder) which has an aggregate outstanding principal amount in
excess of $35,000,000.
 
“Material Subsidiary” means any Material Domestic Subsidiary or Material Foreign
Subsidiary.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a “Multiemployer Plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Company or any member of the Controlled Group.
 
“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries calculated on a consolidated basis for such period,
determined in conformity with Agreement Accounting Principles.
 
“Net Mark-to-Market Exposure” of a Hedging Arrangement to which the Company or
any Subsidiary is a party (or all Hedging Arrangements governed by the terms of
a single ISDA Master Agreement or similar master netting contract between the
Company or any Subsidiary and a single counterparty), means, as of any date of
determination, the net amount (if any) that would be payable by the Company or
such Subsidiary if such Hedging Arrangement (or, if applicable, Hedging
Arrangements) were terminated as of such date of determination, such net amount
to be determined in accordance with market practices.
 
“Non-Guarantor Subsidiary” means each Subsidiary of the Company that is not a
Subsidiary Guarantor.
 
“Non-Obligor Subsidiary” means each Subsidiary of the Company that is not a
member of the Obligor Group.
 
“Non-Owned Percentage” shall mean the percentage of Equity Interests of any
class of an Owned Dealer Affiliate that is not owned, directly or indirectly, by
the Company, which percentage shall be calculated in accordance with generally
accepted accounting principles as in effect from time to time.
 
“Non-Supporting Assets Excess Percentage” is defined in Section 7.1(A)(iv)
hereof.
 
“Non-Supporting Sales Excess Percentage” is defined in Section 7.1(A)(iv)
hereof.
 
“Non-Supporting Subsidiary” means each Subsidiary of the Company that is not a
member of the Supporting Group.
 
“Non Supporting Subsidiary Certificate” is defined in Section 7.1(A)(iv) hereof.
 
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any of its
Subsidiaries (including, without limitation, any Subsidiary Borrower) to the
Administrative Agent, any Lender, the Swing Line Bank, the Arrangers, any
Affiliate of the Administrative Agent or any Lender, the Issuing Bank, or any
Indemnitee, of any kind or nature, present or future, in each case, arising
under this Agreement, the L/C Documents, the Guarantees or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,

 
16

--------------------------------------------------------------------------------

 
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed or allowable), and any other sum chargeable to the
Company or any of its Subsidiaries under this Agreement or any other Loan
Document.
 
“Obligor Group” means, as of any date of determination, without duplication, (a)
the Company, (b) each Domestic Subsidiary Borrower and Special Foreign
Subsidiary Borrower (but not any Traditional Foreign Subsidiary Borrower) and
(c) each Subsidiary Guarantor, all as of such date.
 
“Off-Balance Sheet Liabilities” of a Person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligations or liabilities of such Person
or any of its Subsidiaries with respect to Receivables and Related Security sold
by such Person or any of its Subsidiaries, (b) any liabilities of such Person or
any of its Subsidiaries under any financing lease or so-called “synthetic” lease
transaction, or (c) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which, in the case of the foregoing
clauses (a) through (c), does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries (it being understood, for the
avoidance of doubt, that operating lease obligations do not constitute
Off-Balance Sheet Liabilities).
 
“Other Taxes” is defined in Section 2.14(E)(ii) hereof.
 
“Owned Dealer Affiliate” means any entity (A) of which the Company (x) owns,
directly or indirectly, Equity Interests in such entity, (y) has extended credit
to such entity or (z) otherwise exercises management control over such entity,
(B) which was formed or acquired to facilitate the restructuring, consolidation
or sale of an entity that is an authorized Steelcase dealer and (C) other than
in respect of New Tangram, LLC, the management of which has the right to buy out
such entity’s shares over time from the Company directly or indirectly;
provided, that at any time such entity would constitute a Subsidiary of the
Company or one of its Subsidiaries by application of the first sentence of the
definition of “Subsidiary” (and without giving effect to the third sentence
thereof), then such entity shall only constitute or continue to constitute an
“Owned Dealer Affiliate” if such classification has been approved by the
Administrative Agent in its sole discretion.  As of the Closing Date, New
Tangram, LLC is the only Owned Dealer Affiliate.
 
“Participants” is defined in Section 13.2(A) hereof.
 
“Payment Date” means the last Business Day of each March, June, September and
December and the Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 7.3(E) hereof.
 
“Permitted Existing Non-Guarantor Subsidiary Indebtedness” means the
Indebtedness of the Non-Guarantor Subsidiaries as of the Closing Date, whether
or not such Indebtedness is funded or committed, identified as such on Schedule
7.3(A)(i) to this Agreement.
 
“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company and/or any of its Subsidiaries may sell, convey or
otherwise transfer, directly or indirectly, to a newly-formed SPV, or any

 
17

--------------------------------------------------------------------------------

 
other Person, any Receivables and Related Security for the purpose of obtaining
financing; provided that (i) the Receivables Facility Attributed Indebtedness
incurred in such transaction or series of transactions does not exceed
$100,000,000 in the aggregate and (ii) such Receivables Facility Attributed
Indebtedness is non-recourse to the Company and its Subsidiaries (other than an
SPV) other than limited recourse customary for receivables financings of the
same kind.
 
“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Permitted Existing Non-Guarantor Subsidiary Indebtedness
permitted by this Agreement that (i) does not exceed the aggregate principal
amount that is either outstanding or available (plus accrued interest and any
applicable premium and associated fees and expenses) of the Indebtedness being
replaced, renewed, refinanced or extended, (ii) does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Indebtedness
being replaced, renewed, refinanced or extended, and (iii) does not contain
terms relating to security, covenants, subordination, event of default and
remedies that are materially less favorable to the relevant Non-Guarantor
Subsidiary than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended.
 
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Company or any member of the Controlled Group is an
“employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 7.2(J) in respect of at least 65% (or to the extent a 100%
pledge would not (i) give rise to adverse United States federal income tax
consequences as a result of Section 956(d) of the Code (or any successor
provision) or (ii) be unlawful under applicable law or have material adverse tax
consequences under applicable foreign law, 100%) of the voting Equity Interests
(and 100% of the non-voting Equity Interests) of a Foreign Subsidiary, in each
case (i) governed by the applicable local law in respect of such Foreign
Subsidiary, (ii) in favor of the Administrative Agent for the benefit of the
Holders of Obligations to secure the Obligations under this Agreement and (iii)
in form and substance reasonably satisfactory to the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
 
“Pledged Equity” means all Equity Interests in or upon which a security interest
or Lien is from time to time granted to the Administrative Agent, for the
benefit of the Holders of Obligations, under the Pledge Agreements.
 
“Pledged Subsidiary” means each Foreign Subsidiary of which any Equity Interest
has been pledged to secure the Obligations as required by this Agreement, all
pursuant to a legal, valid, binding and enforceable Pledge Agreement entered
into by a Subsidiary Guarantor or any other holder or holders of such Equity
Interests.
 
“Pricing Schedule” means the Pricing Schedule / Restricted Payment Schedule
attached hereto and identified as such.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 
18

--------------------------------------------------------------------------------

 
“Prior Credit Agreement” means that certain Credit Agreement dated as of July
26, 2005, by and among the Company, as borrower, the financial institutions
parties thereto as Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent
for itself and the other Lenders, Bank of America, N.A. and BNP Paribas, as
Co-Syndication Agents, and Fifth Third Bank and Société Générale, as
Co-Documentation Agents, as amended by that certain Amendment No. 1 dated as of
August 31, 2006, as further amended by that certain Amendment No. 2 dated as of
September 21, 2009 and as further amended by that certain Amendment No. 3 dated
as of November 13, 2009.
 
“Proposed New Lender” is defined in Section 2.22 hereof.
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (x) such Lender’s Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (y) the Aggregate Revolving Loan Commitment at such time;
provided, however, (1) in the case of Section 2.24 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage obtained by dividing (x)
such Lender’s Revolving Loan Commitment at such time by (y) the Aggregate
Revolving Loan Commitment (disregarding any Defaulting Lender’s Commitment) at
such time and (2) if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of (A)
the aggregate outstanding amount of all Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans and all Letters of Credit (giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination) at such time.
 
“Purchasers” is defined in Section 13.3(A).
 
“Rate Option” means the Eurocurrency Rate or the Floating Rate, as applicable.
 
“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.
 
“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
the Company, an SPV or any other Subsidiary in connection with any Permitted
Receivables Financing.
 
“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a Permitted Receivables Financing on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
 
“Register” is defined in Section 13.3(D) hereof.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

 
19

--------------------------------------------------------------------------------

 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligation” is defined in Section 3.7 hereof.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
 
“Replacement Lender” is defined in Section 2.19 hereof.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days after such event occurs.
 
“Request for Letter of Credit” is defined in Section 3.4(A) hereof.
 
“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent (50%); provided, however, that:
 
(x) without limiting Section 2.24(B), if any Lender is a Defaulting Lender and
any such failure has not been cured, then, for so long as such failure
continues, “Required Lenders” means, Lenders (excluding all Lenders whose
failure to fund their respective Pro Rata Shares of such Revolving Loans or
Swing Line Loans has not been so cured) whose Pro Rata Shares represent greater
than fifty percent (50%) of the aggregate Pro Rata Shares of such Lenders; and
 
(y) if the Revolving Loan Commitments have been terminated pursuant to the terms
of this Agreement, “Required Lenders” means Lenders (without regard to such
Lenders’ performance of their respective obligations hereunder) whose aggregate
Pro Rata Shares are greater than fifty percent (50%).
 
“Requirements of Law” means, as to any Person, any law, rule or regulation, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject including, without
limitation, the Securities Act, the Securities Exchange Act, Regulations T, U
and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act, Americans with Disabilities Act of 1990, and any certificate
of occupancy, zoning ordinance, building, environmental or land use requirement
or permit or environmental, labor, employment, occupational safety or health
law, rule or regulation.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account

 
20

--------------------------------------------------------------------------------

 
of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Company or any Subsidiary.
 
“Restricted Payment Schedule” means the Pricing Schedule / Restricted Payment
Schedule attached hereto and identified as such.
 
“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.
 
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal Dollar Amount of the Swing Line Loans at such
time, plus (iii) the Dollar Amount of outstanding L/C Obligations at such time.
 
“Revolving Loan” is defined in Section 2.1 hereof.
 
“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans in an aggregate amount not
exceeding the amount set forth on Exhibit A to this Agreement opposite its name
thereon under the heading “Revolving Loan Commitment” or the signature page of
the Assignment Agreement or Commitment and Acceptance, as applicable, by which
it became a Lender, as such amount may be increased or decreased from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment Agreement or Commitment and Acceptance.
 
“Revolving Loan Termination Date” means December 16, 2012.
 
“Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.
 
“S&P” means Standard & Poor’s.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
 
“Senior Note Indenture” means that certain Indenture dated as of August 7, 2006,
between the Company, as the issuer thereunder, and J.P. Morgan Trust Company,
National Association, as the trustee thereunder, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Senior Notes” means the 6.5% Senior Notes due August 15, 2011, as the same may
be amended, restated, supplemented or otherwise modified from time to time,
issued by the Company pursuant to the Senior Note Indenture in an aggregate
initial principal amount of $250,000,000.
 
“Significant Subsidiary” means, without duplication, (i) each Subsidiary
Borrower, (ii) each Subsidiary Guarantor and (iii) each Material Subsidiary.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent

 
21

--------------------------------------------------------------------------------

 
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can be reasonably be expected to become an actual or matured liability.
 
“Special Foreign Subsidiary” means, at any time, any Foreign Subsidiary of the
Company other than Steelcase SAS (a) that (i) is classified other than as a
corporation for United States federal income tax purposes and (ii) whose
delivery of a Subsidiary Guaranty (or, in the case of a Foreign Subsidiary
Borrower, the assumption of joint and several liability hereunder for the
Obligations of the Company or any Domestic Subsidiary Borrowers) would not be
unlawful under applicable law or have material adverse tax consequences under
applicable foreign law, or (b) whose delivery of a Subsidiary Guaranty (or, in
the case of a Foreign Subsidiary Borrower, the assumption of joint and several
liability hereunder for the Obligations of the Company or any Domestic
Subsidiary Borrowers) would not (i) give rise to adverse United States federal
income tax consequences as a result of Section 956(d) of the Code (or any
successor provision) or (ii) be unlawful under applicable law or have material
adverse tax consequences under applicable foreign law; provided, however, that
in the event that a Foreign Subsidiary satisfies the requirements of clause
(a)(i) or (b)(i) and such Foreign Subsidiary’s delivery of a Subsidiary Guaranty
(or assumption of joint and several liability for the Obligations) would not be
considered unlawful under applicable law or the  tax consequences would not be
materially adverse under applicable foreign law if the obligations of such
Foreign Subsidiary were limited to an absolute Dollar Amount (pursuant to a
formula or otherwise), such Foreign Subsidiary shall be treated as a Special
Foreign Subsidiary, subject to any such limitations.
 
“Special Foreign Subsidiary Borrower” means, at any time, any Foreign Subsidiary
Borrower that is a Special Foreign Subsidiary.
 
“SPV” means a Subsidiary of the Company that is a special purpose entity
established solely for the purpose of purchasing Receivables and related assets
in connection with a Permitted Receivables Financing.
 
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board of Governors of the Federal
Reserve System, the Financial Services Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal.  Such reserve, liquid asset, fees or similar
requirements shall, in the case of Dollar denominated Loans, include those
imposed pursuant to Regulation D of the Board of Governors of the Federal
Reserve System.  Eurocurrency Loans shall be deemed to be subject to such
reserve, liquid asset, fee or similar requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under any applicable law, rule or regulation, including Regulation D
of the Board of Governors of the Federal Reserve System.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

 
22

--------------------------------------------------------------------------------

 
“Steelcase SAS” means Steelcase SAS, a Societe par Actions Simplifiee organized
and existing under the laws of the Republic of France.
 
“Subsidiary” of a Person means, except as provided in the second succeeding
sentence, (i) any corporation more than fifty percent (50%) of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, limited liability company, association, joint venture or similar
business organization more than fifty percent (50%) of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Company and shall include, without
limitation, each Subsidiary Borrower.  Notwithstanding the foregoing, except as
expressly provided herein or in any other Loan Document, in no event shall an
Owned Dealer Affiliate constitute a “Subsidiary” for purposes of this Agreement
or any other Loan Document.
 
“Subsidiary Borrower” means any wholly-owned Subsidiary of the Company, whether
now existing or hereafter formed, that becomes a party hereto pursuant to an
Assumption Letter with the consent of one hundred percent (100%) of the Lenders
and subject to the satisfaction of such other conditions set forth in Sections
2.23 and 5.3 of this Agreement, together with its respective successors and
assigns, including a debtor-in-possession (or entity of analogous status under
applicable foreign law) on behalf of any such Subsidiary.
 
“Subsidiary Guarantors” means (i) all of the Company’s Material Domestic
Subsidiaries as of the Closing Date and (ii) all new Material Domestic
Subsidiaries and Material Foreign Subsidiaries that are Special Foreign
Subsidiaries which become Subsidiary Guarantors in accordance with Section
7.2(I) or (J), in each case, together with their respective successors and
assigns (including a debtor-in-possession, or entity of analogous status under
applicable foreign law, on behalf of any such Subsidiary); provided, that a
Subsidiary shall cease to be a Subsidiary Guarantor upon the release of the
obligations of such Subsidiary under the Subsidiary Guaranty in accordance with
the provisions of Section 11.15(B) hereof.
 
“Subsidiary Guaranty” means any of (i) that certain Guaranty, dated as of the
Closing Date, in form and substance substantially similar to Exhibit I hereto,
executed by the Subsidiary Guarantors in favor of the Administrative Agent, for
the ratable benefit of itself and the other Holders of Obligations or (ii) any
other guaranty in form and substance satisfactory to the Administrative Agent
and its counsel delivered, at the Company’s option, by a Subsidiary pursuant to
Section 7.2(I) or (J), in each case, unconditionally guaranteeing all of the
indebtedness, obligations and liabilities of the Borrowers arising under or in
connection with the Loan Documents, as the same may be amended, restated,
supplemented or otherwise modified from time to time (including to add
additional Subsidiary Guarantors).
 
“Supporting Group” means, as of any date of determination, without duplication,
(a) the Company, (b) each Domestic Subsidiary Borrower and Special Foreign
Subsidiary Borrower (but not any Traditional Foreign Subsidiary Borrower), (c)
each Subsidiary Guarantor, (d) each Pledged Subsidiary and (e) each Subsidiary
of a Pledged Subsidiary.
 
“Swing Line Bank” means JPMorgan or any other successor Swing Line Bank pursuant
to the terms hereof.
 
“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans to the Company up to a maximum principal Dollar Amount of
$25,000,000 at any one time outstanding.

 
23

--------------------------------------------------------------------------------

 
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swing Line Exposure
at such time.
 
“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Bank pursuant to Section 2.2 hereof.
 
“Swing Line Repayment Date” is defined in Section 2.2(D).
 
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
 
“Taxes” is defined in Section 2.14(E)(i) hereof.
 
“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5 or 9.1 hereof.
 
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) a failure by the Company or any member of the Controlled Group to pay
any required installment or any other payment required under Section 412 of the
Code on or before the due date for such installment or other payment; (iii) the
withdrawal of the Company or any member of the Controlled Group from a Benefit
Plan during a plan year in which the Company or such Controlled Group member was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA with respect
to such Plan; (iv) the imposition of an obligation under Section 4041 of ERISA
to provide affected parties written notice of intent to terminate a Benefit Plan
in a distress termination described in Section 4041(c) of ERISA; (v) the
institution by the PBGC of proceedings to terminate or appoint a trustee to
administer a Benefit Plan; (vi) any event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Benefit Plan; or (vii) the partial or complete
withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan.
 
“Traditional Foreign Subsidiary Borrower” means, at any time, any Foreign
Subsidiary Borrower that is not a Special Foreign Subsidiary.
 
“Transferee” is defined in Section 13.4.
 
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurocurrency Rate Loan.
 
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with Agreement Accounting Principles.
 
1.2. References.  Any references to Subsidiaries of the Company set forth herein
with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the Administrative Agent or any

 
24

--------------------------------------------------------------------------------

 
Lender to the establishment, maintenance or acquisition of any Subsidiary,
except as may otherwise be permitted hereunder.
 
1.3. Company Acting on Behalf of Itself and Subsidiary Borrowers.  Whether or
not expressly provided herein, each notice or certificate delivered hereunder or
in connection herewith or the other Loan Documents by or to the Company (in its
capacity as a Borrower) or an officer thereof, and each notice or consent
requested by or from the Company (in its capacity as a Borrower) or an officer
thereof, shall be so delivered or given to, by or on behalf of the Company for
the benefit of itself and the Subsidiary Borrowers.  In furtherance and without
limitation of the foregoing, the Company is hereby authorized and given an
irrevocable power of attorney by and on behalf of each of the Subsidiary
Borrowers to perform and accept any and all such actions on its behalf under
this Agreement and the other Loan Documents.
 
1.4. Joint and Several Liability for Obligations of the Company, Domestic
Subsidiary Borrowers and Special Foreign Subsidiary Borrowers; Joint and Several
Liability for Obligations of the Traditional Foreign Subsidiary Borrowers; No
Liability of Traditional Foreign Subsidiary Borrowers for Obligations of the
Company, the Domestic Subsidiary Borrowers or the Special Foreign Subsidiary
Borrowers.
 
(A) Joint and Several Liability for Obligations of the Company, Domestic
Subsidiary Borrowers and Special Foreign Subsidiary Borrowers.  Notwithstanding
anything to the contrary contained herein, each of the Company, each Domestic
Subsidiary Borrower and each Special Foreign Subsidiary Borrower jointly and
severally hereby irrevocably and unconditionally retains and accepts, not merely
as a surety but also as a co-debtor, joint and several liability with one
another with respect to the payment and performance of all of the Obligations of
or attributable to such Borrowers arising hereunder or under the other Loan
Documents, it being the intention of the parties hereto that all of such
Obligations shall be the joint and several obligations of the Company, the
Domestic Subsidiary Borrowers and the Special Foreign Subsidiary Borrowers
without preferences or distinction among them.  Each provision hereunder or in
the Loan Documents relating to the obligations or liabilities of the Company,
any Domestic Subsidiary Borrower or any Special Foreign Subsidiary Borrower
shall be deemed to include a reference to all such Borrowers, as joint and
several obligors for such obligations and liabilities, whether or not a specific
reference to any other Borrower is included therein.
 
(B) Joint and Several Liability for Obligations of the Traditional Foreign
Subsidiary Borrowers.  Notwithstanding anything to the contrary contained
herein, each of the Company, each Domestic Subsidiary Borrower and each Special
Foreign Subsidiary Borrower jointly and severally hereby irrevocably and
unconditionally retains and accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the Traditional Foreign Subsidiary
Borrowers (and the Traditional Foreign Subsidiary Borrowers retain and accept
such joint and several liability with one another) with respect to the payment
and performance of all of the Obligations of or attributable to the Traditional
Foreign Subsidiary Borrowers arising hereunder or under the other Loan
Documents, it being the intention of the parties hereto that all of such
Obligations shall be the joint and several obligations of the Company, each
Domestic Subsidiary Borrower and each Foreign Subsidiary Borrower without
preferences or distinction among them.  Each provision hereunder or in the Loan
Documents relating to the obligations or liabilities of any Traditional Foreign
Subsidiary Borrowers shall be deemed to include a reference to the Company, the
Domestic Subsidiary Borrowers and any other Foreign Subsidiary Borrower, as a
joint and several obligor for such obligations and liabilities, whether or not a
specific reference to the Company, any Domestic Subsidiary Borrower or such
other Foreign Subsidiary Borrower is included therein.
 
(C) No Liability of Traditional Foreign Subsidiary Borrowers for Obligations of
the Company, the Domestic Subsidiary Borrowers or the Special Foreign Subsidiary
Borrowers.  Notwithstanding anything to the contrary contained herein and
notwithstanding that the Company, the Domestic Subsidiary Borrowers and the
Special Foreign Subsidiary Borrowers shall be liable for all of the Loans

 
25

--------------------------------------------------------------------------------

 
and other Obligations of all Borrowers hereunder, no Traditional Foreign
Subsidiary Borrower shall be liable for the Loans made to or any other
Obligations incurred solely by or on behalf of the Company, any Domestic
Subsidiary Borrower or any Special Foreign Subsidiary Borrower.
 
ARTICLE II: REVOLVING LOAN FACILITIES
 
2.1. Revolving Loans.
 
(A) Upon the satisfaction of the applicable conditions precedent set forth in
Sections 5.1, 5.2 and 5.3, from and including the Closing Date and prior to the
Termination Date, each Lender severally and not jointly agrees, on the terms and
conditions set forth in this Agreement, to make revolving loans to the Borrowers
from time to time, in any Agreed Currency, in a Dollar Amount not to exceed such
Lender’s Pro Rata Share of Revolving Credit Availability at such time (each
individually, a “Revolving Loan” and, collectively, the “Revolving Loans”);
provided, however, at no time shall the Dollar Amount of the Revolving Credit
Obligations exceed the Aggregate Revolving Loan Commitment.  Subject to the
terms of this Agreement, the Borrowers may borrow, repay and reborrow Revolving
Loans at any time prior to the Termination Date.  The Revolving Loans (if any)
made on the Closing Date or on or before the third (3rd) Business Day thereafter
shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurocurrency Rate Loans in the manner
provided in Section 2.9 and subject to the other conditions and limitations
therein set forth and set forth in this Article II and set forth in the
definition of Interest Period.  Revolving Loans made after the third (3rd)
Business Day after the Closing Date shall be, at the option of the Borrowers,
selected in accordance with Section 2.9, either Floating Rate Loans or
Eurocurrency Rate Loans.  On the Termination Date, the Borrowers shall repay in
full the outstanding principal balance of the Revolving Loans.
 
(B) Borrowing/Election Notice. The Company (on behalf of itself or any
Subsidiary Borrower) shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of Section
2.7, in order to request an Advance.
 
(C) Making of Revolving Loans.  Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Revolving Loans, the Administrative Agent
shall notify each Lender in writing (including electronic transmission,
facsimile transmission or similar writing), of the requested Revolving
Loan.  Each Lender shall make available its Revolving Loan in accordance with
the terms of Section 2.6.  The Administrative Agent will promptly make the funds
so received from the Lenders available to the applicable Borrower at the
Administrative Agent’s office in Chicago, Illinois or the Administrative Agent’s
Eurocurrency Payment Office on the applicable Borrowing Date and shall disburse
such proceeds in accordance with disbursement instructions set forth in such
Borrowing/Election Notice.  The failure of any Lender to deposit the amount
described above with the Administrative Agent on the applicable Borrowing Date
shall not relieve any other Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.
 
2.2. Swing Line Loans.
 
(A) Amount of Swing Line Loans.  Upon the satisfaction of the applicable
conditions precedent set forth in Section 5.1, 5.2 and 5.3, from and including
the Closing Date and prior to the Termination Date and in the sole discretion of
the Swing Line Bank, the Swing Line Bank agrees, on the terms and conditions set
forth in this Agreement, to make swing line loans to the Borrowers from time to
time, in any Agreed Currency, in an aggregate Dollar Amount not to exceed the
Swing Line Commitment (each, individually, a “Swing Line Loan” and collectively,
the “Swing Line Loans”); provided, however, at no time shall the Dollar Amount
of the Revolving Credit Obligations exceed the Aggregate Revolving Loan
Commitment; provided, further, that at no time shall the sum of (a) the Swing
Line Bank’s Pro Rata Share

 
26

--------------------------------------------------------------------------------

 
of the Swing Line Loans, plus (b) the outstanding Dollar Amount of Revolving
Loans made by the Swing Line Bank pursuant to Section 2.1, exceed the Swing Line
Bank’s Revolving Loan Commitment at such time.  Subject to the terms of this
Agreement, the Borrowers may borrow, repay and reborrow Swing Line Loans at any
time prior to the Termination Date.
 
(B) Borrowing/Election Notice.  The Company (on behalf of itself or any
Subsidiary Borrower) shall deliver to the Administrative Agent and the Swing
Line Bank a Borrowing/Election Notice, signed by it, not later than (x) 12:00
noon (Chicago time) on the Borrowing Date of each Swing Line Loan to be made in
Dollars and (y) 12:00 noon (London time) one (1) Business Day prior to the
Borrowing Date of each Swing Line Loan to be made in euro, specifying (i) the
applicable Borrowing Date (which date shall be a Business Day and which may be
the same date as the date the Borrowing/Election Notice is given), (ii) the
Agreed Currency applicable thereto and (iii) the aggregate amount of the
requested Swing Line Loan which shall be a Dollar Amount not less than $500,000
and increments of $500,000 in excess thereof.
 
(C) Making of Swing Line Loans.  Not later than 2:00 p.m. (Chicago time) on the
applicable Borrowing Date, the Swing Line Bank shall make available its Swing
Line Loan, in funds immediately available in Chicago, Illinois to the
Administrative Agent at its address specified pursuant to Article XIV or at the
applicable Eurocurrency Payment Office.  The Administrative Agent will promptly
make the funds so received from the Swing Line Bank available to the applicable
Borrower on the Borrowing Date at the Administrative Agent’s aforesaid address.
 
(D) Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in full
by the Borrowers upon demand by the Swing Line Bank or on such other Business
Day as may be agreed to in writing by the Company and the Swing Line Bank (in
any case, the “Swing Line Repayment Date”).  The Borrowers may at any time pay,
without penalty or premium, all outstanding Swing Line Loans or, in a minimum
Dollar Amount of $500,000 and increments of $500,000 in excess thereof, any
portion of the outstanding Swing Line Loans, upon notice to the Administrative
Agent and the Swing Line Bank.  In addition, the Administrative Agent (i) may at
any time in its sole discretion with respect to any outstanding Swing Line Loan
or (ii) shall on the Swing Line Repayment Date require each Lender (including
the Swing Line Bank) to make a Revolving Loan in, at the Swing Line Bank’s
option,  the amount (in the currency in which such Swing Line Loan was made) or
Dollar Amount of such Lender’s Pro Rata Share of such Swing Line Loan, for the
purpose of repaying such Swing Line Loan.  No later than 2:00 p.m. (Chicago
time) on the date of any notice received pursuant to this Section 2.2(D), each
Lender shall make available its required Revolving Loan or Revolving Loans, in
funds immediately available to the Administrative Agent in Chicago, Illinois at
its address specified pursuant to Article XIV or at the applicable Eurocurrency
Payment Office.  Revolving Loans made pursuant to this Section 2.2(D), if made
in Dollars, shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurocurrency Rate Loans in
the manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II.  Revolving Loans
made pursuant to this Section 2.2(D), if made in euro, shall initially be
Eurocurrency Rate Loans having an Interest Period selected by the Swing Line
Bank and thereafter shall be subject to Section 2.9 and the other conditions and
limitations therein set forth and set forth in this Article II.  Unless a Lender
shall have notified the Swing Line Bank, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 5.1, 5.2 or
5.3 had not then been satisfied, such Lender’s obligation to make Revolving
Loans pursuant to this Section 2.2(D) to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Administrative Agent, the Swing Line Bank or any other Person, (b) the
occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of the Company, or (d) any
other circumstances, happening or event

 
27

--------------------------------------------------------------------------------

 
whatsoever.  In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.2(D), the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied.  In addition to the foregoing, if for
any reason any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.2(D), such Lender shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Bank, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in, at the Swing Line Bank’s
option, the amount or Dollar Amount of such Revolving Loan, and such interest
and participation may be recovered from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of demand and ending on the date such amount is
received.  On the Termination Date, the Borrowers shall repay in full the
outstanding principal balance of the Swing Line Loans.
 
2.3. Rate Options for all Advances; Maximum Interest Periods.  The Swing Line
Loans shall be Floating Rate Advances (if denominated in Dollars) or shall bear
interest at such other rate as may be agreed to between the Company (on behalf
of itself or any Subsidiary Borrower) and the Swing Line Bank at the time of the
making of any such Swing Line Loan.  The Revolving Loans may be Floating Rate
Advances (if denominated in Dollars) or Eurocurrency Rate Advances, or a
combination thereof, selected by the Company (on behalf of itself or any
Subsidiary Borrower) in accordance with Section 2.9.  The Company may select, in
accordance with Section 2.9, Rate Options and Interest Periods applicable to
portions of the Revolving Loans; provided that there shall be no more than eight
(8) Interest Periods in effect with respect to all of the Loans at any time.
 
2.4. Optional Payments; Mandatory Prepayments; Determination of Dollar Amounts.
 
(A) Optional Payments.  The Borrowers may from time to time and at any time upon
at least one (1) Business Day’s prior written notice repay or prepay, without
penalty or premium all or any part of outstanding Floating Rate Advances in an
aggregate minimum Dollar Amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof.  Eurocurrency Rate Advances may be voluntarily
repaid or prepaid prior to the last day of the applicable Interest Period,
subject to the indemnification provisions contained in Section 4.4, in an
aggregate minimum Dollar Amount of $5,000,000 and in integral multiples of
$1,000,000, in excess thereof, provided, that no Borrower may so prepay
Eurocurrency Rate Advances unless it shall have provided at least (i) in the
case of a Eurocurrency Rate Advance denominated in Dollars, three (3) Business
Days’ prior written notice and (ii) in the case of a Eurocurrency Rate Advance
denominated in euro, four (4) Business Days prior written notice, in each case
to the Administrative Agent of such prepayment.
 
(B) Mandatory Prepayments of Revolving Loans; Cash Collateralization of L/C
Obligations.
 
(i) If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Revolving Credit Obligations
(calculated, with respect to those Credit Events denominated in euros, as of the
most recent Computation Date with respect to such Credit Event) are greater than
the Aggregate Revolving Loan Commitment, the Company shall immediately make a
mandatory prepayment of the Obligations (and if no Loans are outstanding, cash
collateralize L/C Obligations pursuant to Section 3.11) in an amount equal to
such excess.
 
(ii) If at any time, solely as a result of fluctuations in currency exchange
rates, the Dollar Amount of the Revolving Credit Obligations (as calculated in
clause (i) above) exceeds one hundred three percent (103%) of the Aggregate
Revolving Loan Commitment, the Borrowers for the ratable benefit of the Lenders
shall immediately prepay Loans (and if no Loans are
 

 
28

--------------------------------------------------------------------------------

 
outstanding, cash collateralize L/C Obligations pursuant to Section 3.11) in an
aggregate amount such that after giving effect thereto the Dollar Amount of the
Revolving Credit Obligations is less than or equal to the Aggregate Revolving
Loan Commitment.
 
(iii) All of the mandatory prepayments made hereunder shall be applied first to
Floating Rate Loans and to any Eurocurrency Rate Loans maturing on such date and
then to subsequently maturing Eurocurrency Rate Loans in order of maturity,
subject to Section 4.4 hereof.
 
(C) Determination of Dollar Amounts.  The Administrative Agent will determine
the Dollar Amount of:
 
(i) each Eurocurrency Rate Advance as of the date two (2) Business Days prior to
the date of such Advance or, if applicable, the date of conversion/continuation
of any Advance as a Eurocurrency Rate Advance,
 
(ii) the L/C Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
 
(iii) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Default, on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
 
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (i), (ii) and (iii) is herein described as
a “Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.


2.5. Voluntary Reduction of Commitments.  The Company (on behalf of itself and
the Subsidiary Borrowers) may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of $5,000,000 with respect thereto and integral multiples of
$1,000,000 in excess of that amount with respect thereto (unless the Aggregate
Revolving Loan Commitment is reduced in whole), upon at least three (3) Business
Day’s prior written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction; provided, however, that the amount of
the Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal Dollar Amount of the outstanding Revolving Credit Obligations.  All
accrued facility fees shall be payable on the effective date of any termination
of the obligations of the Lenders to make Loans hereunder.
 
2.6. Method of Borrowing.  Not later than 12:00 noon (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan in
immediately available funds in the Agreed Currency to the Administrative Agent
at its address specified pursuant to Article XIV, unless the Administrative
Agent has notified the Lenders that such Loan is to be made available to the
applicable Borrower at the Administrative Agent’s Eurocurrency Payment Office,
in which case each Lender shall make available its Loan or Loans, in funds
immediately available to the Administrative Agent at its Eurocurrency Payment
Office, not later than 12:00 noon (local time in the city of the Administrative
Agent’s Eurocurrency Payment Office) in the Agreed Currency designated by the
Administrative Agent.  The Administrative Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid applicable address.
 
2.7. Method of Selecting Types, Currency and Interest Periods for Advances.  The
Company (on behalf of itself or any applicable Subsidiary Borrower) shall select
the Type of Advance and, in the case

 
29

--------------------------------------------------------------------------------

 
of each Eurocurrency Rate Advance, the Interest Period and Agreed Currency
applicable to each Advance from time to time.  The Company shall give the
Administrative Agent irrevocable notice of such request in substantially the
form of Exhibit B hereto (a “Borrowing/Election Notice”) not later than (a)
11:00 a.m. (Chicago time) on the Borrowing Date of each Floating Rate Advance
and (b) (i) 11:00 a.m. (Chicago time) three (3) Business Days (in the case of a
Eurocurrency Rate Advance denominated in Dollars) or (ii) 11:00 a.m. (London
time) four (4) Business Days (in the case of a Eurocurrency Rate Advance
denominated in euro, in each case before the Borrowing Date for each such
Eurocurrency Rate Advance, specifying:  (i) the Borrowing Date (which shall be a
Business Day) of such Advance; (ii) the aggregate amount of such Advance; (iii)
the Type of Advance selected; and (iv) in the case of each Eurocurrency Rate
Advance, the Interest Period and Agreed Currency applicable thereto.  All
Obligations other than Eurocurrency Rate Loans shall bear interest from and
including the date of the making of such Advance, in the case of Loans, and the
date such Obligation is due and owing in the case of such other Obligations, to
(but not including) the date of repayment thereof at the Floating Rate changing
when and as such Floating Rate changes.  Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate.  Each Eurocurrency
Rate Advance shall bear interest from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurocurrency Rate, changing when and as such Eurocurrency
Rate changes.
 
2.8. Minimum Amount of Each Advance.  Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation) shall be in the minimum
Dollar Amount of $5,000,000 and in multiples equal to the Dollar Amount of
$1,000,000 if in excess thereof; provided, however, that any Floating Rate
Advance may be in the Dollar Amount of the unused Aggregate Revolving Loan
Commitment.
 
2.9. Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances.
 
(A) Right to Convert.  The Company (on behalf of itself or any Subsidiary
Borrower) may elect from time to time, subject to the provisions of Section 2.3
and this Section 2.9, to convert all or any part of a Loan of any Type into any
other Type or Types of Loan; provided that any conversion of any Eurocurrency
Rate Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto.
 
(B) Automatic Conversion and Continuation.  Floating Rate Loans shall continue
as Floating Rate Loans unless and until such Floating Rate Loans are converted
into Eurocurrency Rate Loans.  Eurocurrency Rate Loans in Dollars shall continue
as Eurocurrency Rate Loans in Dollars until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Rate Loans shall be
automatically converted into Floating Rate Loans unless the Company shall have
given the Administrative Agent notice in accordance with Section 2.9(D)
requesting that, at the end of such Interest Period, such Eurocurrency Rate
Loans continue as a Eurocurrency Rate Loan.  Unless a Borrowing/Election Notice
shall have timely been given in accordance with the terms of this Section 2.9,
Eurocurrency Rate Advances in euro shall automatically continue as Eurocurrency
Rate Advances in euro with an Interest Period of one (1) month.
 
(C) No Conversion Post-Default or Post-Unmatured Default.  Notwithstanding
anything to the contrary contained in Section 2.9(A) or Section 2.9(B), no Loan
may be converted into or continued as a Eurocurrency Rate Loan (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.

 
30

--------------------------------------------------------------------------------

 
(D) Borrowing/Election Notice.  The Company (on behalf of itself or any
Subsidiary Borrower) shall give the Administrative Agent an irrevocable
Borrowing/Election Notice of each conversion of a Floating Rate Loan into a
Eurocurrency Rate Loan or continuation of a Eurocurrency Rate Loan not later
than 11:00 a.m. (Chicago time) three (3) Business Days (in the case of a
Eurocurrency Rate Loan denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Rate Loan denominated in euro, in each case prior to the
date of the requested conversion or continuation, with respect to any Loan to be
converted or continued as a Eurocurrency Rate Loan, specifying:  (i) the
requested date (which shall be a Business Day) of such conversion or
continuation; (ii) the amount and Type of the Loan to be converted or continued;
and (iii) the amount of Eurocurrency Rate Loan(s) into which such Loan is to be
converted or continued, the Agreed Currency and the duration of the Interest
Period applicable thereto.
 
(E) Limitations on Conversion.  Notwithstanding anything herein to the contrary,
at the election of the Company under this Section 2.9, Eurocurrency Rate
Advances in an Agreed Currency may be converted and/or continued as Eurocurrency
Rate Advances only in the same Agreed Currency.
 
2.10. Default Rate.  After the occurrence and during the continuance of a
Default, the interest rate(s) applicable to the Obligations shall be equal to
the then applicable rate plus two percent (2%) per annum, and the fee described
in Section 3.8(A) shall be equal to the then Applicable L/C Fee Percentage plus
two percent (2%) per annum.
 
2.11. Method of Payment.
 
(A) All payments of principal, interest, fees, commissions and L/C Obligations
hereunder shall be made, without setoff, deduction or counterclaim (unless
indicated otherwise in Section 2.14(E)), in immediately available funds to the
Administrative Agent (i) at the Administrative Agent’s address specified
pursuant to Article XIV with respect to Advances or other Obligations
denominated in Dollars and (ii) at the Administrative Agent’s Eurocurrency
Payment Office with respect to any Advance or other Obligations denominated in
euro, or at any other Lending Installation of the Administrative Agent specified
in writing by the Administrative Agent to the Company, by 1:00 p.m. (local time)
on the date when due and shall be made ratably among the Lenders (unless such
amount is not to be shared ratably in accordance with the terms hereof).  Each
Advance shall be repaid or prepaid in the Agreed Currency in which it was made
in the amount borrowed and interest payable thereon shall also be paid in such
currency.  Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds which the Administrative Agent received at its
address specified pursuant to Article XIV, at its Eurocurrency Payment Office or
at any Lending Installation specified in a notice received by the Administrative
Agent from such Lender. Each reference to the Administrative Agent in this
Section 2.11 shall also be deemed to refer, and shall apply equally, to the
Issuing Bank, in the case of payments required to be made by the Company to the
Issuing Bank pursuant to Article III.
 
(B) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in euro, currency control or exchange regulations are
imposed in the European Union or any member state which issues euro with the
result that different types of currency (the “Substituted Currency”) are
introduced and/or required to be substituted therefor and the euro no longer
exists or any Borrower is not able to make payment to the Administrative Agent
for the account of the Lenders in euro, then all payments to be made by any
Borrower hereunder in euro shall be made to the Administrative Agent in such
amount and such type of the Substituted Currency or, if payment in such
Substituted Currency cannot be made due to the imposition of any such currency
control or exchange regulations or if the Administrative Agent otherwise objects
to repayment in such Substituted Currency, in Dollars, as shall be equivalent to
the amount of such payment otherwise due hereunder in euro, it being the
intention

 
31

--------------------------------------------------------------------------------

 
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations.
 
2.12. Evidence of Debt.
 
(A) Loan Account.  Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the indebtedness
of the Borrowers to such Lender owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
 
(B) Register.  The Register maintained by the Administrative Agent pursuant to
Section 13.3(D) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to Section
13.3, (iv) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof and (v) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.
 
(C) Entries in Loan Account and Register.  The entries made in the Loan Account,
the Register and the other accounts maintained pursuant to clauses (A) or (B) of
this Section shall be conclusive and binding for all purposes, absent manifest
error, unless the Company (on behalf of itself or any Subsidiary Borrower)
objects to information contained in the Loan Accounts, the Register or the other
accounts within thirty (30) days of the Company’s receipt of such information;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement.
 
(D) Notes Upon Request.  Any Lender may request that the Loans made by it each
be evidenced by a promissory note in substantially the form of Exhibit J to
evidence such Lender’s Loans.  In such event, each Borrower shall prepare,
execute and deliver to such Lender such a promissory note for such Loans payable
to the order of such Lender.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (prior to any assignment pursuant
to Section 13.3) be represented by one or more promissory notes in such form,
payable to the order of the payee named therein, except to the extent that any
such Lender subsequently returns any such note for cancellation and requests
that such Loans once again be evidenced as described in clauses (a) and (b)
above.
 
2.13. Notices.  Each Borrower authorizes the Lenders and the Administrative
Agent to extend Advances and to transfer funds based only on written notices,
and to effect selections of Types of Advances based on telephonic or written
notices, in each case, made by any person or persons the Administrative Agent or
any Lender in good faith believes to be acting on behalf of the Company.  The
Company (on behalf of itself or any Subsidiary Borrower) agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  In case of disagreement concerning such
notices, if the Administrative Agent has recorded telephonic borrowing notices,
such recordings will be made available to the Company upon the Company’s request
therefor.

 
32

--------------------------------------------------------------------------------

 
2.14. Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes.
 
(A) Promise to Pay.  Without limiting the provisions of Section 1.4 hereof, each
Borrower unconditionally promises to pay when due the principal amount of each
Loan incurred by it and all other Obligations incurred by it, and to pay all
unpaid interest accrued thereon, in accordance with the terms of this Agreement
and the other Loan Documents.
 
(B) Interest Payment Dates.  Interest accrued on each Floating Rate Loan shall
be payable on each Payment Date, commencing with the first such date to occur
after the date hereof, upon any prepayment whether by acceleration or otherwise,
and at maturity (whether by acceleration or otherwise).  Interest accrued on
each Eurocurrency Rate Loan shall be payable on the last day of its applicable
Interest Period, on any date on which such Eurocurrency Rate Loan is prepaid,
whether by acceleration or otherwise, and at maturity.  Interest accrued on each
Eurocurrency Rate Loan having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period.  Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such Payment Date following the incurrence of such Obligations, (ii)
upon repayment thereof in full or in part and (iii) if not theretofore paid in
full, at the time such other Obligations become due and payable (whether by
acceleration or otherwise).
 
(C) Fees.
 
(i) Facility Fee.  The Company shall pay to the Administrative Agent, for the
account of the Lenders in accordance with their Pro Rata Shares, from and after
the date of this Agreement until the date on which the Aggregate Revolving Loan
Commitment shall be terminated in whole, a facility fee accruing at the rate of
the then Applicable Facility Fee Percentage on the amount of the Aggregate
Revolving Loan Commitment (whether used or unused).  All such facility fees
payable under this clause (C)(i) shall be payable quarterly in arrears on each
Payment Date occurring after the date of this Agreement (with the first such
payment being calculated for the period from the Closing Date and ending on
December 31, 2009), and, in addition, on the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole.
 
(ii) Other Fees.  The Company agrees to pay to the Administrative Agent and the
Arrangers, as the case may be, fees payable in the amounts and at the times
separately agreed upon among any of the Company, the Administrative Agent and
the Arrangers.
 
(D) Interest and Fee Basis; Applicable Eurocurrency Margin, Applicable Floating
Rate Margin, Applicable L/C Fee Percentage, Applicable Facility Fee Percentage.
 
(i) Interest on all Loans and on all fees shall be calculated for actual days
elapsed on the basis of a 360-day year; provided, however, interest on all
Floating Rate Loans that are based on the Prime Rate shall be calculated for
actual days elapsed on the basis of a 365-, or when appropriate 366-, day
year.  Interest shall be payable for the day an Obligation is incurred but not
for the day of any payment on the amount paid if payment is received prior to
2:00 p.m. (local time) at the place of payment.  If any payment of principal of
or interest on a Loan or any payment of any other Obligations shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.

 
33

--------------------------------------------------------------------------------

 
(ii) The Applicable Eurocurrency Margin, Applicable Floating Rate Margin,
Applicable L/C Fee Percentage and Applicable Facility Fee Percentage shall be
determined on the basis of the then applicable Leverage Ratio, as described in
the Pricing Schedule.
 
(E) Taxes.
 
(i) Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties or liabilities
with respect thereto imposed by any Governmental Authority including those
arising after the date hereof as a result of the adoption of or any change in
any law, treaty, rule, regulation, guideline or determination of a Governmental
Authority or any change in the interpretation or application thereof by a
Governmental Authority but excluding, in the case of each Lender and the
Administrative Agent, such taxes (including income taxes, franchise taxes and
branch profit taxes) as are imposed on or measured by such Lender’s or the
Administrative Agent’s, as the case may be, net income or similar taxes imposed
by the United States of America or any Governmental Authority of the
jurisdiction under the laws of which such Lender or the Administrative Agent, as
the case may be, is incorporated or organized, maintains its principal office or
maintains a Lending Installation (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings, and liabilities which the Administrative
Agent or a Lender determines to be applicable to this Agreement, the other Loan
Documents, the Revolving Loan Commitments, the Loans or the Letters of Credit
being hereinafter referred to as “Taxes”).  If any Borrower shall be required by
law to deduct or withhold any Taxes from or in respect of any sum payable
hereunder or under the other Loan Documents to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.14(E))
such Lender or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the applicable Borrower shall make such deductions or
withholdings, and (iii) the applicable Borrower shall pay the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable law.  If any Tax, including, without limitation, any
withholding tax, of the United States of America or any other Governmental
Authority shall be or become applicable (y) after the date of this Agreement, to
such payments by the Borrowers made to the Lending Installation or any other
office that a Lender may claim as its Lending Installation, or (z) after such
Lender’s selection and designation of any other Lending Installation, to such
payments made to such other Lending Installation, such Lender shall use
reasonable efforts to make, fund and maintain its Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
Borrower’s liability hereunder, if the making, funding or maintenance of such
Loans through such other Lending Installation of such Lender does not, in the
reasonable judgment of such Lender, otherwise adversely and materially affect
such Loans, or obligations under the Revolving Loan Commitments of such Lender.
 
(ii) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit (hereinafter
referred to as “Other Taxes”).

 
34

--------------------------------------------------------------------------------

 
(iii) Each Borrower hereby agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14(E)) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within thirty (30) days after the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.  A certificate as to any additional amount payable to any
Lender or the Administrative Agent under this Section 2.14(E) submitted to the
Company and the Administrative Agent (if a Lender is so submitting) by such
Lender or the Administrative Agent shall show in reasonable detail the amount
payable and the calculations used to determine such amount and shall, absent
manifest error, be final, conclusive and binding upon all parties hereto.  With
respect to such deduction or withholding for or on account of any Taxes and to
confirm that all such Taxes have been paid to the appropriate Governmental
Authorities, the Company (on behalf of itself or any Subsidiary Borrower) shall
promptly (and in any event not later than thirty (30) days after receipt)
furnish to each Lender and the Administrative Agent such certificates, receipts
and other documents as may be reasonably required (in the judgment of such
Lender or the Administrative Agent) to establish any tax credit to which such
Lender or the Administrative Agent may be entitled.
 
(iv) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by any Borrower, the Company shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof.
 
(v) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers, the Lenders and the
Administrative Agent contained in this Section 2.14(E) shall survive the payment
in full of all Obligations hereunder, the termination of the Letters of Credit
and the termination of this Agreement.
 
(vi) Each Lender (including any Replacement Lender or Purchaser) and, if
applicable, the Administrative Agent, that is not created or organized under the
laws of the United States of America or a political subdivision thereof (each a
“Non-U.S. Lender”) shall deliver to the Company and the Administrative Agent on
or before the Closing Date, or, if later, the date on which such Lender becomes
a Lender pursuant to Section 13.3 hereof, either (A) two (2) duly completed
copies of either IRS Form W-8BEN, or IRS Form W-8ECI, or in either case, an
applicable successor form; or (B) in the case of a Non-U.S. Lender that is not
legally entitled to deliver the forms listed in clause (vi)(A), (x) a
certificate of a duly authorized officer of such Non-U.S. Lender to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Code or a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”) and (y)
two (2) duly completed copies of IRS Form W-8BEN or applicable successor form,
in each case, certifying that such Person is exempt from United States
withholding tax and is entitled to receive payments under this Agreement without
deduction for withholding of any United States federal taxes.  Each Lender
(other than a Non-U.S. Lender) and the Administrative Agent shall, on or before
the date on which it becomes a party to this Agreement, deliver to each of the
Company and the Administrative Agent two duly completed copies of  United States
IRS Form W-9 (or any successor form) establishing that such Lender is a U.S.
person (within the meaning of Section 7701(A)(30) of the Code) and is not
subject to backup withholding.  Each Lender and the Administrative Agent further
agrees to deliver to the Company and the Administrative Agent from time to time
a true and accurate certificate executed in

 
35

--------------------------------------------------------------------------------

 
duplicate by a duly authorized officer of such Lender in a form satisfactory to
the Company and the Administrative Agent, (x) upon request of the Company or the
Administrative Agent or (y) before or promptly upon the occurrence of any event
requiring a change in the most recent certificate previously delivered by it to
the Company and the Administrative Agent pursuant to this Section
2.14(E)(vi).  Further, each Lender and, if applicable, the Administrative Agent,
which delivers a form or certificate pursuant to this clause (vi) covenants and
agrees to deliver to the Company and the Administrative Agent within fifteen
(15) days prior to the expiration of such form, for so long as this Agreement is
still in effect, another such certificate and/or two (2) accurate and complete
original newly-signed copies of the applicable form (or any successor form or
forms required under the Code or the applicable regulations promulgated
thereunder).
 
Each Lender and, if applicable the Administrative Agent, shall promptly furnish
to the Company and the Administrative Agent such additional documents as may be
reasonably required by the Company or the Administrative Agent to establish any
exemption from or reduction of any Taxes or Other Taxes required to be deducted
or withheld and which may be obtained without undue expense to such
Person.  Notwithstanding any other provision of this Section 2.14(E), the
Borrowers shall not be obligated to gross up any payments to any Person pursuant
to Section 2.14(E)(i), or to indemnify any Person pursuant to Section
2.14(E)(iii), in respect of United States federal withholding taxes to the
extent imposed as a result of (x) the failure of such Person to deliver to the
Company the form or forms and/or an Exemption Certificate, as applicable to such
Person, pursuant to Section 2.14(E)(vi), (y) such form or forms and/or Exemption
Certificate or the information or certifications made therein by the Person
being untrue or inaccurate on the date delivered in any material respect or (z)
the Person designating a successor Lending Installation at which it maintains
its Loans which has the effect of causing such Person to become obligated for
tax payments in excess of those in effect immediately prior to such designation;
provided, however, that the Borrowers shall be obligated to gross up any
payments to any such Person pursuant to Section 2.14(E)(i), and to indemnify any
such Person pursuant to Section 2.14(E)(iii), in respect of United States
federal withholding taxes if (i) any such failure to deliver a form or forms or
an Exemption Certificate or the failure of such form or forms or exemption
certificate to establish a complete exemption from U.S. federal withholding tax
or inaccuracy or untruth contained therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the date such Person
became a party hereto, which change rendered such Person no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
any Borrower or (iii) the obligation to gross up payments to any Person pursuant
to Section 2.14(E)(i), or to indemnify any such Person pursuant to Section
2.14(E)(iii), is with respect to a Purchaser that becomes a Purchaser as a
result of an assignment made at the request of any Borrower.
 
For purposes of clarification, for so long as the Administrative Agent is a
Lender, any forms or other information required to be delivered to the
Administrative Agent and/or the Company under this Section 2.14(E)(iv) shall be
satisfied by a single delivery of such forms by the relevant financial
institution.
 
(vii) Upon the request, and at the expense of the Borrowers, each Lender to
which any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E), shall reasonably afford the Company (on behalf of itself or any
Subsidiary Borrower) the opportunity to contest, and shall reasonably cooperate
with the Company in contesting, the imposition of any

 
36

--------------------------------------------------------------------------------

 
Tax giving rise to such payment; provided, that (i) such Lender shall not be
required to afford the Company the opportunity to so contest unless the Company
shall have confirmed in writing to such Lender its obligation (or the obligation
of any Subsidiary Borrower) to pay such amounts pursuant to this Agreement; and
(ii) the Borrowers shall reimburse such Lender for its attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with the Company
in contesting the imposition of such Tax; provided, however, that
notwithstanding the foregoing, no Lender shall be required to afford the Company
the opportunity to contest, or cooperate with the Company in contesting, the
imposition of any Taxes, if such Lender in good faith determines that to do so
would have an adverse effect on it.
 
(viii) Any of the Administrative Agent or any Lender requesting compensation
under this Section 2.14(E) shall use its reasonable efforts to notify the
Company (with a copy to the Administrative Agent) in writing of the event giving
rise to such demand for compensation not more than ninety (90) days following
the date upon which the responsible account officer for the Administrative Agent
or the applicable Lender knows of such event.  Such written demand shall be
rebuttably presumed correct for all purposes.  If any Lender or the
Administrative Agent demands compensation under this Section 2.14(E) more than
ninety (90) days following the date upon which a responsible account officer for
such Lender or the Administrative Agent knows that Taxes or Other Taxes have
begun to accrue with respect to which such Lender or the Administrative
Agent  is entitled to compensation under this Section 2.14(E), then any Taxes or
Other Taxes attributable to the period prior to the ninety (90) day period
immediately preceding the date on which such Lender or the Administrative Agent
provided such notice and demand for compensation shall be excluded from the
indemnity obligations of the Borrowers under this Section 2.14(E).
 
(ix)  In the event such Lender or the Administrative Agent receives a refund
(whether by way of direct refund, credit, offset or otherwise) in respect of any
Taxes or Other Taxes, which refund is attributable to amounts paid or
indemnified by the Borrowers pursuant to this Section 2.14(E), such Lender or
the Administrative Agent shall, within thirty (30) days of receipt thereof, pay
to the Company such refund (if any) not exceeding the amount paid by the Company
to, or on behalf of, such Lender or the Administrative Agent that is allocable
to such refunded Taxes or Other Taxes (net of any reasonable out-of-pocket
expenses incurred by such person in obtaining such credit).  In the event such
Lender or the Administrative Agent is required to repay such refund to the
relevant taxing authority, each Borrower agrees to return the refund to such
Lender or the Administrative Agent
 
2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions.  Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Commitment Increase Notice,
Borrowing/Election Notice and repayment notice received by it hereunder.  The
Administrative Agent will notify each Lender of the interest rate applicable to
each Floating Rate Loan and Eurocurrency Rate Loan and the Agreed Currency
applicable to each Eurocurrency Rate Loan promptly upon determination of such
interest rate and Agreed Currency and will give each Lender prompt notice of
each change in the Alternate Base Rate.
 
2.16. Lending Installations.  Each Lender may book its Loans or Letters of
Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time.  All terms of this Agreement shall apply
to any such Lending Installation.  Each Lender may, by written or facsimile
notice to the Administrative Agent and the Company, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments and/or payments of L/C Obligations are to be made.

 
37

--------------------------------------------------------------------------------

 
2.17. Non-Receipt of Funds by the Administrative Agent.
 
(A) Unless a Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the date on which it is scheduled to make payment
to the Administrative Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of a Borrower, a payment of principal, interest or fees
to the Administrative Agent for the account of the Lenders, that it does not
intend to make such payment, the Administrative Agent may assume that such
payment has been made.  The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption.  If such Lender or Borrower, as the case may be,
has not in fact made such payment to the Administrative Agent, the recipient of
such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by a Borrower, the interest rate applicable to the relevant
Loan.
 
(B) If any Lender shall fail to make any payment or any Revolving Loan required
to be made by it pursuant to Sections 2.2(D), 2.17(A), 3.6, 3.7 or 11.8, then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swing Line Bank or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
 
2.18. Termination Date.  This Agreement shall be effective until the Termination
Date.  Notwithstanding the termination of this Agreement, until (A) all of the
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied in cash, (B) all financing arrangements among the Borrowers
and the Lenders shall have been terminated and (C) all of the Letters of Credit
shall have expired, been canceled, terminated or cash collateralized in
accordance with Section 3.11, all of the rights and remedies under this
Agreement and the other Loan Documents shall survive.
 
2.19. Replacement of Certain Lenders.  In the event any Lender (an “Affected
Lender”) (i) becomes a Defaulting Lender, (ii) requests compensation from the
Borrowers under Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or
other additional costs incurred by such Lender which are not being incurred
generally by the other Lenders, (iii) delivers a notice pursuant to Section 4.3
claiming that such Lender is unable to extend Eurocurrency Rate Loans to the
Company for reasons not generally applicable to the other Lenders or (iv)
invokes Section 10.2, then, in any such case, the Company or the Administrative
Agent may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Company and a copy to the
Company in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign pursuant to one or more duly executed Assignment Agreements
five (5) Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Section 13.3(A) which the
Company or the Administrative Agent, as the case may be, shall have engaged for
such purpose (a “Replacement Lender”), all of such Affected Lender’s rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, its Revolving Loan Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Swing Line Loans hereunder) in
accordance with Section 13.3; provided, that such Affected Lender’s failure to
execute an Assignment Agreement in accordance with the terms described above
will not impair the

 
38

--------------------------------------------------------------------------------

 
validity of the removal of such Affected Lender, and the mandatory assignment of
such Affected Lender’s rights and obligations under this Agreement and the other
Loan Documents (including, without limitation, its Revolving Loan Commitment,
all Loans owing to it, all of its participation interests in existing Letters of
Credit, and its obligation to participate in additional Letters of Credit and
Swing Line Loans hereunder) shall nevertheless be effective without the
execution of such an Assignment Agreement; provided, however, that nothing
herein shall require any Affected Lender to assign its rights and obligation
under this Agreement and the other Loan Documents at less than par value.  The
Administrative Agent agrees, upon the occurrence of such events with respect to
an Affected Lender and upon the written request of the Company, to use its
reasonable efforts to obtain the commitments from one or more financial
institutions to act as a Replacement Lender.  Further, with respect to such
assignment, the Affected Lender shall have concurrently received, in cash, all
amounts due and owing to the Affected Lender hereunder or under any other Loan
Document, including, without limitation, the aggregate outstanding principal
amount of the Loans owed to such Lender, together with accrued interest thereon
through the date of such assignment, amounts payable under Sections 2.14(E),
4.1, and 4.2 with respect to such Affected Lender and compensation payable under
Section 2.14(C) in the event of any replacement of any Affected Lender under
clause (ii) or clause (iii) of this Section 2.19; provided that upon such
Affected Lender’s replacement, such Affected Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14(E),
2.21(B), 3.10, 4.1, 4.2, 4.4 and 10.7 (and each other provision of this
Agreement or the other Loan Documents whereby the Company or any of its
Subsidiaries agrees to reimburse or indemnify the Lenders), as well as to any
fees accrued for its account hereunder and not yet paid, and shall continue to
be obligated under Section 11.8 for such amounts, obligations and liabilities as
are due and payable up to and including (but not after) the date such Affected
Lender is replaced pursuant hereto.  Upon the replacement of any Affected Lender
pursuant to this Section 2.19, the provisions of Section 9.2 shall continue to
apply with respect to Loans which are then outstanding with respect to which the
Affected Lender failed to fund its Pro Rata Share and which failure has not been
cured.
 
2.20. Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in Chicago, Illinois on the Business Day preceding that on
which the final, non-appealable judgment is given.  The obligations of the
Borrowers in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrowers.
 
2.21. Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations.

 
39

--------------------------------------------------------------------------------

 
(A) Market Disruption.  Notwithstanding the satisfaction of all conditions
referred to in this Article II with respect to any Advance requested to be made
in euro, if there shall occur on or prior to the date of  such Advance any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which would in the reasonable
opinion of the Company, the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Rate Loans comprising such Advance to be
denominated in euro, then the Administrative Agent shall forthwith give notice
thereof to the Company and the Lenders, and such Eurocurrency Rate Loans shall
not be denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice, as
Floating Rate Loans, unless the Company notifies the Administrative Agent at
least one (1) Business Day before such date that it elects not to borrow on such
date.
 
(B) Calculation of Amounts.  Except as set forth below, all amounts referenced
in this Article II shall be calculated using the Dollar Amount determined based
upon the Equivalent Amount in effect as of the date of any determination
thereof; provided, however, that to the extent the Borrowers shall be obligated
hereunder to pay in Dollars any Advance denominated in a currency other than
Dollars, such amount shall be paid in Dollars using the Dollar Amount of the
Advance (calculated based upon the Equivalent Amount in effect on the date of
payment thereof).  Notwithstanding anything herein to the contrary, the full
risk of currency fluctuations shall be borne by the Borrowers and each Borrower
agrees to indemnify and hold harmless the Issuing Bank, the Administrative Agent
and the Lenders from and against any loss resulting from any borrowing
denominated in euro and for which the Lenders are not reimbursed on the day of
such borrowing as it relates to the Borrowers’ respective obligations.
 
2.22. Increase of Aggregate Revolving Loan Commitment.
 
(A) At any time, the Company may request (in consultation with the
Administrative Agent) that the Aggregate Revolving Loan Commitment be increased
by an aggregate amount of up to $75,000,000, provided, that, after giving effect
to any such increase, the Aggregate Revolving Loan Commitment shall not exceed
$200,000,000.  Such request shall be made in a written notice given to the
Administrative Agent and the Lenders by the Company not less than twenty (20)
Business Days prior to the proposed effective date of such increase, which
notice (a “Commitment Increase Notice”) shall specify the amount of the proposed
increase in the Aggregate Revolving Loan Commitment and the proposed effective
date of such increase.  In the event of such a Commitment Increase Notice, each
of the Lenders shall be given the opportunity to participate in the requested
increase ratably in proportions that their respective Revolving Loan Commitments
bear to the Aggregate Revolving Loan Commitment.  No Lender shall have any
obligation to increase its Revolving Loan Commitment.
 
(B) On or prior to the date that is ten (10) Business Days after receipt of the
Commitment Increase Notice, each Lender shall submit to the Administrative Agent
a notice indicating the maximum amount by which it is willing to increase its
Revolving Loan Commitment in connection with such Commitment Increase Notice
(any such notice, a “Lender Increase Notice”).  Any Lender which does not submit
a Lender Increase Notice to the Administrative Agent prior to the expiration of
such ten (10) Business Day period shall be deemed to have denied any increase in
its Revolving Loan Commitment.  In the event that the increases of Revolving
Loan Commitments set forth in the Lender Increase Notices exceed the amount
requested by the Company in the Commitment Increase Notice, the Administrative
Agent and JPMSI shall have the right, in consultation with the Company, to
allocate the amount of increases necessary to meet the Company’s Commitment
Increase Notice.  In the event that the Lender Increase Notices are less than
the amount requested by the Company, not later than three (3) Business Days
prior to the proposed effective date the Company may notify the Administrative
Agent of any financial institution that shall have agreed to become a “Lender”
party hereto (a “Proposed New Lender”) in connection with the Commitment
Increase Notice.  Any Proposed New Lender shall be

 
40

--------------------------------------------------------------------------------

 
subject to the consent of the Administrative Agent and JPMorgan in its capacity
as Issuing Bank (which consent shall not be unreasonably withheld).  If the
Company shall not have arranged any Proposed New Lender(s) to commit to the
shortfall from the Lender Increase Notices, then the Company shall be deemed to
have reduced the amount of its Commitment Increase Notice to the aggregate
amount set forth in the Lender Increase Notices.  Based upon the Lender Increase
Notices, any allocations made in connection therewith and any notice regarding
any Proposed New Lender, if applicable, the Administrative Agent shall notify
the Company and the Lenders on or before the Business Day immediately prior to
the proposed effective date of the amount of each Lender’s and Proposed New
Lender’s Revolving Loan Commitment (the “Effective Commitment Amount”) and the
amount of the Aggregate Revolving Loan Commitment, which amount shall be
effective on the following Business Day.
 
(C) Any increase in the Aggregate Revolving Loan Commitment shall be subject to
the following conditions precedent:  (i) the Company shall have obtained the
consent thereto of any Subsidiary Guarantor and its reaffirmation of any Loan
Documents executed by it, which consent and reaffirmation shall be in writing
and in form and substance reasonably satisfactory to the Administrative Agent,
(ii) as of the date of the Commitment Increase Notice and as of the proposed
effective date of the increase in the Aggregate Revolving Loan Commitment, all
representations and warranties shall be true and correct in all material
respects as though made on such date (unless any such representation and
warranty is made as of a specific date, in which case, such representation and
warranty shall be true and correct in all material respects as of such date) and
no Default or Unmatured Default shall have occurred and then be continuing,
(iii) the Company, the Administrative Agent and each Proposed New Lender or
Lender that shall have agreed to provide a “Revolving Loan Commitment” in
support of such increase in the Aggregate Revolving Loan Commitment shall have
executed and delivered a Commitment and Acceptance (“Commitment and Acceptance”)
substantially in the form of Exhibit L hereto, (iv) the Administrative Agent
shall have given written notice to Steelcase SAS of any Proposed New Lender
joining this Agreement as a Lender and (v) the Company and any Proposed New
Lender shall otherwise have executed and delivered such other instruments,
documents, legal opinions and agreements as the Administrative Agent shall have
reasonably requested in connection with such increase.  If any fee shall be
charged by the Lenders in connection with any such increase, such fee shall be
in accordance with then prevailing market conditions, which market conditions
shall have been reasonably documented by the Administrative Agent to the
Company.  Upon satisfaction of the conditions precedent to any increase in the
Aggregate Revolving Loan Commitment, the Administrative Agent shall promptly
advise the Company and each Lender of the effective date of such increase.  Upon
the effective date of any increase in the Aggregate Revolving Loan Commitment
that is provided by a Proposed New Lender, such Proposed New Lender shall be a
party to this Agreement as a Lender and shall have the rights and obligations of
a Lender hereunder.  Nothing contained herein shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Loan Commitment hereunder at any time.
 
(D) Upon the execution and delivery of such Commitment and Acceptance, the
Administrative Agent shall reallocate any outstanding Loans ratably among the
Lenders after giving effect to each such increase in the Aggregate Commitment;
provided, that the Company hereby agrees to compensate each Lender for all
losses, expenses and liabilities incurred by such Lender in connection with the
sale and assignment of any Eurocurrency Rate Loans hereunder on the terms and in
the manner as set forth in Article IV.
 
2.23. Addition of Subsidiary Borrowers.  The Company may at any time add as a
party to this Agreement a Subsidiary to become a “Subsidiary Borrower” hereunder
subject to (a) the consent of the Administrative Agent and one hundred percent
(100%) of the Lenders, (b) the receipt of evidence satisfactory to the
Administrative Agent that such Subsidiary would not, in its capacity as a
Borrower hereunder, be required by law to withhold or deduct any Taxes from or
in respect of any sum payable

 
41

--------------------------------------------------------------------------------

 
hereunder by such Subsidiary to the Administrative Agent or any Lender unless an
exemption from such requirement can be obtained by such Subsidiary (with the
reasonable cooperation of the Administrative Agent and the Lenders) and that no
other adverse tax, regulatory or other consequences would affect the
Administrative Agent or the Lender as a result of such Subsidiary’s status as a
Borrower, (c) the execution and delivery to the Administrative Agent of a duly
completed Assumption Letter by such Subsidiary, with the written consent of the
Company appearing thereon and (d) the execution and delivery to the
Administrative Agent and the Lenders of each other instrument, document and
agreement required by Section 5.3.  Upon such satisfaction of all such
conditions, such Subsidiary shall for all purposes be a party hereto as a
Subsidiary Borrower as fully as if it had executed and delivered this Agreement.
 
2.24. Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(A) fees payable pursuant to Section 2.14(C)(i) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;
 
(B) the Revolving Loan Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any supplemental agreement effecting an amendment or waiver pursuant
to Section 9.3); provided that any supplemental agreement effecting a waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
 
(C) if any Swing Line Exposure or L/C Exposure is outstanding at the time a
Lender becomes a Defaulting Lender then:
 
(i) all or any part of such Swing Line Exposure and L/C Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Obligations plus such Defaulting Lender’s Swing Line
Exposure and L/C Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Loan Commitments and (y) the conditions set forth in Section
5.2 are satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize such Defaulting Lender’s L/C Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 3.11 for so long as such L/C
Exposure is outstanding;
 
(iii)   if the Company cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to this Section 2.24(C), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.8(A)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
 
(iv)  if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.24(C), then the fees payable to the Lenders pursuant to
Section 2.14(C)(i) and Section 3.8(A) shall be adjusted in accordance with such
non-Defaulting Lenders’ relative Pro Rata Shares; and

 
42

--------------------------------------------------------------------------------

 
(v)  if any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.24(C), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Exposure) and letter of credit fees payable under Section
3.8(A) with respect to such Defaulting Lender’s L/C Exposure shall be payable to
the Issuing Bank until such L/C Exposure is cash collateralized and/or
reallocated; and
 
(D) so long as any Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.24(C), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(C)(i) (and Defaulting Lenders shall not participate
therein).
 
In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swing Line Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Loans and L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swing Line Loans) as the Administrative Agent shall determine may be necessary
in order for each Lender to hold such Loans in accordance with its Pro Rata
Share.


ARTICLE III: THE LETTER OF CREDIT FACILITY
 
3.1. Obligation to Issue Letters of Credit.  Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Company herein set forth, the Issuing Bank hereby agrees to
issue for the account of the Company through the Issuing Bank’s branches as it
and the Company may jointly agree, one or more Letters of Credit denominated in
Dollars or euro in accordance with this Article III from time to time during the
period commencing on the Closing Date and ending on the Business Day prior to
the Termination Date (but subject to Section 3.3(B) below).
 
3.2. [Intentionally Omitted].
 
3.3. Types and Amounts.  No Issuing Bank shall have any obligation to and no
Issuing Bank shall:
 
(A) issue any Letter of Credit if on the date of issuance (or amendment), before
or after giving effect to the Letter of Credit requested hereunder, (i) the
Dollar Amount of the Revolving Credit Obligations at such time would exceed the
Aggregate Revolving  Loan Commitment at such time, or (ii) the aggregate
outstanding Dollar Amount of the L/C Obligations would exceed $50,000,000; or
 
(B) issue any Letter of Credit which has an expiration date later than the date
which is the earlier of (x) one (1) year after the date of issuance thereof or
(y) five (5) Business Days immediately preceding the Revolving Loan Termination
Date; provided, that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which in no event shall
extend beyond the date referred to in clause (y) above).

 
43

--------------------------------------------------------------------------------

 
3.4. Conditions.  In addition to being subject to the satisfaction of the
applicable conditions contained in Sections 5.1, 5.2 and 5.3, the obligation of
the Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:
 
(A) the Company shall have delivered to the Issuing Bank (with a copy to the
Administrative Agent) at such times and in such manner as the Issuing Bank may
reasonably prescribe, a request for issuance of such Letter of Credit in
substantially the form of Exhibit C hereto (a “Request For Letter of Credit”),
duly executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to the Issuing Bank as to form and content; and
 
(B) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit and no law, rule or
regulation applicable to the Issuing Bank and no request or directive (whether
or not having the force of law) from a Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit or request that the Issuing Bank refrain
from the issuance of Letters of Credit generally or the issuance of that Letter
of Credit.
 
(C) In the event of any conflict between the terms of this Agreement and the
terms of any application for a Letter of Credit, the terms of this Agreement
shall control.
 
3.5. Procedure for Issuance of Letters of Credit.
 
(A) Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Sections 5.1, 5.2 and 5.3 hereof have
been satisfied, the Issuing Bank shall, on the requested date, issue a Letter of
Credit on behalf of the Company in accordance with the Issuing Bank’s usual and
customary business practices and, in this connection, the Issuing Bank may
assume that the applicable conditions set forth in Sections 5.1, 5.2 and 5.3
hereof have been satisfied unless it shall have received notice to the contrary
from the Administrative Agent or a Lender or has knowledge that the applicable
conditions have not been met.
 
(B) The Issuing Bank shall give the Administrative Agent written or facsimile
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Letter of Credit; provided, however, that the failure to provide
such notice shall not result in any liability on the part of the Issuing Bank.
 
(C) The Issuing Bank shall not renew, extend or amend any Letter of Credit
unless the requirements of Sections 3.3, 3.4 and 3.5 are met as though a new
Letter of Credit was being requested and issued.
 
3.6. Letter of Credit Participation.  Immediately upon the issuance of each
Letter of Credit hereunder, each Lender shall be deemed to have automatically,
irrevocably and unconditionally purchased and received from the Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Company in respect thereof and the liability of the Issuing
Bank thereunder (collectively, an “L/C Interest”) in an amount equal to the
Dollar Amount available for drawing under such Letter of Credit multiplied by
such Lender’s Pro Rata Share.  The Issuing Bank will notify each Lender promptly
upon presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit.  On or before the Business Day on which the Issuing Bank makes payment
of each such L/C Draft or, in the case of any other draw on a Letter of Credit,
on demand by the Administrative Agent or the Issuing Bank, each Lender shall
make payment to the Administrative Agent, for the account of the Issuing Bank,

 
44

--------------------------------------------------------------------------------

 
in immediately available funds in the Agreed Currency in an amount equal to such
Lender’s Pro Rata Share of the Dollar Amount of such payment or draw.  The
obligation of each Lender to reimburse the Issuing Bank under this Section 3.6
shall be unconditional, continuing, irrevocable and absolute.  In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 3.6, the Administrative Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Administrative Agent receives such
payment from such Lender or such obligation is otherwise fully satisfied;
provided, however, that nothing contained in this sentence shall relieve such
Lender of its obligation to reimburse the Issuing Bank for such amount in
accordance with this Section 3.6.
 
3.7. Reimbursement Obligation.  The Company agrees unconditionally, irrevocably
and absolutely to pay immediately to the Issuing Bank or, if applicable, the
Administrative Agent, for the account of the Lenders, the amount of each advance
drawn under or pursuant to a Letter of Credit or an L/C Draft related thereto
(such obligation of the Company to reimburse the Issuing Bank or the
Administrative Agent for an advance made under a Letter of Credit or L/C Draft
being hereinafter referred to as a “Reimbursement Obligation” with respect to
such Letter of Credit or L/C Draft), each such reimbursement to be made by the
Company no later than the Business Day on which the Issuing Bank makes payment
of each such L/C Draft or, if the Company shall have received notice of a
Reimbursement Obligation later than 9:00 a.m. (Chicago time), on any Business
Day or on a day which is not a Business Day, no later than 9:00 a.m. (Chicago
time), on the immediately following Business Day or, in the case of any other
draw on a Letter of Credit, the date specified in the demand of the Issuing
Bank.  If the Company at any time fails to repay a Reimbursement Obligation
pursuant to this Section 3.7, the Company shall be deemed to have elected to
borrow Revolving Loans from the Lenders, as of the date of the advance giving
rise to the Reimbursement Obligation, equal in amount to the Dollar Amount of
the unpaid Reimbursement Obligation.  Such Revolving Loans shall be made as of
the date of the payment giving rise to such Reimbursement Obligation,
automatically, without notice and without any requirement to satisfy the
conditions precedent otherwise applicable to an Advance of Revolving
Loans.  Such Revolving Loans shall constitute a Floating Rate Advance, the
proceeds of which Advance shall be used to repay such Reimbursement
Obligation.  If, for any reason, the Company fails to repay a Reimbursement
Obligation on the day such Reimbursement Obligation arises and, for any reason,
the Lenders are unable to make or have no obligation to make Revolving Loans,
then such Reimbursement Obligation shall bear interest from and after such day,
until paid in full, at the interest rate applicable to a Floating Rate Advance
plus two percent (2%) per annum.
 
3.8. Letter of Credit Fees.  The Company agrees to pay:
 
(A) quarterly on each Payment Date, in arrears, to the Administrative Agent for
the ratable benefit of the Lenders a letter of credit fee at a rate per annum
equal to the Applicable L/C Fee Percentage on the average daily outstanding
Dollar Amount available for drawing under each standby Letter of Credit;
 
(B) quarterly on each Payment Date, in arrears, to the Issuing Bank, a letter of
credit fronting fee equal to 0.125% per annum on the average daily outstanding
Dollar Amount available for drawing under each standby Letter of Credit issued
by the Issuing Bank; and
 
(C) to the Issuing Bank, all customary fees and other issuance, amendment,
cancellation, document examination, negotiation, transfer and presentment
expenses and related charges in connection with the issuance, amendment,
cancellation, presentation of L/C Drafts, negotiation, transfer and the like
customarily charged by the Issuing Bank with respect to standby or commercial
Letters of Credit, as applicable, payable at the time of invoice of such
amounts.

 
45

--------------------------------------------------------------------------------

 
3.9. Issuing Bank Reporting Requirements.  In addition to the notices required
by Section 3.5(B), the Issuing Bank shall provide to the Administrative Agent,
upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, Agreed Currency and amount in such Agreed Currency, expiration
date and the reference number of each Letter of Credit outstanding at any time
during such month and the aggregate amount payable by the Company during such
month.  In addition, upon the request of the Administrative Agent, the Issuing
Bank shall furnish to the Administrative Agent copies of any Letter of Credit
and any application for or reimbursement agreement with respect to a Letter of
Credit to which the Issuing Bank is party and such other documentation as may
reasonably be requested by the Administrative Agent.  Upon the request of any
Lender, the Administrative Agent will provide to such Lender information
concerning such Letters of Credit.
 
3.10. Indemnification; Exoneration.
 
(A) In addition to amounts payable as elsewhere provided in this Article III,
the Company hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the Issuing Bank and each Lender from and against any and
all liabilities and costs which the Administrative Agent, the Issuing Bank or
such Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than, in the case of the Issuing
Bank, to the extent resulting from its gross negligence or willful misconduct,
or (ii) the failure of the Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).
 
(B) As among the Company, the Lenders, the Administrative Agent and the Issuing
Bank, the Company assumes all risks of the acts and omissions of, or misuse of
such Letter of Credit by, the beneficiary of any Letter of Credit.  In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Company at the time of request for any Letter of Credit, neither
the Administrative Agent, the Issuing Bank nor any Lender shall be responsible
(in the absence of gross negligence or willful misconduct in connection
therewith):  (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of a Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply duly with conditions required in
order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile, electronic transmission or otherwise; (v)
for errors in interpretation of technical trade terms; (vi) for any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, the Issuing Bank and
the Lenders, including, without limitation, any Governmental Acts.  None of the
above shall affect, impair, or prevent the vesting of the Issuing Bank’s rights
or powers under this Section 3.10.
 
(C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by Issuing Bank
under or in connection with the Letters of Credit or any related certificates
shall not, in the absence of gross negligence or willful misconduct, put the
Issuing Bank, the Administrative Agent or any Lender under any resulting
liability to the Company or relieve the Company of any of its obligations
hereunder to any such Person.

 
46

--------------------------------------------------------------------------------

 
(D) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
 
3.11. Cash Collateral.  Notwithstanding anything to the contrary herein or in
any application for a Letter of Credit, following the occurrence and during the
continuance of a Default or upon payout or termination of this Agreement in full
in cash, the Company shall, on the Business Day that it receives Administrative
Agent’s demand, deliver to the Administrative Agent for the benefit of the
Lenders and the Issuing Bank, cash (in Dollars), or other collateral of a type
satisfactory to the Required Lenders, having a value, as determined by such
Lenders, equal to one hundred five percent (105%) of the aggregate Dollar Amount
of the outstanding L/C Obligations.  In addition, if the Revolving Credit
Availability is at any time less than the Dollar Amount of all contingent L/C
Obligations outstanding at any time, the Borrowers shall deposit cash collateral
with the Administrative Agent in a Dollar Amount equal to one hundred five
percent (105%) of the Dollar Amount by which such L/C Obligations exceed such
Revolving Credit Availability.  Any such collateral shall be held by the
Administrative Agent in a separate interest bearing account in the name of the
Company appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by the Administrative
Agent for the benefit of the Lenders and the Issuing Bank as collateral security
for the Company’s obligations in respect of this Agreement and each of the
Letters of Credit.  Such amounts shall be applied to reimburse the Issuing Bank
for drawings or payments under or pursuant to Letters of Credit, or if no such
reimbursement is required, to payment of such of the other Obligations as the
Administrative Agent shall determine.  If no Default shall be continuing,
amounts remaining in any cash collateral account established pursuant to this
Section 3.11 which are not to be applied to reimburse the Issuing Bank for
amounts actually paid or to be paid by the Issuing Bank in respect of a Letter
of Credit, shall be returned to the Company within one (1) Business Day (after
deduction of the Administrative Agent’s expenses incurred in connection with
such cash collateral account).
 
ARTICLE IV: CHANGE IN CIRCUMSTANCES
 
4.1. Yield Protection.  If any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted after the date the relevant Lender became a party to this
Agreement and having general applicability to all banks within the jurisdiction
in which such Lender operates (excluding, for the avoidance of doubt, the effect
of and phasing in of capital requirements or other regulations or guidelines
passed prior to the date of this Agreement), or any interpretation or
application thereof by any Governmental Authority charged with the
interpretation or application thereof, or the compliance of any Lender
therewith,
 
(A) subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from the Company (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(E), and excluding any other taxes for which
such Lender has been reimbursed by the Borrowers), or changes the basis of
taxation of payments to any Lender in respect of its Revolving Loan Commitment,
Loans, its L/C Interests, the Letters of Credit or other amounts due it
hereunder, or
 
(B) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
the Statutory Reserve Rate or otherwise in determining the interest rate
applicable to Eurocurrency Rate Loans) with respect to its Revolving Loan
Commitment, Loans, L/C Interests or the Letters of Credit, or

 
47

--------------------------------------------------------------------------------

 
(C) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Revolving Loan Commitment, the Loans, the L/C Interests or the
Letters of Credit or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with Loans or Letters of Credit,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of its Revolving Loan Commitment,
Loans or the L/C Interests held or interest received by it or by reference to
the Letters of Credit, by an amount deemed material by such Lender;
 
and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Revolving Loan Commitment, Loans, L/C
Interests or Letters of Credit, or to reduce any amount received under this
Agreement, then, within fifteen (15) days after receipt by the Company of
written demand by such Lender pursuant to Section 4.5, the Company shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender determines is attributable to making, funding
and maintaining its Loans, L/C Interests, Letters of Credit and its Revolving
Loan Commitment; provided, however, that the Company shall not be required to
pay any additional amounts pursuant to this Section 4.1 incurred more than
ninety (90) days prior to the date of the relevant Lender’s demand therefor.
 
4.2. Changes in Capital Adequacy Regulations.  If a Lender determines (i) the
amount of capital required to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a “Change” (as defined below), and (ii) such increase
in capital will result in an increase in the cost to such Lender of maintaining
its Revolving Loan Commitment, Loans, L/C Interests, the Letters of Credit or
its obligation to make Loans hereunder, then, within fifteen (15) days after
receipt by the Company of written demand by such Lender pursuant to Section 4.5,
the Company shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Loans, its L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy);
provided, however, that the Company shall not be required to pay any additional
amounts pursuant to this Section 4.2 incurred more than ninety (90) days prior
to the date of the relevant Lender’s demand therefor.  “Change” means (i) any
change after the date the relevant Lender became a party to this Agreement in
the “Risk-Based Capital Guidelines” (as defined below) excluding, for the
avoidance of doubt, the effect of any phasing in of such Risk-Based Capital
Guidelines or any other capital requirements passed prior to the date hereof or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date the relevant
Lender became a party to this Agreement and having general applicability to all
banks and financial institutions within the jurisdiction in which such Lender
operates which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date the
relevant Lender became a party to this Agreement, including transition rules,
and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date the relevant Lender became a party to this Agreement.
 
4.3. Availability of Types of Advances.  If (i) any Lender determines that
maintenance of its Eurocurrency Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law or (ii) the Required Lenders determine that (x) deposits
of a type, currency or maturity appropriate to match fund Eurocurrency Rate
Loans are not

 
48

--------------------------------------------------------------------------------

 
available or (y) the interest rate applicable to Eurocurrency Rate Loans does
not accurately reflect the cost of making or maintaining such an Advance, then
the Administrative Agent shall suspend the availability of the affected Type of
Advance and, in the case of any occurrence set forth in clause (i), require any
Advances of the affected Type to be repaid or converted into another Type.
 
4.4. Funding Indemnification.  If any payment of principal on a Eurocurrency
Rate Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment, or otherwise, or a
Eurocurrency Rate Loan is not made or continued, or a Floating Rate Advance is
not converted into a Eurocurrency Rate Advance, in any such case, on the date
specified by any Borrower for any reason other than default by the Lenders, or a
Eurocurrency Rate Advance is not prepaid on the date specified by the Company or
any other Borrower for any reason, the Borrowers shall indemnify each Lender for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain the Eurocurrency Rate Loan.
 
4.5. Lender Statements; Survival of Indemnity.  If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Rate Loans to reduce any liability of the Borrowers to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not materially
disadvantageous, in the judgment of the Lender, to such Lender.  Any demand for
compensation pursuant to Section 2.14(E) or this Article IV shall be in writing
and shall state the amount due, if any, under Section 2.14(E), 4.1, 4.2 or 4.4
and shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurocurrency Rate Loan shall be
calculated as though each Lender funded its Eurocurrency Rate Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not.  The obligations of the
Borrowers under Sections 2.14(E), 4.1, 4.2 or 4.4 shall survive payment of the
Obligations and termination of this Agreement.
 
ARTICLE V: CONDITIONS PRECEDENT
 
5.1. Conditions to Closing.  This Agreement shall not become effective (and the
Lenders shall not be required to make the initial Loans or issue any Letters of
Credit) unless the Closing Date has occurred on or prior to December 16, 2009
and the Company has furnished to the Administrative Agent each of the following,
with sufficient copies for the Lenders, all in form and substance satisfactory
to the Administrative Agent and the Lenders:
 
(1) Copies of the Certificate of Incorporation (or other comparable constituent
document) of each Initial Loan Party together with all amendments and a
certificate of good standing, both certified by the appropriate governmental
officer in its jurisdiction of organization;
 
(2) Copies, certified by the Secretary or Assistant Secretary of each Initial
Loan Party of its By-Laws (or other comparable governing document) and of its
Board of Directors’ resolutions (and required resolutions of other bodies)
authorizing the execution of the Loan Documents;
 
(3) An incumbency certificate, executed by the Secretary or Assistant Secretary
of each Initial Loan Party which shall identify by name and title and bear the
signature of the officers of such Initial Loan Party authorized to sign the Loan
Documents (and, in the case of the Company, to make borrowings hereunder), upon
which certificate the Lenders shall be entitled to rely until informed of any
change in writing by the applicable Loan Party;

 
49

--------------------------------------------------------------------------------

 
(4) A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer or treasurer of the Company,
stating that on the Closing Date (both before and after giving effect to the
Loans made and/or Letters of Credit issued thereon) all the representations in
this Agreement are true and correct in all material respects (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date) and no Default or Unmatured Default has occurred and is
continuing;
 
(5) An opening compliance certificate, substantially in the form of Exhibit H
attached hereto and made a part hereof, signed by the Company’s chief financial
officer or treasurer, but solely demonstrating compliance with the provisions of
Section 7.4 as of the end of the fiscal quarter ending November 27, 2009, all in
form and substance reasonably satisfactory to the Administrative Agent;
 
(6) Evidence satisfactory to the Administrative Agent that the Prior Credit
Agreement has terminated and that all obligations, indebtedness and liabilities
outstanding under the Prior Credit Agreement have been repaid in full and all
liens (if any) granted thereunder shall have been released, or the Company has
arranged for such termination, repayment and release from the proceeds of the
initial Loans hereunder (in either case, as documented in a payoff letter in
form and substance reasonably satisfactory to the Administrative Agent);
 
(7) Written money transfer instructions reasonably requested by the
Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Officer;
 
(8) Evidence satisfactory to the Administrative Agent that the Company has paid
to the Administrative Agent and the Arrangers the fees agreed to in the fee
letters described in Section 2.14(C)(ii) and Section 2.14(C)(iii);
 
(9) The written opinions of the Company’s and the Subsidiary Guarantors’ U.S.
counsel in the forms of the opinions attached hereto as Exhibit E, addressed to
the Administrative Agent and the Lenders, in form and substance acceptable to
the Administrative Agent and its counsel;
 
(10) The written opinion of French counsel to Steelcase SAS, addressed to the
Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent and its counsel;
 
(11) A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer or treasurer of the Company,
demonstrating that on the Closing Date, (i) the total assets of all
Non-Supporting Subsidiaries do not exceed thirty percent (30%) of the Company’s
Consolidated Assets, determined as of August 28, 2009, and (ii) the total sales
of all Non-Supporting Subsidiaries do not exceed thirty percent (30%) of the
Company’s Consolidated Sales, determined as of August 28, 2009 (it being
understood and agreed, however, that, in making such determination, total assets
and total sales of each Non-Supporting Subsidiary shall be determined only by
reference to the total assets and total sales of such Non-Supporting Subsidiary
(and not on a consolidated basis for such Non-Supporting Subsidiary) and shall
exclude all offsetting debits and credits between such Non-Supporting Subsidiary
and its respective consolidated Subsidiaries and all equity investments in such
consolidated Subsidiaries);
 
(12) A certificate, in form and substance satisfactory to the Administrative
Agent, signed by an Authorized Officer of the Company, (a) identifying and
describing the ownership of

 
50

--------------------------------------------------------------------------------

 
the Significant Subsidiaries of the Company as of the Closing Date and (b)
identifying and attaching the Investment Policy of the Company as in effect on
the Closing Date;
 
(13) A Pledge Agreement governed by the laws of France with respect to the
pledge of 65% of the voting Equity Interests (and 100% of the non-voting Equity
Interests, if any) of Steelcase SAS; and
 
(14) Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested with at least two (2) Business Days’ prior
notice (unless the Company otherwise consents, such consent not to be
unreasonably withheld or delayed), including, without limitation, a counterpart
of this Agreement signed on behalf of such party, the Guarantees and each other
instrument, document, agreement or certificate reflected on the List of Closing
Documents attached as Exhibit F to this Agreement.
 
Without in any way limiting the foregoing, this Agreement shall not become
effective unless and until it has been executed by the Company, the
Administrative Agent and the Lenders, and each such party has notified the
Administrative Agent by facsimile or electronic transmission that it has taken
such action.
 
5.2. Each Advance and Letter of Credit.  The Lenders shall not be required to
make any Advance, or issue any Letter of Credit, unless on the applicable
Borrowing Date, or in the case of a Letter of Credit, the date on which the
Letter of Credit is to be issued, both before and after giving effect to such
Advance or Letter of Credit:
 
(A) There exists no Default or Unmatured Default;
 
(B) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct in all material respects
as of such date); and
 
(C) The Dollar Amount of the Revolving Credit Obligations do not, and after
making such proposed Advance or issuing such Letter of Credit would not, exceed
the Aggregate Revolving Loan Commitment.
 
Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(A), (B) and (C) have been satisfied.  Any Lender or the Issuing
Bank may require a duly completed officer’s certificate in substantially the
form of Exhibit G hereto and/or a duly completed compliance certificate in
substantially the form of Exhibit H hereto as a condition to making an Advance
or issuing a Letter of Credit, as the case may be.
 
5.3. Initial Advance to Each New Subsidiary Borrower.  Without in any way
limiting the applicability of the foregoing Sections 5.1 and 5.2, the Lenders
shall not be required to make any Advance hereunder, or issue any Letter of
Credit, in each case, to or with respect to any Subsidiary Borrower unless the
Company or such Subsidiary Borrower has furnished or caused to be furnished to
the Administrative Agent with sufficient copies for the Lenders:
 
(i) The Assumption Letter executed and delivered by such Subsidiary Borrower and
containing the written consent of the Company thereon, as contemplated by
Section 2.23;
 
(ii) Copies of the Certificate of Incorporation (or other comparable constituent
document) of such Subsidiary Borrower, together with all amendments and a
certificate of good

 
51

--------------------------------------------------------------------------------

 
standing (or equivalent thereof, to the extent obtainable in any jurisdiction
outside the United States), both certified by the appropriate governmental
officer in its jurisdiction of organization;
 
(iii) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary Borrower, of its By-Laws (or other comparable governing document) and
of its Board of Directors’ (or comparable governing body’s) resolutions (and
required resolutions of other bodies) authorizing the execution of the Loan
Documents to which it is a party;
 
(iv) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary Borrower, which shall identify by name and title and bear the
signature of the officers thereof authorized to sign the Loan Documents, upon
which certificate the Lenders shall be entitled to rely until informed of any
change in writing by the such Subsidiary Borrower;
 
(v) An opinion of counsel to such Subsidiary Borrower with respect to the laws
of its jurisdiction of organization, addressed to the Administrative Agent and
the Lenders, substantially in the form attached as part of Exhibit E hereto but
with such assumptions, qualifications and deviations therefrom as the
Administrative Agent shall approve and otherwise in form and substance
acceptable to the Administrative Agent and its counsel;
 
(vi) Promissory notes payable to each of the Lenders requesting promissory notes
pursuant to Section 2.12(D) hereof;
 
(vii) In connection with the addition of a Foreign Subsidiary Borrower, an
amendment to this Credit Agreement to the extent the Administrative Agent deems
such amendment necessary or advisable;
 
(viii) In connection with the addition of the first Subsidiary Borrower
hereunder, the Company Guaranty executed and delivered by the Company, together
with the written opinion of the Company’s U.S. counsel relating to such Company
Guaranty, addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent and its counsel; and
 
(ix) Such other instruments, documents or agreements as the Administrative Agent
may reasonably request in connection with the addition of such Subsidiary
Borrower, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Company and to issue the Letters of Credit described herein, the Company
represents and warrants as follows with respect to itself and, to the extent
applicable, its Subsidiaries (and each Subsidiary Borrower shall also be deemed
to make each representation and warranty to the extent it relates to such
Subsidiary Borrower and, to the extent applicable, its Subsidiaries) to each
Lender and the Administrative Agent as of the Closing Date, giving effect to the
consummation of the transactions contemplated by the Loan Documents on the
Closing Date, and thereafter on each date as required by Section 5.2:
 
6.1. Organization; Corporate Powers.  Each of the Company and its Significant
Subsidiaries (i) is a corporation, partnership or limited liability company (or
other analogous foreign business entity) duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization (or has
analogous status to “good standing” in the case of any jurisdiction outside the
United States), (ii) is
 

 
52

--------------------------------------------------------------------------------

 
duly qualified to do business as a foreign entity and is in good standing under
the laws of each jurisdiction in which failure to be so qualified and in good
standing could reasonably be expected to have a Material Adverse Effect and
(iii) has all requisite power and authority to own and operate its property and
to conduct its business as presently conducted and as proposed to be conducted,
except where the failure to have such power and authority could not reasonably
be expected to have a Material Adverse Effect.
 
6.2. Authority; Validity; Enforceability.
 
(A) Each of the Company and each of its Significant Subsidiaries has the
requisite power and authority to execute, deliver and perform each of the Loan
Documents which have been executed by it (if any) as required by this Agreement
and the other Loan Documents.
 
(B) The execution, delivery, and performance, of each of the Loan Documents
which have been executed as required by this Agreement, the other Loan Documents
or otherwise to which the Company or any of its Significant Subsidiaries is
party, and the consummation of the transactions contemplated thereby, have been
duly authorized by all requisite corporate, partnership or limited liability
company acts (or analogous acts in the case of any Foreign Subsidiary),
including any required shareholder or partner approval, of the Company or any
such Significant Subsidiary, respectively.
 
(C) Each of the Loan Documents to which the Company or any of its Significant
Subsidiaries is a party has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general equitable principles).
 
6.3. No Conflict; Governmental Consents.  The execution, delivery and
performance of each of the Loan Documents to which the Company or any of its
Significant Subsidiaries, respectively, is a party do not and will not (i)
conflict with the certificate or articles of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization
or formation, by-laws, operating agreement or other management agreement (or any
other analogous constituent documents) of the Company or such Significant
Subsidiary, (ii) conflict with, result in a breach of or constitute (with or
without notice or lapse of time or both) a default under any Requirement of Law
(including, without limitation, any Environmental Property Transfer Act) or
Contractual Obligation of the Company or such Significant Subsidiary, or require
termination of any Contractual Obligation, except any such conflict, breach,
default or termination which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, or (iii) result in or
require the creation or imposition of any Lien whatsoever upon any of the
property or assets of the Company or such Significant Subsidiary, other than
Liens permitted or created by the Loan Documents.  The execution, delivery and
performance by the Company or any Significant Subsidiary of each of the Loan
Documents to which the Company or any such Significant Subsidiary, respectively,
is a party do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by any Governmental
Authority (including under any Environmental Property Transfer Act) or any other
third party except such registrations, consents, approvals, notices and other
actions which have been made, obtained or given, or which, if not made, obtained
or given, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect.
 
6.4. Financial Statements.  The consolidated financial statements of the Company
and its Subsidiaries at and for the fiscal year ended February 27, 2009
heretofore delivered to the Administrative Agent and the Lenders were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition

 
53

--------------------------------------------------------------------------------

 
and operation of the Company and its Subsidiaries as of February 27, 2009 and
the consolidated results of their operations for the period then ended.
 
6.5. No Material Adverse Change.  Since February 27, 2009, there has occurred no
change in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise), performance or prospects of the Company and
its Subsidiaries, taken as a whole, which has had or could reasonably be
expected to have a Material Adverse Effect.
 
6.6. Taxes.  Each of the Company and its Significant Subsidiaries has filed or
caused to be filed all federal, state, local or other (including foreign) tax
returns which are required to be filed by it and, except for taxes and
assessments being contested in good faith and reserved for in accordance with
generally accepted accounting principles as in effect from time to time, have
paid or caused to be paid all taxes as shown on said returns or any assessment
received by it, to the extent that such taxes have become due, except where the
failure to file such tax returns or pay such taxes or assessments could not
reasonably be expected to have a Material Adverse Effect.  The Company has no
knowledge of any proposed tax assessment against the Company or any of its
Significant Subsidiaries that has had or could reasonably be expected to have a
Material Adverse Effect.
 
6.7. Litigation.  There is no action, suit, proceeding or arbitration before or
by any Governmental Authority or private arbitrator pending or, to the Company’s
knowledge, threatened against the Company, any of its Significant Subsidiaries
or any property of any of them which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
6.8. Significant Subsidiaries.  The officer’s certificate delivered to the
Administrative Agent pursuant to Section 5.1(12) of this Agreement (as updated
from time to time by the Company at the reasonable request of the Administrative
Agent after the formation, acquisition or dissolution of any Significant
Subsidiary) identifies, and describes the ownership of, the Significant
Subsidiaries of the Company.  The outstanding Capital Stock of each of the
Company’s Significant Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable, except to the extent that the failure to be duly
authorized, validly issued, fully paid or nonassessable could not reasonably be
expected to have a Material Adverse Effect.
 
6.9. ERISA.  No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived.  Neither the Company nor any member of the Controlled
Group has incurred any material liability to the PBGC which remains outstanding
other than for the payment of premiums.  As of the last day of the most recent
prior plan year, the market value of assets under each Benefit Plan, other than
any Multiemployer Plan, was not by a material amount less than the present value
of benefit liabilities thereunder (determined in accordance with the actuarial
valuation assumptions described therein).  Neither the Company nor any member of
the Controlled Group has (i) failed to make a required contribution or payment
to a Multiemployer Plan of a material amount or (ii) incurred a material
complete or partial withdrawal under Section 4203 or Section 4205 of ERISA from
a Multiemployer Plan.  Neither the Company nor any member of the Controlled
Group has failed to make an installment or any other payment, in either case, of
a material amount required under Section 412 of the Code on or before the due
date for such installment or other payment.  There have been no and there is no
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
with respect to any Plan for which a statutory or administrative exemption does
not exist and which could reasonably be expected to subject the Company or any
of its Significant Subsidiaries to material liability.

 
54

--------------------------------------------------------------------------------

 
Neither the Company nor any member of the Controlled Group has taken or failed
to take any action which would constitute or result in a Termination Event which
could reasonably be expected to subject the Company or any of its Significant
Subsidiaries to material liability.  Neither the Company nor any member of the
Controlled Group is subject to any material liability under, or has any
potential material liability under, Section 4063, 4064, 4069, 4204 or 4212(c) of
ERISA.
 
For purposes of this Section 6.9, “material” means any amount, noncompliance or
other basis for liability which, individually or in the aggregate with each
other basis for liability under this Section 6.9, could reasonably be expected
to subject the Company or any of its Significant Subsidiaries to liability at
any time in excess of $30,000,000.
 
6.10. Accuracy of Information.  The information, exhibits and reports (other
than financial projections) furnished by the Company, or by the Company on
behalf of any of its Significant Subsidiaries, in writing to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, and all certificates and documents delivered to the
Administrative Agent and the Lenders pursuant to the terms thereof, taken as a
whole, do not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading in any material respect.  All financial projections, if any, that
have been prepared by the Company and made available to the Administrative Agent
or any Lender, have been prepared in good faith based upon assumptions the
Company, in its exercise of commercially reasonable judgment, believed to be
reasonable (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Company’s control,
and that no assurance can be given that the projections will be realized).
 
6.11. Securities Activities.  Neither the Company nor any of its Significant
Subsidiaries is engaged in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and Margin Stock constitutes less than twenty-five percent (25%) of the value of
those assets of the Company and its Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder.
 
6.12. Material Agreements.  Neither the Company nor any of its Significant
Subsidiaries has received written notice that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation to which it is a party or
(ii) any condition exists which, with the giving of notice or the lapse of time
or both, would constitute a default with respect to any such Contractual
Obligation, in the case of each of clauses (i) and (ii), which default or
condition has not been waived and has had, or if not remedied within any
applicable grace period could reasonably be likely to have, a Material Adverse
Effect.
 
6.13. Compliance with Laws.  The Company and its Significant Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, except where the failure to so comply individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
 
6.14. Assets and Properties.  Each of the Company and its Significant
Subsidiaries has good title to all material real and personal properties owned
by it and a valid leasehold interest in all of its material leased assets.
 
6.15. Statutory Indebtedness Restrictions.  Neither the Company nor any of its
Significant Subsidiaries is subject to regulation under the Federal Power Act,
or the Investment Company Act of 1940, or any other foreign, federal, state or
local statute or regulation which limits its ability to incur indebtedness or
its ability to consummate the transactions contemplated hereby.
 
6.16. Environmental Matters.

 
55

--------------------------------------------------------------------------------

 
(i) The operations of the Company and its Significant Subsidiaries comply in all
material respects with Environmental Requirements of Law.
 
(ii) The Company and its Significant Subsidiaries have all material permits,
licenses or other authorizations required under Environmental Requirements of
Law and are in material compliance with such permits.
 
(iii) Neither the Company, any of its Significant Subsidiaries nor any of their
respective currently owned or leased property or operations, or, to the
Company’s or any of its Significant Subsidiaries’ knowledge, any of their
respective formerly owned or leased property or operations, are subject to or
the subject of, any pending or threatened investigation known to the Company or
any of its Significant Subsidiaries, any pending or, to the Company’s or any of
its Significant Subsidiaries’ knowledge, threatened judicial or administrative
proceeding, order, judgment, decree, settlement or other agreement
respecting:  (A) any material violation of Environmental Requirements of Law;
(B) any material remedial action; or (C) any material claims or liabilities
arising from the Release or threatened Release of a Contaminant into the
environment.
 
(iv) There is not now, nor to the Company’s or any of its Significant
Subsidiaries’ knowledge has there ever been, on or in the property of the
Company or any of its Significant Subsidiaries any material landfill, waste
pile, underground storage tanks, aboveground storage tanks, surface impoundment
or hazardous waste storage facility, any material polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment, or any
material asbestos containing material that is, in any case, reasonably likely to
give rise to any material claim or liability under any Environmental
Requirements of Law.
 
(v) To the knowledge of the Company or any of its Significant Subsidiaries,
neither the Company nor any of its Significant Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
 
For purposes of this Section 6.16 “material” means any noncompliance or basis
for liability which, individually or in the aggregate, could reasonably be
likely to subject the Company or any of its Significant Subsidiaries to
liability at any time in excess of $30,000,000.


6.17. Insurance.  The Company maintains, and has caused each Significant
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance in such amounts, subject to deductibles and self-insurance
retentions, and covering such properties and risks, as is consistent with sound
business practices.
 
6.18. Solvency.  After giving effect to (i) the Loans to be made (or, if
applicable, Letters of Credit to be issued) on the Closing Date or such other
date as Loans requested hereunder are made (or Letters of Credit are issued),
(ii) the other transactions contemplated by this Agreement and the other Loan
Documents and (iii) the payment and accrual of all transaction costs with
respect to the foregoing, the Company is, and the Company and its Subsidiaries
taken as a whole are, Solvent.
 
6.19. Benefits.  Each of the Company and its Significant Subsidiaries will
benefit from the financing arrangement established by this Agreement.  The
Administrative Agent and the Lenders have stated and the Company acknowledges
that, but for the agreement by each of the Subsidiary Guarantors to execute and
deliver the Subsidiary Guarantees, any Subsidiary Borrower to assume joint and
several liability for the Obligations to the extent provided in Section 1.4 or
any other Subsidiary to execute and

 
56

--------------------------------------------------------------------------------

 
deliver any Loan Document to which it is a party, the Administrative Agent and
the Lenders would not have made available the credit facilities established
hereby on the terms set forth herein.
 
6.20. Pledge Agreements.  Each Pledge Agreement (to the extent then in effect)
is effective to create in favor of the Administrative Agent, for the benefit of
the Holders of Obligations, a legal and valid security interest in the Pledged
Equity that is pledged thereunder.
 
6.21. Additional Representations and Warranties of Foreign Subsidiary
Borrowers.  In addition to the foregoing representations and warranties made by
the Company on behalf of the Foreign Subsidiary Borrowers, or deemed to be made
by the Foreign Subsidiary Borrowers, each Foreign Subsidiary Borrower further
represents and warrants to the Administrative Agent and the Lenders as follows,
except to the extent agreed by the Administrative Agent and the Lenders and set
forth in the relevant Assumption Letter:
 
(A) Filing.  To ensure the enforceability or admissibility in evidence of this
Agreement and each other Loan Document to which such Foreign Subsidiary Borrower
is a party in its jurisdiction of organization (“Home Country”), it is not
necessary that this Agreement or any other Loan Document to which such Foreign
Subsidiary Borrower is a party or any other document be filed or recorded with
any court or other authority in its Home Country or that any stamp or similar
tax be paid in respect of this Agreement or any other Loan Document of such
Foreign Subsidiary Borrower.  The qualification by any Lender or the
Administrative Agent for admission to do business under the laws of such Foreign
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which
such  Foreign Subsidiary Borrower is a party or the enforcement of any such
right, privilege, or remedy against such Foreign Subsidiary Borrower.  The
performance by any Lender or the Administrative Agent of any action required or
permitted under the Loan Documents will not in any manner that could reasonably
be expected to have a Material Adverse Effect:  (i) violate any law or
regulation of such Foreign Subsidiary Borrower’s Home Country or any political
subdivision thereof; (ii) result in any tax or other monetary liability to such
party pursuant to the laws of such Foreign Subsidiary Borrower’s Home Country or
political subdivision or taxing authority thereof (provided, that, should any
such action result in any such tax or other monetary liability to the Lender or
the Administrative Agent, such Foreign Subsidiary Borrower hereby agrees to
indemnify such Lender or the Administrative Agent, as the case may be, against
(x) any such tax or other monetary liability and (y) any increase in any tax or
other monetary liability which results from such action by such Lender or the
Administrative Agent and, to the extent such Foreign Subsidiary Borrower makes
such indemnification, the incurrence of such liability by the Administrative
Agent or any Lender will not constitute a Default); or (iii) violate any rule or
regulation of any federation or organization or similar entity of which the such
Foreign Subsidiary Borrower’s Home Country is a member.
 
(B) No Immunity.  Neither such Foreign Subsidiary Borrower nor any of its assets
is entitled to immunity from suit, execution, attachment or other legal process
in connection with the enforcement of, or any dispute arising in connection
with, any Loan Document to which it is a party.  Such Foreign Subsidiary
Borrower’s execution and delivery of the Loan Documents to which it is a party
constitute, and the exercise of its rights and performance of and compliance
with its obligations under such Loan Documents will constitute, private and
commercial acts done and performed for private and commercial purposes.

 
57

--------------------------------------------------------------------------------

 
ARTICLE VII: COVENANTS
 
The Company covenants and agrees on behalf of itself and, to the extent
applicable, its Significant Subsidiaries (and each Subsidiary Borrower shall
also be deemed to so covenant and agree to the extent such covenant relates to
such Subsidiary Borrower and, to the extent applicable, its Subsidiaries) that
so long as any Revolving Loan Commitments are outstanding and thereafter until
payment in full of all of the Obligations (other than contingent indemnity
obligations) and termination of all Letters of Credit (or cash collateralization
thereof in accordance with Section 3.11), unless the Required Lenders shall
otherwise give prior written consent:
 
7.1. Reporting.  The Company shall (it being agreed that the Company may furnish
or deliver any of the reports or information set forth in this Section 7.1 in
electronic form, including by the concurrent notification and provision of a
link to an Internet website on which such report or information is posted):
 
(A) Financial Reporting.  Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which copies shall be distributed to the Lenders
by the Administrative Agent):
 
(i) Quarterly Reports.  As soon as practicable, and in any event within fifty
(50) days after the end of each of the Company’s first three fiscal quarters,
the consolidated balance sheet of the Company and its Subsidiaries as at the end
of such period and the related consolidated statements of income and cash flows
of the Company and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter.
 
(ii) Annual Reports.  As soon as practicable, and in any event within
ninety-five (95) days after the end of each fiscal year, (1) the consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income, stockholders’ equity and
cash flows of the Company and its Subsidiaries for such fiscal year, and in
comparative form the corresponding figures for the previous fiscal year, and (2)
an audit report on the consolidated financial statements listed in clause (1)
hereof of independent certified public accountants of recognized national
standing, which audit report shall be unqualified and shall state that such
financial statements fairly present, in all material respects, the consolidated
financial position of the Company and its Subsidiaries as at the dates indicated
and the results of their operations and cash flows for the periods indicated in
conformity with generally accepted accounting principles and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.
 
(iii) Officer’s and Compliance Certificates.  Together with each delivery of any
financial statement pursuant to clauses (i) and (ii) of this Section 7.1(A),
commencing with the first such delivery to occur after the Closing Date, (a) an
Officer’s Certificate of the Company, substantially in the form of Exhibit G
attached hereto and made a part hereof, stating that (x) as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and (y) the
Company, the Company’s chief executive officer, and the Company’s chief
financial officer are in compliance with all requirements of Section 302 and
Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
related thereto (or such other officers as may be required from time to time
thereunder), and (b) a compliance certificate, substantially in the form of
Exhibit H attached hereto and made a part hereof, signed by the Company’s chief
financial officer or treasurer, demonstrating compliance with the provisions of
Sections 7.2(I) and 7.4 and identifying the

 
58

--------------------------------------------------------------------------------

 
Material Subsidiaries of the Company and the Owned Dealer Affiliates at such
time, all in accordance with Agreement Accounting Principles, and, in the case
of any compliance certificate delivered with the quarterly financial statements
required by Section 7.1(A)(i) above, certifying that such financial statements
fairly present, in all material respects, the consolidated financial position of
the Company and its Subsidiaries as at the dates indicated and the results of
their operations and cash flows for the periods indicated in accordance with
generally accepted accounting principles as in effect at such time, subject to
normal year-end audit adjustments and the absence of footnotes.
 
(iv) Certification Regarding Non-Supporting Subsidiaries.  Together with each
delivery of any financial statement pursuant to clauses (ii) of this Section
7.1(A) (the “Annual Financials”), commencing with the first such delivery to
occur after the Closing Date, a certificate, in form and substance satisfactory
to the Administrative Agent (it being acknowledged and agreed that the form of
the certificate delivered by the Company pursuant to 5.1(11) on the Closing Date
is satisfactory to the Administrative Agent), signed by the chief financial
officer or treasurer of the Company (such certificate, the “Non-Supporting
Subsidiary Certificate”), (A) setting forth, as of the end of the fiscal year of
the Company reflected in such Annual Financials, (i) the total assets of all
Non-Supporting Subsidiaries as a percentage of the Company’s Consolidated Assets
(such percentage, the “Non-Supporting Assets Percentage”), determined as of the
end of the fiscal year of the Company reflected in such Annual Financials, and
(ii) the total sales of all Non-Supporting Subsidiaries as a percentage of the
Company’s Consolidated Sales (such percentage, the “Non-Supporting Sales
Percentage”), determined as of the end of the fiscal year of the Company
reflected in such Annual Financials (it being understood and agreed, however,
that, in making such determination, total assets and total sales of each
Non-Supporting Subsidiary shall be determined only by reference to the total
assets and total sales of such Non-Supporting Subsidiary (and not on a
consolidated basis for such Non-Supporting Subsidiary) and shall exclude all
offsetting debits and credits between such Non-Supporting Subsidiary and its
respective consolidated Subsidiaries and all equity investments in such
consolidated Subsidiaries), and (B) stating (i) whether the Non-Supporting
Assets Percentage exceeds 30% and, if so, providing the exact amount of such
excess (the “Non-Supporting Assets Excess Percentage”) and (ii) whether the
Non-Supporting Sales Percentage exceeds 30% and, if so, providing the exact
amount of such excess (the “Non-Supporting Sales Excess Percentage”).
 
(B) Notice of Default.  Promptly upon an Authorized Officer of the Company
obtaining knowledge (i) of any condition or event which constitutes a Default or
Unmatured Default, or becoming aware that any Lender or Administrative Agent has
given any written notice to the Company with respect to a claimed Default or
Unmatured Default under this Agreement, or (ii) that any Person has given any
written notice to the Company or any Significant Subsidiary or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 8.1(E), the Company shall deliver to the Administrative
Agent and the Lenders an Officer’s Certificate specifying (a) the nature and
period of existence of any such claimed default, Default, Unmatured Default,
condition or event, (b) the notice given or action taken by such Person in
connection therewith and (c) what action the Company has taken, is taking and
proposes to take with respect thereto.
 
(C) Lawsuits.  (i)  Promptly upon an Authorized Officer of the Company obtaining
knowledge of the institution of, or written threat of, any action, suit,
proceeding or arbitration, by or before any Governmental Authority, against or
affecting the Company or any of its Significant Subsidiaries or any property of
the Company or any of its Significant Subsidiaries not previously disclosed
pursuant to Section 6.7, which action, suit, proceeding or arbitration (or in
the case of multiple actions, suits, proceedings or arbitrations arising out of
the same general allegations or circumstances, which actions, suits proceedings
or arbitrations), if adversely determined, could reasonably be expected to
expose the

 
59

--------------------------------------------------------------------------------

 
Company or any of its Significant Subsidiaries to liability in an amount
aggregating $35,000,000 or more (exclusive of claims covered by insurance
policies of the Company or any of its Significant Subsidiaries unless the
insurers of such claims have disclaimed coverage or reserved the right to
disclaim coverage on such claims and exclusive of claims covered by the
indemnity of a financially responsible indemnitor in favor of the Company or any
of its Significant Subsidiaries unless the indemnitor has disclaimed or reserved
the right to disclaim coverage thereof), give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender to evaluate such matters; and (ii)
in addition to the requirements set forth in clause (i) of this Section 7.1(C),
upon request of the Administrative Agent or the Required Lenders, promptly give
written notice of the status of any action, suit, proceeding or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it that would not jeopardize
any attorney-client privilege by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.
 
(D) ERISA Notices.  Deliver or cause to be delivered to the Administrative
Agent, at the Company’s expense, the following information and notices as soon
as reasonably possible and in any event:
 
(i) within ten (10) Business Days after any Authorized Officer of the Company
knows or should have known that a Termination Event has occurred which,
individually or in the aggregate, could reasonably be expected to subject the
Company or any of its Significant Subsidiaries to liability in excess of
$25,000,000, a written statement of the chief financial officer or treasurer of
the Company describing such Termination Event and the action, if any, which the
member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;
 
(ii) within ten (10) Business Days after an Authorized Officer of the Company
knows or should have known of the filing of any funding waiver request with the
IRS, a copy of such funding waiver request and thereafter all communications
received by the Company or a member of the Controlled Group with respect to such
request within ten (10) Business Days such communication is received; and
 
(iii) within ten (10) Business Days after an Authorized Officer of the Company
knows or should have known that (a) a Multiemployer Plan has been terminated,
(b) the administrator or plan sponsor of a Multiemployer Plan intends to
terminate a Multiemployer Plan, or (c) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan, a
notice describing such matter, in each case, if such termination could
reasonably be expected, individually or in the aggregate, to subject the Company
or any of its Significant Subsidiaries to liability in excess of $25,000,000.
 
(E) Other Reports.  Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of (i) all financial statements, reports and notices, if
any, sent by the Company to its securities holders or filed with the Commission
by the Company, and (ii) all notifications received from the Commission by the
Company or its Subsidiaries pursuant to the Securities Exchange Act and the
rules promulgated thereunder.  The Company shall include the Administrative
Agent and the Lenders on its standard distribution lists for all press releases
made available generally by the Company to the public concerning material
developments in the business of the Company and its Subsidiaries, taken as a
whole.
 
(F) Environmental Notices.  As soon as possible and in any event within thirty
(30) days after receipt by the Company or any of its Significant Subsidiaries,
deliver to the Administrative Agent a copy of (i) any written notice or claim to
the effect that the Company or any of its Significant Subsidiaries is or
 
 
60

--------------------------------------------------------------------------------

 
may be liable to any Person as a result of the Release by the Company, any of
its Significant Subsidiaries, or any other Person of any Contaminant into the
environment, and (ii) any written notice alleging any violation of any
Environmental Requirements of Law by the Company or any of its Significant
Subsidiaries if, in either case, such notice or claim relates to an event which
could reasonably be expected to subject the Company or any of its Significant
Subsidiaries to liability individually or in the aggregate in excess
of  $25,000,000.
 
G) Other Information.  Promptly upon receiving a request therefor from the
Administrative Agent or any Lender, prepare and deliver to the Administrative
Agent and the Lenders such other information with respect to the Company or any
of its Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent or any Lender.
 
7.2. Affirmative Covenants.
 
(A) Corporate Existence, Etc.  Except as permitted pursuant to Section 7.3(G),
the Company shall, and shall cause each of its Significant Subsidiaries to, at
all times maintain its valid existence and (to the extent such concept applies
to such entity) good standing status as a corporation, partnership, limited
liability company or analogous foreign entity in its jurisdiction of
incorporation or organization, as the case may be, and preserve and keep, or
cause to be preserved and kept, in full force and effect its rights and
franchises material to its businesses.
 
(B) Corporate Powers; Conduct of Business.  The Company shall, and shall cause
each of its Significant Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or could
reasonably be expected to have a Material Adverse Effect.
 
(C) Compliance with Laws, Etc.  The Company shall, and shall cause its
Significant Subsidiaries to, (a) comply with all Requirements of Law (including,
without limitation, Section 302 and Section 906 of the Sarbanes-Oxley Act of
2002 and any Environmental Requirements of Law) affecting such Person or the
business, properties, assets or operations of such Person and (b) obtain as
needed all permits necessary for its operations and maintain such permits in
good standing, unless failure to comply with such Requirements of Law or to
obtain or maintain such permits could not reasonably be expected to have a
Material Adverse Effect.
 
(D) Payment of Taxes and Claims; Tax Consolidation.  The Company shall pay, and
cause each of its Significant Subsidiaries to pay, all material taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of any of its franchises, business, income or
property before any penalty accrues thereon; provided, however, that no such
taxes, assessments and governmental charges need be paid if being contested in
good faith by appropriate proceedings diligently instituted and conducted and if
such reserve or other appropriate provision, if any, as shall be required in
conformity with generally accepted accounting principles as in effect from time
to time shall have been made therefor or if the failure to pay such taxes,
assessments and governmental charges could not reasonably be expected to have a
Material Adverse Effect.
 
(E) Insurance.  The Company shall maintain for itself and its Significant
Subsidiaries, or shall cause each of its Significant Subsidiaries to maintain in
full force and effect, insurance in such amounts, subject to deductibles and
self-insurance retentions, and covering such properties and risks, as is
consistent with sound business practices.
 
(F) Inspection of Property; Books and Records; Discussions.  The Company shall
permit and cause each of the Company’s Significant Subsidiaries to permit, any
authorized representative(s)
 
 
61

--------------------------------------------------------------------------------

 
designated by the Administrative Agent or any Lender to visit and inspect any of
the properties of the Company or any of its Significant Subsidiaries, to
examine, audit, check and make copies of their respective financial and
accounting records, books, journals, orders, receipts and any correspondence and
other data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers, all upon reasonable notice and at
such reasonable times during normal business hours and at the sole expense of
the inspecting Administrative Agent or Lender, as the case may be; provided,
that for so long as no Default has occurred and is continuing, the
Administrative Agent and each Lender shall only be entitled to one such
inspection and visitation by its respective financial institution in any
consecutive twelve-month period (it being understood and agreed that after the
occurrence and during the continuance of a Default the number of such
inspections shall not be limited and any such inspection shall be at the sole
expense of the Company).  The Company shall keep and maintain, in all material
respects, proper books of record and account on a consolidated basis in which
entries in conformity with generally accepted accounting principles as in effect
from time to time shall be made of all dealings and transactions in relation to
their respective businesses and activities and, if different, documentation to
support adjustments to conform to Agreement Accounting Principles.
 
(G) Maintenance of Property.  The Company shall cause all material property used
in the conduct of its business to be maintained and kept in adequate condition,
repair and working order and supplied with all necessary equipment and shall
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly conducted
at all times, except to the extent that the failure to so maintain such property
or make such repairs, renewals, replacements, betterments or improvements could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that, subject to the other terms of this Agreement, nothing in this Section
7.2(G) shall prevent the Company from discontinuing the operation or maintenance
of any of such property if such discontinuance is, in the judgment of the
Company, desirable in the conduct of its business.
 
(H) Use of Proceeds.  The Company shall use the proceeds of the Revolving Loans
for general corporate purposes of the Company and its Subsidiaries (including,
without limitation, to consummate Permitted Acquisitions).
 
(I) Guaranty Documentation from Subsidiaries.  In addition to executing and
delivering the Company Guaranty as and when required by Section 5.3 and causing
each Material Domestic Subsidiary as of the Closing Date, each Material Foreign
Subsidiary that is a Special Foreign Subsidiary to execute and deliver a
Subsidiary Guaranty on the Closing Date as required by Section 5.1, the Company
will (a) cause each Subsidiary that becomes a Material Domestic Subsidiary or a
Material Foreign Subsidiary that is a Special Foreign Subsidiary after the
Closing Date (whether by virtue of the consummation of a Permitted Acquisition,
a sale, lease, conveyance, disposition or other transfer of any assets,
contributions to capital, additional Investments in such Subsidiary, any
corporate reorganization or otherwise), to execute and deliver to the
Administrative Agent, as promptly as possible but in any event within sixty (60)
days after becoming a Material Domestic Subsidiary or a Material Foreign
Subsidiary that is a Special Foreign Subsidiary an executed supplement to become
a Subsidiary Guarantor under the Subsidiary Guaranty in the form of Annex I to
Exhibit I attached hereto (whereupon such Subsidiary shall become a “Subsidiary
Guarantor” under such Subsidiary Guaranty and this Agreement) or, in the case of
a guaranty by any Special Foreign Subsidiary, such form of guaranty as may be
enforceable under the laws of its jurisdiction of organization in the
determination of the Administrative Agent and its counsel, and (b) deliver
and/or cause each such Subsidiary to deliver resolutions, officer’s
certificates, opinions of counsel and such other authorizing documentation as
the Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.
 
 
62

--------------------------------------------------------------------------------

 
(J) Members of Supporting Group.
 
(i) If any Non-Supporting Subsidiary Certificate delivered by the Company
pursuant to the requirements of Section 7.1(A)(iv) demonstrates a Non-Supporting
Assets Excess Percentage and/or a Non-Supporting Sales Excess Percentage, then,
as promptly as possible but in any event within thirty (30) days (or such later
date as is agreed to by the Administrative Agent in its reasonable discretion),
the Company shall cause (a) Subsidiaries not then Subsidiary Guarantors to
become Subsidiary Guarantors and/or (b) Subsidiaries not then Pledged
Subsidiaries to become Pledged Subsidiaries, in each case to eliminate such
Non-Supporting Assets Excess Percentage and/or such Non-Supporting Sales Excess
Percentage, as applicable, and the Company shall provide the relevant financial
data and calculations demonstrating such elimination by reference to the Annual
Financials to which such Non-Supporting Subsidiary Certificate relates, all in
form and substance reasonably satisfactory to the Administrative Agent.  Any
Subsidiary Guaranty (or supplement to an existing Subsidiary Guaranty) entered
into by a Subsidiary pursuant to this clause (i) shall be in accordance with the
terms of Section 7.2(I) (other than the sixty (60) day time period) and shall be
accompanied by the deliveries contemplated thereby.  Any Pledge Agreement (or
supplement to an existing Pledge Agreement) entered into by a Subsidiary
pursuant to this clause (i) shall be accompanied by deliveries analogous to
those contemplated by clause (b) of Section 7.2(I).
 
(ii) To the extent that the Company seeks to sell, transfer or otherwise dispose
of the Equity Interests and/or assets of a Subsidiary Guarantor and/or a Pledged
Subsidiary pursuant to a transaction permitted by this Agreement, the
Administrative Agent shall have the authority to release such Subsidiary
Guarantor from its obligations under the relevant Subsidiary Guaranty and/or
release the Pledged Equity of such Pledged Subsidiary, all in accordance with
Section 11.15(B) and/or 11.16(B), as applicable, so long as, prior to any such
release, the Company demonstrates to the Administrative Agent’s reasonable
satisfaction that no Non-Supporting Assets Excess Percentage or Non-Supporting
Sales Excess Percentage would exist after giving pro forma effect to any such
sale, transfer or other disposition, all by reference to the most recently
delivered Annual Financials; provided that, if a Non-Supporting Assets Excess
Percentage or a Non-Supporting Sales Excess Percentage would exist, then, as
promptly as possible but in any event within thirty (30) days (or such later
date as is agreed to by the Administrative Agent in its reasonable discretion),
the Company shall cause (a) Subsidiaries not then Subsidiary Guarantors to
become Subsidiary Guarantors and/or (b) Subsidiaries not then Pledged
Subsidiaries to become Pledged Subsidiaries, in each case to eliminate such
Non-Supporting Assets Excess Percentage and/or such Non-Supporting Sales Excess
Percentage, as applicable, and the Company shall provide the relevant financial
data and calculations demonstrating such elimination in form and substance
reasonably satisfactory to the Administrative Agent.
 
(K) Liquidity.  The Company shall maintain Liquidity plus undrawn availability
under the Aggregate Revolving Loan Commitment of at least $125,000,000 in excess
of the amount that would be required to repay in full all principal, interest,
fees and any other amount due in respect of the Senior Notes on each day during
the period beginning ninety (90) days prior to the maturity date of the Senior
Notes and ending on the date such Senior Notes are fully and completely repaid,
redeemed, retired or otherwise defeased.
 
 
63

--------------------------------------------------------------------------------

 
7.3. Negative Covenants.
 
(A) Indebtedness of Non-Guarantor Subsidiaries.  The Company shall not permit
any Non-Guarantor Subsidiary to directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
 
(i) Permitted Existing Non-Guarantor Subsidiary Indebtedness and Permitted
Refinancing Indebtedness with respect thereto;
 
(ii) other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred by the Non-Guarantor Subsidiaries in an aggregate
outstanding principal amount not to exceed $20,000,000 at any time.
 
(B) Asset Sales.  Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale after the Closing Date (which, for purposes of
clarification, shall not include any sales of the type specifically excluded in
the definition of “Asset Sales”) other than an Asset Sale which (i) when
combined with all such other Asset Sales (each such Asset Sale being valued at
fair market value) during the then current fiscal year, represents the
disposition of assets with an aggregate fair market value not greater than
$262,500,000, representing fifteen percent (15%) of the aggregate book value of
the Company’s Consolidated Assets as of the end of the fiscal year immediately
preceding the Closing Date and (ii) when combined with all such other Asset
Sales (each such Asset Sale being valued at book value) during the period from
the Closing Date to the date of such proposed transaction, represents the
disposition of not greater than $525,000,000, representing thirty percent (30%)
of the Company’s Consolidated Assets as of the end of the fiscal year
immediately preceding the Closing Date.
 
(C) Liens.  Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:
 
(i) Liens created by the Loan Documents or otherwise securing the Obligations;
 
(ii) Liens on assets of the Company and its Subsidiaries as of the Closing Date
identified as such on Schedule 7.3(C)(ii) to this Agreement (including, without
limitation, Liens relating to existing corporate aircraft, construction projects
and improvements, as more specifically described on Schedule 7.3(C)(ii));
 
(iii) Customary Permitted Liens;
 
(iv) (a) a Lien on a single corporate aircraft owned (or to be owned upon its
completion) by the Company or any of its Subsidiaries securing Indebtedness
incurred by the Company or any of its Subsidiaries to finance the acquisition of
such specified aircraft in an aggregate principal amount not to exceed
$50,000,000 at any time and (b) purchase money Liens (including the interest of
a lessor under a Capitalized Lease and Liens to which any property is subject at
the time of the acquisition thereof) securing Indebtedness incurred by the
Company or any of its Subsidiaries to finance the acquisition of other assets
used in its business in an aggregate outstanding principal amount not to exceed
$25,000,000 at any time; provided that, such purchase money Liens shall not
apply to any property of the Company or its Subsidiaries other than that
acquired;
 
 
64

--------------------------------------------------------------------------------

 
(v) Liens securing indebtedness or any liability of a Subsidiary of the Company
owing to the Company; provided that in respect of a Non-Guarantor Subsidiary,
any Investment represented by such indebtedness or liability is permitted under
Section 7.4(D)(vi);
 
(vi) Liens on Receivables and Related Security securing a Permitted Receivables
Financing;
 
(vii) Liens securing obligations of the Company or its Subsidiaries (whether
such obligations are absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired and including all renewals, extensions
and modifications thereof and substitutions therefor) under any Hedging
Arrangements permitted hereunder to the extent the collateral delivered for such
obligations does not exceed $15,000,000 at any time;
 
(viii) Liens existing on property or assets of a Person which becomes a
Subsidiary of the Company after the Closing Date pursuant to a Permitted
Acquisition; provided that (a) such Liens existed at the time such Person became
a Subsidiary and were not created in anticipation of becoming a Subsidiary, (b)
any such Lien does not encumber any property or assets other than property which
is, or assets that are, encumbered at the time such Person becomes a Subsidiary
(other than additions thereto and property or assets in replacement or
substitution thereof) and (c) within ninety (90) days following such Permitted
Acquisition, the Indebtedness secured by such Liens is either refinanced on an
unsecured basis or otherwise repaid in full and such Liens are released and
terminated;
 
(ix) any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
clauses (i) through (viii) to the extent that the principal amount of the
indebtedness secured thereby does not exceed the principal amount of the
indebtedness secured by the original Lien and provided that such extension,
renewal or replacement shall be limited to the property which was the subject of
the original Lien or any similar property exchanged contemporaneously or, in the
case of a like-kind exchange, within 180 days therefor; provided, however, that
any extension, renewal or replacement of any Liens described in the immediately
preceding clause (viii) shall continue to be subject to the limitations set
forth therein as if such extended, renewed or replaced Liens arose on the date
of the relevant Permitted Acquisition;
 
(x) Liens, if any, in connection with a sale-leaseback transaction that is
otherwise permitted hereunder; and
 
(xi) other Liens securing Indebtedness not to exceed $40,000,000 in the
aggregate at any time (provided that the amount of Indebtedness of the Company
or any of its Domestic Subsidiaries which may be secured in reliance on this
clause (xi) shall not exceed $20,000,000 in the aggregate at any time).
 
In addition, neither the Company nor any of its Subsidiaries shall, after the
Closing Date, become a party to any agreement, note, indenture or other
instrument (including any agreement that replaces, refinances, amends or
otherwise modifies any agreement, note, indenture or other instrument), or take
any other action, which would prohibit the creation of a Lien on any of its
properties or other assets in favor of the Administrative Agent for the benefit
of itself and the Lenders, as collateral for the Obligations provided, that:
 
 
 (a)
any agreement, note, indenture or other instrument in connection with permitted
Indebtedness secured by Liens of the type described in Section 7.3(C)(iv) or (x)
(including Capitalized Leases and sale-leaseback transactions) for which the
related Liens

 
 
65

--------------------------------------------------------------------------------

 
 
 
 
are permitted hereunder may prohibit the creation of a Lien in favor of the
Administrative Agent for the benefit of itself and the other Holders of
Obligations on the items of property purchased or financed or subject to such
Capital Lease or sale-leaseback transaction

 
 
(b)
the documents evidencing a Permitted Receivables Financing may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of
itself and the other Holders of Obligations with respect to the Receivables and
Related Security of the Company and/or its Subsidiaries to the extent
transferred to an SPV or other Person in connection therewith (other than with
respect to the right, title and interest of the Company and/or its Subsidiaries
in and to (1) the equity of such SPV or (2) any subordinated note owing from
such SPV to the Company evidencing a portion of the purchase price of the
Receivables and Related Security);

 
 
(c)
any agreement, note, indenture or other instrument in connection with
Indebtedness of the type described in Section 7.3(C)(viii) may prohibit the
creation of a Lien in favor of the Administrative Agent for the benefit of
itself and the other Holders of Obligations for only so long as the related
Liens are permitted to remain outstanding pursuant to such Section;

 
 
(d)
the Senior Note Indenture (or any replacement, renewal, refinancing or extension
thereof) may continue to prohibit the creation of a Lien in favor of the
Administrative Agent for the benefit of itself and the Holders of Obligations on
certain fixed assets, equity interests and indebtedness of the Company’s
“Restricted Subsidiaries” (as defined therein), but solely to the extent so
provided in such Senior Note Indenture as in effect on the Closing Date, unless
the holders of the Senior Notes shall be provided with an equal and ratable
Lien; and

 
 
(e)
any other Equal and Ratable Debt permitted hereunder (other than the Senior
Notes) may prohibit the creation of a Lien in favor of the Administrative Agent
for the benefit of itself and the Holders of Obligations on assets of the
Company and its Subsidiaries unless the holders of such Indebtedness shall be
provided with an equal and ratable Lien.

 
(D) Investments.  Neither the Company nor any of its Significant Subsidiaries
shall directly or indirectly make or own any Investment except:
 
(i) Investments in accordance with the Investment Policy;
 
(ii) Investments consisting of Cash Equivalents;
 
(iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(iv) Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;
 
(v) Investments by the Company or any Subsidiary in any Subsidiary that is a
member of the Obligor Group or Steelcase SAS;
 
(vi) Investments by any Non-Obligor Subsidiary (other than Steelcase SAS) in any
other Non-Obligor Subsidiary;
 
 
66

--------------------------------------------------------------------------------

 
(vii) Investments by any member of the Obligor Group or Steelcase SAS in any
Non-Obligor Subsidiary (which, for informational purposes, are in a Dollar
Amount equal to $422,000,000 as of the Closing Date, as more specifically
described on Schedule 7.3(D)(vii) hereto); provided, that the aggregate amount
of all such Investments shall not exceed $522,000,000 at any time;
 
(viii) Investments constituting Permitted Acquisitions;
 
(ix) Investments comprised of capital contributions (whether in the form of
cash, a note or other assets) to an SPV or other Subsidiary or otherwise
resulting from transfers of assets permitted hereunder to such SPV or other
Subsidiary, in either case, in connection with a Permitted Receivables
Financing; and
 
(x) Investments in addition to those referred to elsewhere in this Section
7.3(D) (which, for informational purposes, are in amount equal to $18,000,000 as
of the Closing Date, as more specifically described on Schedule 7.3(D)(x)
hereto) in an aggregate amount not to exceed, at any time, $18,000,000 plus
fifteen percent (15%) of the Company’s Consolidated Net Worth as of the relevant
date of determination.
 
(E) Permitted Acquisitions.  Neither the Company nor any of its Subsidiaries
shall make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):
 
(i) no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;
 
(ii) the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis;
 
(iii) not less than five (5) Business Days prior to each such Acquisition in
respect of which the Company or any of its Subsidiaries will incur or become
liable for Indebtedness in excess of $50,000,000 (including the incurrence or
assumption of any Indebtedness in connection therewith and transaction-related
contractual payments to the extent that the liability for, and the amount of,
such payments are established at the time the Acquisition is consummated), the
Company shall deliver to the Administrative Agent and the Lenders a certificate
from the Company’s chief financial officer or treasurer demonstrating to the
reasonable satisfaction of the Administrative Agent that after giving effect to
such Acquisition and the incurrence of any Indebtedness permitted hereunder in
connection therewith, on a pro forma basis acceptable to the Administrative
Agent, but without giving effect to any projected synergies resulting from such
Acquisition, as if the Acquisition and such incurrence of Indebtedness had
occurred on the first day of the twelve-month period ending on the last day of
the Company’s most recently completed fiscal quarter for which financial
statements are publicly available, the Company would have been in compliance
with the financial covenants in Section 7.4 and not otherwise in Default; and
 
(iv) in the case of an Acquisition of Equity Interests of an entity, the
acquired entity shall be (a) a Subsidiary of the Company or (b) merged with and
into the Company or any Subsidiary substantially concurrently with such
Acquisition, with the Company or such Subsidiary being the surviving corporation
with voting control following such merger.
 
(F) Transactions with Affiliates.  Neither the Company nor any of its
Significant Subsidiaries shall directly or indirectly enter into or permit to
exist any transaction (including, without limitation, the
 
 
67

--------------------------------------------------------------------------------

 
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Company or its Significant Subsidiaries, on
terms that are less favorable to the Company or any of its Significant
Subsidiaries, as applicable, than those that might be obtained in an arm’s
length transaction at the time from Persons who are not such an Affiliate,
except for (i) intercompany transactions and Investments permitted hereunder to
the extent such transactions occur in the ordinary course of business and
pursuant to the reasonable requirements of the Company’s or its Significant
Subsidiaries’ business, (ii) other transactions between the Company or any of
its Significant Subsidiaries, on the one hand, and any SPV or other Subsidiary,
on the other hand, in connection with a Permitted Receivables Facility and (iii)
other transactions between the Company or any of its Significant Subsidiaries,
on the one hand, and any Affiliate, on the other hand, with respect to the sale
or use of goods or services and entered into in the ordinary course of business
for consideration consisting of, at a minimum, full reimbursement of costs to
the Company or any applicable Significant Subsidiary, as the case may be.
 
(G) Restriction on Fundamental Changes.  Neither the Company nor any of its
Significant Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Company’s consolidated
business or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 7.3(B), 7.3(D) or 7.3(E) and, (ii) any Subsidiary or
Affiliate of the Company may be merged into, or consolidated with, the Company
or any Subsidiary of the Company so long as no Default or Unmatured Default is
then continuing or would result therefrom and (iii) any Person may be merged
into or consolidated with, or liquidated, wound-up or dissolved into the Company
or any Subsidiary of the Company so long as no Default or Unmatured Default is
then continuing or would result therefrom; provided, however, that with respect
to the foregoing clauses (ii) and (iii) and without limiting the provisions of
Section 7.3(E)(iv), in the case of any merger with or into, consolidation with
or liquidation, winding-up or dissolution into (x) the Company, the Company
shall be the surviving corporation, (y) any Subsidiary Borrower, such Subsidiary
Borrower shall be the surviving entity or (z) any Subsidiary Guarantor, such
Subsidiary Guarantor shall be the surviving entity.
 
(H) Margin Regulations.  Neither the Company nor any of its Significant
Subsidiaries shall use all or any portion of the proceeds of any credit extended
under this Agreement to purchase or carry Margin Stock.
 
(I) Restricted Payments.  The Company will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (a) the Company may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (c) the Company may declare and make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company and its Subsidiaries may declare any Restricted
Payment; provided that the Company and its Subsidiaries may only make any such
Restricted Payment in reliance on this clause (d) so long as (x) no Default and
(y) no Unmatured Default with respect to an event that would give rise to a
Default under Section 8.1(A), 8.1(B)(ii) or 8.1(F) hereof, has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect (including pro forma effect) thereto and in an amount not to exceed, when
aggregated with all other Restricted Payments made by the Company and its
Subsidiaries during the fiscal year of the Company in which such Restricted
Payment is made, the sum of (x) $25,000,000 (provided that, neither (i) the
$4,500,000 share repurchase made by the Company in the fiscal quarter ending on
or about May 29, 2009 nor (ii) an amount equal to 50% of the cash dividend paid
by the Company in the fiscal quarter ending on or about May 29, 2009 shall be
deemed to constitute a Restricted Payment in respect of the fiscal year of the
Company ended on or about
 
 
68

--------------------------------------------------------------------------------

 
February 26, 2010) and (y) the Additional Permitted RP Amount determined at the
time of payment of such Restricted Payment.
 
(J) Subsidiary Covenants.  The Company will not, and will not permit any
Significant Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to pay dividends or make any other distribution in respect of its
ownership interests or pay any Indebtedness or other Obligation owed to any
Borrower or any member of the Obligor Group, make loans or advances or other
Investments in any Borrower or any member of the Obligor Group, or sell,
transfer or otherwise convey any of its property to any Borrower or any member
of the Obligor Group other than pursuant to (i) applicable law, (ii) this
Agreement or the other Loan Documents, (iii) restrictions imposed by the holder
of a Lien permitted by Section 7.3(C), (iv) restrictions imposed in a joint
venture agreement on the ability of any Subsidiary to pay dividends or make any
other distribution in respect of its ownership interests, the removal of which
requires the consent of one or more of the joint venture partners or the joint
venture’s board of directors (but not the consent of any third parties), (v)
customary non-assignment provisions in Contractual Obligations entered into in
the ordinary course of business to the extent such provisions restrict the
transfer or assignment of such agreement and (vi) customary restrictions on a
Subsidiary party to a Permitted Receivables Financing that restrict the transfer
of such Subsidiary’s interest in Receivables and Related Security.
 
(K) Hedging Arrangements.  The Company shall not and shall not permit any of its
Significant Subsidiaries to enter into any Hedging Arrangement, other than
Hedging Arrangements entered into by the Company or such Significant Subsidiary
pursuant to which the Company or such Significant Subsidiary has, in its
commercially reasonable judgment, hedged its interest rate, foreign currency or
commodity exposure and which are non-speculative in nature.
 
7.4. Financial Covenants.  The Company shall comply with the following:
 
(A) Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) (a) Indebtedness of the Company and its Subsidiaries
calculated on a consolidated basis minus (b) the positive excess, if any, of (1)
Liquidity (provided that Liquidity, solely for the purpose of calculating the
Leverage Ratio, shall in no event include the cash surrender value associated
with any Company-owned life insurance) over (2) $25,000,000 as of the end of the
applicable fiscal quarter to (ii) Adjusted EBITDA to be greater than 3.00 to
1.00 as of the end of each fiscal quarter of the Company.
 
The Leverage Ratio shall be calculated, upon relevant financial statements
becoming publicly available, as of the last day of each fiscal quarter of the
Company based upon (a) for Indebtedness, Indebtedness as of the last day of the
relevant fiscal quarter, (b) for Liquidity, Liquidity as of the last day of the
relevant fiscal quarter and (c) for Adjusted EBITDA, the actual amount for the
four (4) most recently completed fiscal quarters (including the relevant fiscal
quarter); provided that, in determining Indebtedness and Liquidity, to the
extent reflected in the consolidated results or condition of the Company or any
Subsidiary, the Non-Owned Percentage of Indebtedness and/or Liquidity of any
Owned Dealer Affiliate shall be reversed and excluded therefrom.
 
(B) Interest Coverage Ratio.  The Company shall not permit the ratio (the
“Interest Coverage Ratio”) of (i) Adjusted EBITDA to (ii) Interest Expense to be
less than 3.50 to 1.00 as of the end of each fiscal quarter of the Company.
 
The Interest Coverage Ratio shall be calculated, upon relevant financial
statements becoming publicly available, as of the last day of each fiscal
quarter of the Company based upon, for Adjusted EBITDA and Interest Expense, the
actual amount for the four (4) most recently completed fiscal quarters;
provided, that to the extent otherwise required or elected hereunder, the
Interest Coverage Ratio shall be calculated, with
 
 
69

--------------------------------------------------------------------------------

 
respect to Permitted Acquisitions, on a pro forma basis acceptable to the
Administrative Agent, but without giving effect to any projected synergies
resulting from such Permitted Acquisition.
 
ARTICLE VIII: DEFAULTS
 
8.1. Defaults.  Each of the following occurrences shall constitute a Default
under this Agreement:
 
(A) Failure to Make Payments When Due.  Any member of the Obligor Group shall
(i) fail to pay when due any of the Obligations consisting of principal with
respect to the Loans or Reimbursement Obligations or (ii) shall fail to pay
within five (5) Business Days of the date when due any of the other Obligations
under this Agreement or the other Loan Documents.
 
(B) Breach of Certain Covenants.  Any member of the Obligor Group shall fail
duly and punctually to perform or observe any agreement, covenant or obligation
binding on the Company under:
 
(i) Sections 7.1 (other than Section 7.1(B)) or 7.2 (other than Sections 7.2(I),
7.2(J) and 7.2(K)) and such failure shall continue unremedied for fifteen (15)
days after the earlier of (a) the date on which the Administrative Agent sends
written notice of such failure to the Company or (b) the date on which an
Authorized Officer of the Company knew or should have known of such failure, or
 
(ii) Sections 7.1(B), 7.2(I), 7.2(J), 7.2(K), 7.3 or 7.4 and either (a) the
Administrative Agent sends written notice of such failure to the Company or (b)
an Authorized Officer of the Company knew or should have known of such failure,
whichever is earlier.
 
(C) Breach of Representation or Warranty.  Any representation or warranty made
or deemed made by any member of the Obligor Group to the Administrative Agent or
any Lender herein or by any member of the Obligor Group in any of the other Loan
Documents or in any statement or certificate at any time given by any such
Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).
 
(D) Other Defaults.  Any member of the Obligor Group shall default in the
performance of or compliance with any term contained in this Agreement (other
than as covered by paragraphs (A), (B) or (C) of this Section 8.1), or any
member of the Obligor Group shall default in the performance of or compliance
with any term contained in any of the other Loan Documents, and such default
shall continue for thirty (30) days after the date on which the Administrative
Agent sends written notice of such default to the Company.
 
(E) Default as to Other Indebtedness.  The Company or any of its Subsidiaries
shall fail to make any payment of principal or interest when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) with
respect to any Material Indebtedness, beyond any period of grace provided with
respect thereto; or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Material Indebtedness beyond any period of grace, if any,
provided with respect thereto, if the effect of such breach, default or event of
default or such other condition is to cause an acceleration or mandatory
redemption of, or to require that the Company or such Subsidiary offer to
purchase or repurchase such Material Indebtedness, or to permit the holder(s) of
such Material Indebtedness to accelerate the maturity of any such Material
Indebtedness or to require a redemption or other repurchase of such Material
Indebtedness; or any such Material Indebtedness shall be otherwise declared to
be due and payable (by acceleration or otherwise) or required to be prepaid,
redeemed or otherwise repurchased by the
 
 
70

--------------------------------------------------------------------------------

 
Company or any of its Subsidiaries (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof; or the Company or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due; provided that this Section 8.1(E) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property securing such Indebtedness.
 
(F) Involuntary Bankruptcy; Appointment of Receiver, Etc.
 
(i) An involuntary case shall be commenced against the Company or any of its
Significant Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Company or any of its Significant Subsidiaries in an involuntary
case, under any applicable bankruptcy, insolvency or similar law now or
hereinafter in effect; or any other similar relief shall be granted under any
applicable federal, state, local or foreign law.
 
(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Significant
Subsidiaries or over all or a substantial part of the property of the Company or
any of its Significant Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of its Significant Subsidiaries
or of all or a substantial part of the property of the Company or any of its
Significant Subsidiaries shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the property of the
Company or any of its Significant Subsidiaries shall be issued and any such
event shall not be stayed, dismissed, bonded or discharged within sixty (60)
days after entry, appointment or issuance.
 
(G) Voluntary Bankruptcy; Appointment of Receiver, Etc.  The Company or any of
its Significant Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property, (iv)
make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.
 
(H) Judgments and Attachments.  Any money judgment(s) (other than a money
judgment covered by insurance as to which the applicable insurance company has
not disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of $35,000,000 is or are entered and either (i) enforcement
proceedings shall have been commenced by any creditor upon a final or
nonappealable judgment or order or (ii) such judgment(s) shall remain unpaid,
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days.
 
(I) Dissolution.  Any order, judgment or decree shall be entered against the
Company or any of its Significant Subsidiaries decreeing its involuntary
dissolution or split up and such order shall remain undischarged and unstayed
for a period in excess of sixty (60) days; or the Company or any of its
Significant Subsidiaries shall otherwise dissolve or cease to exist except as
specifically permitted by this Agreement.
 
(J) Loan Documents.  At any time, for any reason, other than in accordance with
its terms, any Loan Document ceases to be in full force and effect or the
Company or any of the Company’s Significant Subsidiaries party thereto seeks to
repudiate in writing its respective obligations thereunder.
 
 
71

--------------------------------------------------------------------------------

 
(K) Guarantor Revocation.  The Company or any Subsidiary Guarantor shall
terminate or revoke any of its obligations under its respective Guaranty, other
than as a result of any transaction permitted under the terms of this Agreement.
 
(L) Pledge Agreements.  Any Pledge Agreement shall for any reason fail to create
a valid and perfected first priority security interest in any Pledged Equity
purported to be covered thereby, or any action shall be taken by or on behalf of
the Company or any Subsidiary to discontinue or to assert the invalidity or
unenforceability of any Pledge Agreement, all other than as a result of any
transaction permitted under the term of this Agreement.
 
(M) Termination Event.  Any Termination Event occurs which, individually or in
the aggregate, is reasonably likely to subject either the Company or any member
of its Controlled Group to liability in excess of $30,000,000.
 
(N) Waiver of Minimum Funding Standard.  If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and any Lender reasonably believes the
substantial business hardship upon which the application for the waiver is based
could reasonably be expected to subject either the Company or any Controlled
Group member to liability in excess of $30,000,000.
 
(O) Change of Control.  A Change of Control shall occur.
 
(P) Environmental Matters.  The Company or any of its Significant Subsidiaries
shall be the subject of any adverse determination in a proceeding or
investigation pertaining to (i) the Release by the Company or any of its
Significant Subsidiaries of any Contaminant into the environment, (ii) the
liability of the Company or any of its Significant Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment or (iii) any
violation of any Environmental Requirements of Law by the Company or any of its
Significant Subsidiaries, which, in any case, has or is reasonably likely to
subject the Company or any of its Significant Subsidiaries to liability (which
is not covered by undenied indemnification by a creditworthy indemnitor or by
insurance provided by a creditworthy carrier and for which the availability of
coverage has been acknowledged by such carrier) in excess of $30,000,000.
 
(Q) Surety Obligations.  The Company or any of its Subsidiaries shall fail to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) with respect to its reimbursement obligations
under any surety bond (or series of related surety bonds issued for the benefit
of the same surety) in an aggregate amount in excess of $35,000,000, beyond any
period of grace provided with respect thereto.
 
(R) Hedging Arrangements.  The Company or any of its Subsidiaries shall fail to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) under any Hedging Arrangement (or, if
applicable, under all Hedging Arrangements governed by the terms of a single
ISDA Master Agreement or other similar master netting contract between the
Company or any Subsidiary and a single counterparty) with a Net Mark-to-Market
Exposure in excess of $35,000,000, beyond any period of grace provided with
respect thereto.
 
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.
 
ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
9.1. Termination of Revolving Loan Commitments; Acceleration.
 
 
 
72

--------------------------------------------------------------------------------

 
(A) If any Default described in Section 8.1(F) or 8.1(G) occurs with respect to
the Company or any of its Subsidiaries, the obligations of the Lenders to make
Loans hereunder and the obligation of the Issuing Bank to issue Letters of
Credit hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender.  If any other Default occurs, the
Required Lenders may terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation of the Issuing Bank to issue Letters of
Credit hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Company
expressly waives.
 
(B) If any proceeds of Pledged Equity are received by the Administrative Agent
after a Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably to
the payment of the Obligations in the following order of priority: first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Company and its
Subsidiaries, second, to pay any fees or expense reimbursements then due to the
Lenders from the Company and its Subsidiaries, third, to pay interest then due
and payable on the Loans ratably, fourth, on a ratable basis, to repay and
prepay principal on the Loans and unreimbursed L/C Drafts, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid L/C Drafts to be held as cash collateral for such
Obligations and sixth, to the payment of any other Obligation due to the
Administrative Agent or any Lender by the Company and its Subsidiaries.  The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.
 
9.2. Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Company to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence.  Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 9.3,
and then only to the extent in such writing specifically set forth.  All
remedies contained in the Loan Documents or by law afforded shall be cumulative
and all shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full in cash.
 
9.3. Amendments.  Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Company may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Company hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
(x) without the consent of the Administrative Agent, the Swing Line Bank and the
Issuing Bank, amend any provision of Section 2.24 hereof or (y) without the
consent of each Lender (which is not a Defaulting Lender) directly adversely
affected thereby (which shall be deemed to include all Lenders in the case of
clauses (iii), (v), (vi), (viii) and (ix) below:
 
(i) Postpone or extend the Revolving Loan Termination Date or any other date
fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender.
 
 
73

--------------------------------------------------------------------------------

 
(ii) Reduce the principal amount of any Loans or L/C Obligations, or reduce the
rate or extend the time of payment of interest or fees thereon; provided,
however, that (a) modifications to the provisions relating to prepayments of
Loans and other Obligations, (b) a waiver or other modification of the
application of the default rate of interest pursuant to Section 2.10 hereof and
(c) changes in the definition of “Leverage Ratio” or any of the components
thereof shall, in each case, only require the approval of the Required Lenders.
 
(iii) Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share”.
 
(iv) Except as permitted by Section 2.22, increase the amount of the Revolving
Loan Commitment of any Lender hereunder or increase any Lender’s Pro Rata Share.
 
(v) Permit any Borrower to assign its rights under this Agreement.
 
(vi) Other than pursuant to a transaction permitted by the terms of this
Agreement, release (a) the Company from its obligations under the Company
Guaranty or (b) any Subsidiary Guarantor that is a Material Subsidiary from its
obligations under its respective Subsidiary Guaranty.
 
(vii) Amend the ratable treatment among the Lenders under Section 12.2.
 
(viii) Amend this Section 9.3.
 
(ix) Other than as permitted by the terms of this Agreement release any of the
Pledged Equity.
 
No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall be effective without the
written consent of the Swing Line Bank and (c) the Issuing Bank shall be
effective without the written consent of the Issuing Bank.  The Administrative
Agent may waive payment of the fee required under Section 13.3(C) without
obtaining the consent of any of the Lenders.
 


 
ARTICLE X:  GENERAL PROVISIONS
 
10.1. Survival of Representations.  All representations and warranties of the
Company contained in this Agreement shall survive delivery of this Agreement and
the making of the Loans herein contemplated so long as any principal, accrued
interest, fees, or any other amount due and payable under any Loan Document is
outstanding and unpaid (other than contingent reimbursement and indemnification
obligations).
 
10.2. Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
10.3. Accounting.  Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.  If any changes in generally accepted accounting
principles are hereafter required
 
 
 
74

--------------------------------------------------------------------------------

 
or permitted and are adopted by the Company or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards set forth in Section 7.4 hereof or
in the related definitions or terms used therein (“Accounting Changes”), the
parties hereto agree, at the Company’s request, to enter into negotiations, in
good faith, in order to amend such provisions in a credit neutral manner so as
to reflect equitably such changes with the desired result that the criteria for
evaluating the Company’s and its Subsidiaries’ financial condition shall be the
same after such changes as if such changes had not been made; provided, however,
that until such provisions are amended in a manner reasonably satisfactory to
the Administrative Agent and the Required Lenders, no Accounting Change shall be
given effect in such calculations.  In the event such amendment is entered into,
all references in this Agreement to Agreement Accounting Principles shall mean
generally accepted accounting principles as of the date of such amendment,
subject to further modification in accordance with this Section
10.3.  Notwithstanding the foregoing, all financial statements to be delivered
by the Company pursuant to Section 7.1 shall be prepared in accordance with
generally accepted accounting principles as in effect at such
time.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein.
 
10.4. Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
10.5. Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrowers the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any prior agreements and understandings that are expressly stated to
survive the effectiveness hereof.
 
10.6. Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such).  The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
 
10.7. Expenses; Indemnification.
 
(A) Expenses.  The Borrowers shall reimburse the Administrative Agent and JPMSI
for any reasonable costs and out-of-pocket expenses (including reasonable
attorneys’ and paralegals’ fees and time charges of outside counsel and
paralegals for the Administrative Agent) paid or incurred by the Administrative
Agent or JPMSI in connection with the preparation, negotiation, execution,
delivery, syndication, review, amendment, modification and administration of the
Loan Documents.  The Borrowers also agree to reimburse the Administrative Agent
and JPMSI for any costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges of attorneys and
paralegals for the Administrative Agent and JPMSI) paid or incurred by the
Administrative Agent or JPMSI in connection with the collection of the
Obligations and enforcement of the Loan Documents.
 
 
75

--------------------------------------------------------------------------------

 
(B) Indemnity.  The Company further agrees to defend, protect, indemnify and
hold harmless the Administrative Agent the Arrangers, and each and all of the
Lenders and each of their respective Affiliates, and each of such Administrative
Agent’s, Arranger’s, Lender’s or Affiliate’s respective officers, directors,
trustees, investment advisors, employees, attorneys and agents (including,
without limitation, those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article V)
(collectively, the “Indemnitees”), based upon its obligations, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses of any kind or nature whatsoever
(including, without limitation, the fees and disbursements of counsel for such
Indemnitees in connection with any investigative, administrative or judicial
proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by or asserted against such Indemnitees in any
manner relating to or arising out of this Agreement or any of the other Loan
Documents, or any act, event or transaction related or attendant thereto or to
the making of the Loans, and the issuance of and participation in Letters of
Credit hereunder, the management of such Loans or Letters of Credit, the use or
intended use of the proceeds of the Loans or Letters of Credit hereunder, or any
of the other transactions contemplated by the Loan Documents (collectively, the
“Indemnified Matters”); provided, however, that the Company shall have no
obligation to an Indemnitee hereunder with respect to Indemnified Matters to the
extent caused by or resulting from the willful misconduct or gross negligence of
such Indemnitee.  If the undertaking to indemnify, pay and hold harmless set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, the Company shall contribute the maximum portion which
it is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.
 
(C) Waiver of Certain Claims; Settlement of Claims.  The Company further agrees
to assert no claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages.  No
settlement shall be entered into by the Company or any of its Subsidiaries with
respect to any claim, litigation, arbitration or other proceeding relating to or
arising out of the transactions evidenced by this Agreement, the other Loan
Documents unless such settlement releases all Indemnitees from any and all
liability  with respect thereto.
 
(D) Survival of Agreements.  The obligations and agreements of the Borrowers
under this Section 10.7 and each other provision hereunder or in any other Loan
Document whereby the Company or any of its Subsidiaries agrees to reimburse or
indemnify any Holder of Obligations shall survive the termination of this
Agreement.
 
10.8. Numbers of Documents.  All statements, notices, closing documents and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
 
10.9. Confidentiality.  Each Lender agrees to hold any confidential information
which it may receive from the Company or any of its Subsidiaries pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) as permitted by
Section 13.4 and (vii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Advances hereunder (it
being understood that the Persons described in clauses (i) through (vii) above
to whom such disclosure is made will be informed of the confidential nature of
such confidential information and instructed to keep such information
confidential).
 
 
76

--------------------------------------------------------------------------------

 
10.10. Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
10.11. Nonliability of Lenders.  The relationship between the Borrowers and the
Lenders and the Administrative Agent shall be solely that of borrowers and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrowers.  Neither the Administrative Agent
nor any Lender undertakes any responsibility to the Borrowers to review or
inform the Borrowers of any matter in connection with any phase of the
Borrowers’ business or operations.
 
10.12. GOVERNING LAW.  ANY DISPUTE BETWEEN THE BORROWERS AND THE ADMINISTRATIVE
AGENT, THE ARRANGERS OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THE BORROWERS AND THE
ADMINISTRATIVE AGENT, THE ARRANGERS OR THE LENDERS IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL
LAWS (INCLUDING 735 ILCS SECTION 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.
 
10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
 
(A) NON-EXCLUSIVE JURISDICTION.  EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY (I) UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS OR (II) UNITED STATES FEDERAL OR NEW YORK
STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BY THE ANY BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS OR NEW
YORK, NEW YORK.
 
(B) SERVICE OF PROCESS.
 
(i) EACH BORROWER WAIVES PERSONAL SERVICE OF ANY PROCESS UPON IT AND IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS OR SUMMONSES IN ANY
SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR
THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
 
 
 
77

--------------------------------------------------------------------------------

 
 

   TO THE COMPANY ADDRESSED AS PROVIDED HEREIN.  NOTHING HEREIN SHALL IN ANY WAY
BE DEEMED TO LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE LENDERS TO
SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 
(ii) EACH SUBSIDIARY BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS
AGENT FOR SERVICE OF PROCESS IN ANY PROCEEDING REFERRED TO IN THIS SECTION 10.13
AND AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE MADE BY MAILING
OR DELIVERING A COPY THEREOF TO IT CARE OF THE COMPANY AT ITS ADDRESS FOR
NOTICES SET FORTH IN ARTICLE XIV OF THIS AGREEMENT.
 
(C) WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH.  EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
10.14. USA Patriot Act.  Each Lender hereby notifies each Borrower and each
Subsidiary Guarantor that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies such
Borrower and such Subsidiary Guarantor, which information includes the name and
address of such Borrower  and such Subsidiary Guarantor and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.
 
ARTICLE XI: THE ADMINISTRATIVE AGENT
 
11.1. Appointment; Nature of Relationship.  JPMorgan is appointed by the Lenders
as the Administrative Agent hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents.  The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article XI.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement and that the Administrative Agent is merely acting
as the representative of the Lenders with only those duties as are expressly set
forth in this Agreement and the other Loan Documents.  In its capacity as the
Lenders’ contractual representative, the Administrative Agent (i) does not
assume any fiduciary duties to any of the Lenders, (ii) is a “representative” of
the Lenders within the meaning of Section 9-102 of the Uniform Commercial Code
as in effect from time to time in the State of Illinois (or any successor
provision) and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each of the Lenders, for itself and on behalf of its
affiliates,
 
 
78

--------------------------------------------------------------------------------

 
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender waives.
 
11.2. Powers.  The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.
 
11.3. General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found to have been
caused by the gross negligence or willful misconduct of such Person.
 
11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default, (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith or (vi) the creation, perfection or priority of Liens on
the Pledged Equity or the existence of the Pledged Equity.  The Administrative
Agent shall not be responsible to any Lender for any recitals, statements,
representations or warranties herein or in any of the other Loan Documents for
perfection or priority of the Liens on any collateral subject to the Loan
Documents, the execution, effectiveness, genuineness, validity, legality,
enforceability, collectibility, or sufficiency of this Agreement or any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of any guarantor of any or all of the Obligations, the
Company or any of its Subsidiaries.  Except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
 
11.5. Action on Instructions of Lenders.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all owners of Loans.  Upon receipt of any such instructions from
the Required Lenders (or all of the Lenders in the even that and to the extent
that this Agreement expressly requires such), the Administrative Agent shall be
permitted to act on behalf of the full principal amount of the Obligations.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
11.6. Employment of Administrative Agent and Counsel.  The Administrative Agent
may execute any of its duties as the Administrative Agent hereunder and under
any other Loan Document by or through employees, agents and attorney-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such
 
 
79

--------------------------------------------------------------------------------

 
agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
 
11.7. Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
 
11.8. The Administrative Agent’s Reimbursement and Indemnification.  The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (i) for any amounts not reimbursed by the
Borrowers for which the Administrative Agent is entitled to reimbursement by the
Borrowers under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that the Lenders shall be
liable for the foregoing solely to the extent that the unreimbursed amount or
unreimbursed expense or indemnified liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such, provided, further, that no Lender shall be liable for any of the
foregoing to the extent caused by or resulting from the gross negligence or
willful misconduct of the Administrative Agent.  The obligations and agreements
of the Lenders under this Section 11.8 shall survive the termination of this
Agreement.
 
11.9. Rights as a Lender.  With respect to its Revolving Loan Commitment, Loans
made by it and Letters of Credit issued by it, the Administrative Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders”, “Issuing Bank” or
“Swing Line Bank” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity.  The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.
 
11.10. Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
 
11.11. Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company.  Upon
any such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor
 
 
80

--------------------------------------------------------------------------------

 
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving notice
of resignation, then the retiring Administrative Agent may appoint, on behalf of
the Borrowers and the Lenders, a successor Administrative
Agent.  Notwithstanding anything herein to the contrary, so long as no Default
has occurred and is continuing, each such successor Administrative Agent shall
be subject to approval by the Company, which approval shall not be unreasonably
withheld or delayed.  Such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents.
 
11.12. No Duties Imposed Upon Syndication Agents, Documentation Agents or
Arrangers.  No Person identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent”, a “Documentation Agent” or an “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than if such Person is a Lender, those applicable to all Lenders as
such.  Without limiting the foregoing, no Person identified on the cover page to
this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent”, a “Documentation Agent” or an “Arranger”
shall have or be deemed to have any fiduciary duty to or fiduciary relationship
with any Lender.  In addition to the agreement set forth in Section 11.10, each
of the Lenders acknowledges that it has not relied, and will not rely, on any
Person so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.
 
11.13. Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.
 
11.14. Delegation to Affiliates.  The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under terms of this Agreement.
 
11.15. Authority with Respect to Guarantees.
 
(A) Authority to Take Action.  Each Lender authorizes the Administrative Agent
to enter into each Guaranty if a signature thereon becomes necessary, and to
take all action contemplated by such document, including, without limitation,
all enforcement actions.  Each Lender agrees that no Holder of Obligations
(other than the Administrative Agent) shall have the right individually to
independently enforce any Guaranty, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Obligations upon the terms of the applicable
Guaranty.  In furtherance and without limitation of the foregoing, the
Administrative Agent is hereby authorized and given a power of attorney by and
on behalf of each of the Holders of Obligations to execute any Guaranty, if
necessary.
 
 
81

--------------------------------------------------------------------------------

 
(B) Authority to Release Guarantors.  Subject to the terms and conditions of
Section 7.2(J), the Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any guarantor from its obligations
under any of the Guarantees (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations at any time arising under or in
respect of this Agreement or the Loan Documents or the transactions contemplated
hereby or thereby (which satisfaction, in the case of outstanding Letters of
Credit, may take the form of a backstop letter of credit from an issuer
acceptable to the Administrative Agent or cash collateral); (ii) in connection
with any transaction which is permitted by this Agreement or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular guarantors pursuant to
this Section 11.15(B).  Notwithstanding the foregoing, but subject to the terms
and conditions of Section 7.2(J), a Subsidiary Guarantor shall, without further
action, be released from its obligations under its respective Subsidiary
Guaranty if such Subsidiary Guarantor ceases to be a Subsidiary of the Company
in connection with a transaction permitted by the terms of this Agreement and,
both before and after giving effect to such cessation, no Default or Unmatured
Default exists.
 
11.16. Authority with Respect to Pledge Agreements.
 
(A) Authority to Enter into Pledge Agreements.  As its capacity, the
Administrative Agent is a “representative” of the Holders of Obligations within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code.  Each Lender authorizes the Administrative Agent to enter into
each of the Pledge Agreements to which it is a party and to take all action
contemplated by such documents.  Each Lender agrees that no Holders of
Obligations (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Pledge
Agreement, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Obligations upon the terms of the Pledge Agreements.  In the event that any
Pledged Equity is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Holders of
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Pledged Equity in favor of the Administrative Agent on behalf of
the Holders of Obligations.
 
(B) Authority to Release Pledged Equity.  Subject to the terms and conditions of
Section 7.2(J), the Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Pledged Equity (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations at any time
arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby (which satisfaction, in the case of
outstanding Letters of Credit, may take the form of a backstop letter of credit
from an issuer acceptable to the Administrative Agent or cash collateral); (ii)
in connection with any transaction which is permitted by this Agreement or (iii)
if approved, authorized or ratified in writing by the Required Lenders, unless
such release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Pledged Equity pursuant to this Section 11.16(C).  Notwithstanding the
foregoing, but subject to the terms and conditions of Section 7.2(J), upon at
least five (5) Business Days’ prior written request by the Company to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Holders of Obligations herein or pursuant hereto upon the Pledged
Equity if the relevant Pledged Subsidiary ceases to be a Subsidiary of the
Company in connection with a
 
 
82

--------------------------------------------------------------------------------

 
transaction permitted by the terms of this Agreement and, both before and after
giving effect to such cessation, no Default or Unmatured Default exists.
 
(C) Pledge of Equity Interests of Quebec Subsidiary.  Each Borrower, on its
behalf and on behalf of its Subsidiaries, and each Lender, on its behalf and on
the behalf of its affiliated Holders of Obligations, hereby irrevocably
constitute the Administrative Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir within the meaning of Article 2692 of the Civil Code
of Québec) in order to hold hypothecs and security granted by each Borrower or
any Subsidiary on property pursuant to the laws of the Province of Quebec to
secure obligations of any Borrower or any Subsidiary under any bond, debenture
or similar title of indebtedness issued by any Borrower or any Subsidiary in
connection with this Agreement, and agree that the Administrative Agent may act
as the bondholder and mandatary with respect to any bond, debenture or similar
title of indebtedness that may be issued by any Borrower or any Subsidiary and
pledged in favor of the Holders of Obligations in connection with this
Agreement.  Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
any Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by any Borrower or any Subsidiary).
 
(D) Pledge of Equity Interests of Dutch Subsidiary.  The Administrative Agent is
hereby authorized to execute and deliver any documents necessary or appropriate
to create and perfect the rights of pledge for the benefit of the Holders of
Obligations including a right of pledge with respect to the entitlements to
profits, the balance left after winding up and the voting rights of the Company
as ultimate parent of any subsidiary of the Company which is organized under the
laws of the Netherlands and the Equity Interests of which are pledged in
connection herewith (a “Dutch Pledge”).  Without prejudice to the provisions of
this Agreement and the other Loan Documents, the parties hereto acknowledge and
agree with the creation of parallel debt obligations of the Company or any
relevant Subsidiary as will be described in any Dutch Pledge (the “Parallel
Debt”), including that any payment received by the Administrative Agent in
respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Holders of
Obligations in satisfaction of the Obligations shall - conditionally upon such
payment not subsequently being avoided or reduced by virtue of any provisions or
enactments relating to bankruptcy, insolvency, preference, liquidation or
similar laws of general application - be deemed as satisfaction of the
corresponding amount of the Parallel Debt.  The parties hereto acknowledge and
agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.
 
(E) Pledge of Equity Interests of German Subsidiary.  Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree for the purposes of taking and ensuring the continuing
validity of German law governed pledges (Pfandrechte) with the creation of
parallel debt obligations of the Company as will be further described in a
German law governed parallel debt undertaking.  The Administrative Agent shall
(i) hold such parallel debt undertaking as fiduciary agent (Treuhänder) and (ii)
administer and hold as fiduciary agent (Treuhänder) any pledge created under a
German law governed Pledge Agreement which is created in favor of any Holder of
Obligations or transferred to any Holder of Obligations due to its accessory
nature (Akzessorietät), in each case in its own name and for the account of the
Holders of Obligations.  Each Lender (on behalf of itself and its affiliated
Holders of Obligations) hereby authorizes the Administrative Agent to enter as
its representative in its name and on its behalf into any German law governed
Pledge Agreement, accept as its representative in its name and on its behalf any
pledge or other creation of any
 
 
83

--------------------------------------------------------------------------------

 
accessory security right in relation to this Agreement and to agree to and
execute on its behalf as its representative in its name and on its behalf
amendments, supplements and other alterations to any such Pledge Agreement and
to release on behalf of any such Lender or Holder of Obligations any such Pledge
Agreement and any pledge created under any such Pledge Agreement in accordance
with the provisions herein and/or the provisions in such Pledge Agreement.
 
ARTICLE XII: SETOFF; RATABLE PAYMENTS
 
12.1. Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to any Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due (provided,
however, that no deposits of the Traditional Foreign Subsidiary Borrowers or
Indebtedness held by or owing to the Traditional Foreign Subsidiary Borrowers
shall be offset by any Lender and applied towards the Obligations incurred
solely by or on behalf of the Company, any Domestic Subsidiary Borrower or any
Special Foreign Subsidiary Borrower).
 
12.2. Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 2.14(E), 4.1, 4.2 or 4.4) in a greater proportion than that received by
any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its ratable share of the Loans.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to the obligations owing to them.  In case any
such payment is disturbed by legal process or otherwise, appropriate further
adjustments shall be made.
 
12.3. Relations Among Lenders.
 
(A) Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against any Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.
 
(B) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce on the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.
 
12.4. Representations and Covenants Among Lenders.  Each Lender represents and
covenants for the benefit of all other Lenders and the Administrative Agent that
such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.
 
 
84

--------------------------------------------------------------------------------

 
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1. Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) no Borrower shall have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 13.3, and (iii) any transfer by Participants must be made in
compliance with Section 13.2.  Any attempted assignment or transfer by any party
not made in compliance with this Section 13.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 13.3(B).  The parties to this Agreement acknowledge that
clause (ii) of this Section 13.1 relates only to absolute assignments and this
Section 13.1 does not prohibit assignments creating security interests,
including, without limitation (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any promissory note issued
hereunder to a Federal Reserve Bank, (y) in the case of a Lender which is a
Fund, any pledge or assignment of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to its trustee in support of
its obligations to its trustee or (z) any pledge or assignment by any Lender of
all or any portion of its rights under this Agreement and any promissory note
issued hereunder to direct or indirect contractual counterparties in interest
rate swap agreements relating to the Loans; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 13.3.  The Administrative Agent may
treat the Person which made any Revolving Loan or which holds any promissory
note issued hereunder as the owner thereof for all purposes hereof unless and
until such Person complies with Section 13.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Revolving Loan or which holds any
promissory note issued hereunder to direct payments relating to such Revolving
Loan or promissory note issued hereunder to another Person.  Any assignee of the
rights to any Revolving Loan or any promissory note issued hereunder agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents.  Any request, authority or consent of any Person, who at the
time of making such request or giving such authority or consent is the owner of
the rights to any Loan (whether or not a promissory note has been issued
hereunder in evidence thereof), shall be conclusive and binding on any
subsequent holder or assignee of the rights to such Loan.
 
13.2. Participations.
 
(A) Permitted Participants; Effect.  Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Revolving Credit Obligations of such Lender, any promissory note issued
hereunder held by such Lender, any Revolving Loan Commitment of such Lender or
any other interest of such Lender under the Loan Documents.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Revolving Credit
Obligations and the holder of any promissory note issued to it hereunder in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by the Borrowers under this Agreement shall be determined as if such Lender had
not sold such participating interests, and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.
 
(B) Voting Rights.  Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Revolving Loan Commitment in
 
 
85

--------------------------------------------------------------------------------

 
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 9.3.
 
(C) Benefit of Certain Provisions.  Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.  Each
Borrower further agrees that each Participant shall be entitled to the benefits
of Section 2.14(E), Article IV and Section 10.7 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 13.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 2.14(E), Article IV or Section 10.7 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Company and (ii)
any Participant agrees to comply with the provisions of Section 2.14(E) and
Article IV to the same extent as if it were a Lender.
 
13.3. Assignments.
 
(A) Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit D or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender, an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Administrative Agent and, so long as no Default
has occurred and is continuing, the Company, either be in an amount equal to the
entire applicable Revolving Loan Commitment and Revolving Credit Obligations of
the assigning Lender or  (unless each of the Company (so long as no Default has
occurred and is continuing) and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000.  The amount of the assignment
shall be based on the Revolving Loan Commitment and Revolving Credit Obligations
subject to the assignment, determined as of the date of such assignment or as of
the “Trade Date,” if the “Trade Date” is specified in the Assignment Agreement.
 
(B) Consents.  The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Company shall not
be required if a Default has occurred and is continuing.  The consent of the
Administrative Agent and JPMorgan in its capacity as the Issuing Bank shall be
required prior to an assignment becoming effective.  Any consent required under
this Section 13.3(B) shall not be unreasonably withheld or delayed.
 
(C) Effect; Effective Date.  Upon (i) delivery to the Administrative Agent of an
Assignment Agreement, together with any consents required by Sections 13.3(A)
and 13.3(B), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent or unless such assignment is made to such assigning Lender’s Affiliate),
such assignment shall become effective on the effective date specified in such
assignment.  The Assignment Agreement shall contain a representation and
warranty by the Purchaser to the effect that none of the funds, money, assets or
other consideration used to make the purchase and assumption of the Revolving
Loan Commitment and Revolving Credit Obligations under the applicable Assignment
Agreement
 
 
 
86

--------------------------------------------------------------------------------

 
constitutes “plan assets” as defined under ERISA and that the rights, benefits
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights, benefits and obligations of a Lender under the Loan Documents, to
the same extent as if it were an original party thereto, and the transferor
Lender shall be released with respect to the Revolving Credit Obligations
assigned to such Purchaser without any further consent or action by the
Borrowers, the Lenders or the Administrative Agent.  In the case of an
assignment covering all of the assigning Lender’s rights, benefits and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3(C), the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by promissory notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrowers of the previously issued promissory notes (if any) held by the
transferor Lender, new promissory notes issued hereunder or, as appropriate,
replacement promissory notes are issued to such transferor Lender, if
applicable, and new promissory notes or, as appropriate, replacement promissory
notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Revolving Loan Commitments (or, if the Revolving
Loan Termination Date has occurred, their respective Revolving Credit
Obligations), as adjusted pursuant to such assignment.
 
(D) The Register.  The Administrative Agent, acting solely for this purpose as
an Administrative Agent of the Borrowers (and the Borrowers hereby designate the
Administrative Agent to act in such capacity), shall maintain at one of its
offices in Chicago, Illinois a copy of each Assignment and Assumption delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders, and the Revolving Loan Commitments of, and principal
amounts of and interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time and whether such Lender is an original Lender or
assignee of another Lender pursuant to an assignment under this Section
13.3.  The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
13.4. Dissemination of Information.  Each Borrower authorizes each Lender to
disclose to any Participant, Purchaser or other Person acquiring an interest in
the Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Company and its Subsidiaries; provided, that each
Transferee and prospective Transferee agrees to be bound in writing by Section
10.9 of this Agreement.
 
13.5. Tax Certifications.  If any interest in any Loan Document is transferred
to any Transferee, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 2.14(E) and Article IV.
 
ARTICLE XIV: NOTICES
 
14.1. Giving Notice.
 
 
87

--------------------------------------------------------------------------------

 
(A) Except as otherwise permitted by Section 2.13 with respect to
Borrowing/Election Notices, (and subject to paragraph (B) below), all notices
and requests and other communications to any party hereunder shall be in writing
(including facsimile transmission or similar writing) and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile and shall be given to such party, in the case of any Borrower,
the Lenders, the Issuing Bank, the Swing Line Bank or the Administrative Agent,
at its address or facsimile number set forth below (or, with respect to any
Lender which is not a party hereto as of the Closing Date, at its address or
facsimile number set forth in any Assignment Agreement or Commitment and
Acceptance):
 
(i) if to any Borrower, to it c/o Steelcase Inc., 901 44th Street SE, Grand
Rapids, Michigan 49508, Attention of Gary Malburg, Vice President, Finance and
Treasurer (Telecopy No. (616) 247-2374; Telephone No. (616) 247-2637); together
with a copy to Steelcase Inc., 901 44th Street SE, Grand Rapids, Michigan 49508,
Attention of Chief Legal Officer (Telecopy No. (616) 246-4068; Telephone No.
(616) 246-9620);
 
(ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn
Street, 7th Floor, Chicago, Illinois 60603, Attention of Hiral Patel (Telecopy
No. (312) 385-7096) and (B) in the case of Borrowings by any Foreign Subsidiary
Borrower or Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention of Caroline Walsh/Nichola
Hall (Telecopy No. 44 207 777 2360), and in each case with a copy to JPMorgan
Chase Bank, N.A., 10 S. Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention of Hiral Patel (Telecopy No. (312) 385-7096);
 
(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 420 West Van
Buren Street, 2nd Floor, Chicago, Illinois 60606-3534, Attention of Katherine M
Moses (Telecopy No. (312) 233-2266);
 
(iv) if to the Swing Line Bank, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Hiral Patel
(Telecopy No. (312) 385-7096); and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(B) Each such notice, request or other communication shall be effective (i) if
given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received or (ii) if
given by mail, seventy-two (72) hours after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid.
 
(C) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
14.2. Change of Address.  Each of the Borrowers, the Issuing Bank, the Swing
Line Bank and the Administrative Agent may change the address for service of
notice upon it by a notice in writing to
 
 
 
88

--------------------------------------------------------------------------------

 
the other parties hereto, including, without limitation, each Lender.  Each
Lender may change the address for service of notice upon it by a notice in
writing to the Company and the Administrative Agent.
 
ARTICLE XV: COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.
 
The remainder of this page is intentionally blank.
 
 
 
 
 
 

 
89

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
 

 


 
STEELCASE INC.,

 
as the Company





 
By:/s/ Gary P. Malburg

 
Name: Gary P. Malburg

 
Title: Vice President, Finance & Treasurer

 
 
 

 
Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A.,

 
as the Administrative Agent, the Issuing Bank, the Swing Line Bank and as a
Lender





 
By:/s/ Gregory T. Martin

 
Name: Gregory T. Martin

 
Title: Vice President

 
 

 
Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A.,

 
as Syndication Agent and as a Lender





 
By:/s/ Scott Hitchens

 
Name: Scott Hitchens

 
Title: Vice President



Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
FIFTH THIRD BANK, an Ohio Banking Corporation, as Documentation Agent and as a
Lender





 
By:/s/ Randy Wolffis

 
Name: Randy Wolffis

 
Title: Vice President



Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender





 
By:/s/ Joseph Giampetroni

 
Name: Joseph Giampetroni

 
Title: Senior Vice President



Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
LCL LE CREDIT LYONNAIS,

 
as a Lender





 
By:/s/ Bernard AUGRIS

 
Name: Bernard AUGRIS

 
Title: Directeur Entreprises Alsace Lorraine Franche-Comté
Corporate Relations
Head of Alsace Lorraine Franche-Comté Branch


 
Address:

 
LCL – Le Crédit Lyonnais

 
Directeur Régional Entreprises Alsace Lorraine Franche-Comté

 
3 rue d'Ingwiller

 
67000  STRASBOURG

 
FRANCE



 
To:
Bernard AUGRIS

 
Phone:
00 33 3 88 75 33 37

 
Fax:
00 33 3 88 75 33 66

 
E-mail:
bernard.augris@lcl.fr



Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
THE NORTHERN TRUST COMPANY,

 
as a Lender





 
By:/s/ Rebecca H. Pasquesi

 
Name: Rebecca H. Pasquesi

 
Title: Vice President



Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
HSBC BANK USA, N.A.,

 
as a Lender





 
By:/s/ Andrew Bicker

 
Name: Andrew Bicker

 
Title: Vice President



Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
HSBC BANK plc,

 
as a Lender





 
By:/s/ Nick Raye

 
Name: Nick Raye

 
Title: Global Relationship Manager



Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
HSBC FRANCE,

 
as a Lender





 
By:/s/ Patricia Koehl

 
Name: Patricia Koehl

 
Title: Head of Loan Portfolio Management of East area



 
By:/s/ Maxine Durand

 
Name: Maxine Durand

 
Title: Head of Corporate Banking Center Alsace Lorraine



Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 



 
SOCIÉTÉ GÉNÉRALE,

 
as a Lender





 
By:/s/ Milissa A. Goeden

 
Name: Milissa A. Goeden

 
Title:  Director








Signature Page to Credit Agreement
Steelcase Inc.
December 2009
 
 

--------------------------------------------------------------------------------

 

PRICING SCHEDULE / RESTRICTED PAYMENT SCHEDULE


Applicable Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Leverage Ratio
≤1.00x
≤1.50x
≤2.00x
≤2.50x
>2.50x
Applicable Eurocurrency Rate Margin and Applicable L/C Fee Percentage
2.70%
2.90%
3.10%
3.30%
3.50%
Applicable Floating Rate Margin
1.70%
1.90%
2.10%
2.30%
2.50%
Applicable Facility Fee Percentage
0.30%
0.35%
0.40%
0.45%
0.50%
Additional Permitted RP Amount
Unlimited
Liquidity minus $50,000,000
Liquidity minus $150,000,000
Liquidity minus $250,000,000
Liquidity minus $350,000,000



Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Agreement.  For the purposes of this Pricing
Schedule, the following terms have the following meanings, subject to the final
paragraph of this Pricing Schedule:
 
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to the Agreement.
 
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.00 to 1.00.
 
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than or equal to 1.50 to 1.00.
 
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.00 to 1.00.
 
“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than or equal to 2.50 to 1.00.
 
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
 
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.
 
 
 

--------------------------------------------------------------------------------

 
During the period beginning on the Closing Date and ending on the date of
delivery of the first quarterly financial statements required to be delivered
under the Agreement, pricing shall be based on Pricing Level II.  Thereafter,
the Applicable Eurocurrency Margin, Applicable Floating Rate Margin, Applicable
L/C Fee Percentage and Applicable Facility Fee Percentage (each, an “Applicable
Margin”) and Additional RP Amount shall be determined in accordance with the
foregoing table based on the Company’s Status (and, in the case of the
Additional RP Amount, Liquidity) as reflected in the then most recent
Financials.  Adjustments, if any, to the Applicable Margin shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials.  If the Company fails to deliver the Financials to the
Administrative Agent at the time required pursuant to the Agreement, then the
Applicable Margin shall be the highest Applicable Margin set forth in the
foregoing table until three (3) Business Days after such Financials are so
delivered.
 

